Opening of the session
I declare opened the 1999-2000 session of the European Parliament.
Decision on urgent procedure
Madam President, let me say in regard to this item that we have not yet concluded our discussions in committee, and therefore cannot agree to the request for urgent procedure at this part-session. But I would suggest we deal with it at the second March part-session, by which time we will have concluded our discussions.
Mr von Wogau, another solution would be - if you and the House were to agree to it - for us to vote in favour of urgency now, but to include this on the agenda for the sitting on 22 March. Would you be in agreement with that proposal?
Parliament agreed to urgent procedure for 22 March
Amendment of the Rules of Procedure
The next item is the report (A4-0070/99) by Mr Corbett, Mr Gutiérrez Díaz and Mrs Palacio Vallelersundi, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on the amendments to be made to the Rules of Procedure.
I would inform the House that Mr Crowley has endorsed the minority opinion which is set out in the explanatory statement.
I give the floor to Mr Fabre-Aubrespy for a procedural motion.
Madam President, under Rule 128 I must move the admissibility of the document to be debated. Either I can table it now or I can wait until you have formally opened the debate on this document, as you wish.
We are at the beginning of the debate, so you have the floor, Mr Fabre-Aubrespy.
Madam President, the purpose of this inadmissibility motion is to raise procedural issues which emerged during the drafting of this text. I am disputing the debate on this text on two essential grounds. The first is that it is intended to make some of the proposed changes to the Rules of Procedure in implementation of the Treaty of Amsterdam. People may say that the Treaty of Amsterdam has been ratified, or just about. But one country, France, has not yet ratified it, and it would be discourteous to my country's parliament to make changes to our Rules of Procedure before the Treaty has been formally adopted.
But above all, and this concerns all the Member States of the European Community, a treaty which is an essential instrument of Community law cannot enter into force until it has been formally ratified by agreement of the Heads of State and Government of all the Member States. However, clearly none of the Member States has yet exchanged instruments of ratification, to put it in diplomatic terms.
The second reason is that while it is the responsibility of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities to apply the Treaty of Amsterdam, or rather the draft Treaty, which should soon be ratified, the Committee on the Rules of Procedure has gone way beyond that. The Rules of Procedure of the European Parliament, which is our fundamental document, must be subject to basic laws, in particular the Treaty. In my minority opinion which I submitted on this text I list the points where I think the report goes too far. I shall not go into them now, but those are my reasons for asking Parliament to make a decision on my motion of admissibility.
Madam President, I would like to reply briefly to the two points raised by Mr Fabre-Aubrespy.
The first was on the implementation of the Treaty of Amsterdam. Changes to the Rules of Procedure obviously cannot enter into force until the Treaty has itself come into force. What we are doing here is preparing Parliament for that time. Clearly the provisions of the Rules of Procedure that are linked to the Treaty will not apply until the Treaty of Amsterdam is itself in force. It is also clear that Parliament needs to prepare for this as it is a complex matter. We cannot wait until the Treaty of Amsterdam is in force to work on the implementation of the Rules of Procedure, and that is why I think Mr Fabre-Aubrespy's objection is unacceptable.
The second point was whether we have gone too far with these changes to the Rules. We have actually taken advantage of the work relating to the Treaty to adapt a number of our Rules to new circumstances. I believe a parliament's most fundamental right is to adapt its rules to the constant changes in parliamentary life. For this reason I cannot accept Mr Fabre-Aubrespy's second point either. In my capacity as chairman of the Committee on the Rules of Procedure I therefore urge Parliament to reject Mr Fabre-Aubrespy's objections.
Ladies and gentlemen, we have heard Mr Fabre-Aubrespy present his motion, and Mr Fayot in his capacity as chairman of the committee.
Does anyone wish to speak against?
Madam President, I am opposed to Mr Fabre-Aubrespy's position for the following reason: although strictly speaking - as Mr Fabre-Aubrespy is well aware - his first objection, which relates to the Treaty might perhaps appear acceptable in the context of this parliamentary procedure, his second objection concerns the essence of the matter. In such circumstances, Mr Fabre-Aubrespy should restrict himself to voting against certain amendments if he feels they should not be adopted in the context of this revision of the Rules of Procedure.
To return to the first question, Mr Fabre-Aubrespy is well acquainted with the nature of statutory law. It has the privilege and also the duty of regulating the internal running of an institution. The institution in question is therefore not merely advised but required to take appropriate measures in anticipation of the entry into force of the Treaty. It needs to draw up internal rules that will be compatible and consistent with the Treaty when it enters into force. It is this Treaty of course which establishes the guidelines for the development of these internal statutes. I therefore believe that his first objection is not acceptable either, Madam President.
Does anyone wish to speak in favour of the motion by Mr Fabre-Aubrespy?
That is not the case.
Parliament rejected the motion
Madam President, this report constitutes the most comprehensive revision of our Rules of Procedure since the entry into force of the Maastricht Treaty in the early 1990s. It does not simply deal with the necessary transposition into Parliament's Rules of what is contained in the Treaty of Amsterdam. It takes the opportunity, as we did after the Maastricht Treaty, to review the whole of Parliament's working methods and its procedures. In short, we are preparing Parliament for a new era.
Parliament has traditionally taken the treaties and tried to stretch them like a piece of elastic. We cannot contradict the treaties, we cannot do things that are forbidden by the treaties. But the treaties inevitably allow a margin of appreciation, a scope for interpretation. They leave space and gaps to fill in. Parliament has always tried to do that in order to make the Union more effective, more open, more transparent and more democratic. That is the philosophy that underlies this revision of the Rules of Procedure.
Of course, if you stretch elastic too far it can snap and you can hurt your fingers. But I am convinced that the package that we put before you today has stretched the elastic to just the right degree and that what we have come up with is a package which we can commend to the House.
After Amsterdam Parliament will be an equal part of a bicameral legislative authority with the Council, at least for the areas subject to codecision which will include most non-agricultural legislation. Much work has therefore gone, in this report, into improving and redefining our legislative procedures. This includes technical improvements to simplify the way that we vote in plenary.
The codecision procedure has been rewritten in our Rules, partly to take account of what has been agreed in Amsterdam: the possibility of first reading agreements between the institutions, for instance; the elimination of the Council's right to adopt a text unilaterally at third reading if Parliament fails to reject it. These changes are incorporated into the Rules and we have done so in such a way as to encourage early dialogue between the Council and Parliament to try and reach agreement early in the procedure, wherever possible. We have also highlighted the cases where it is the final vote in Parliament which will henceforth determine the entry into force of European legislation.
In another area we have looked at the new provisions giving Parliament the right to vote on the President of the Commission. This new legally binding vote is highlighted in the revision of the Rules by describing it as the election of the Commission. We want to underline the fact that the Commission, the Commission President and, later, the Commission as a whole are politically accountable to Parliament. The Commission is not an unaccountable bureaucracy as some eurosceptics would have us believe. The Commission is a political executive accountable to the directly elected Parliament. This, too, we have attempted to highlight in the revision of the Rules of Procedure.
Parliament must look, too, at the developing Common Foreign and Security Policy and sharpen its procedures for monitoring, scrutinising and controlling that policy. The Rule changes do this. We have taken up a number of suggestions made by the Committee on Foreign Affairs, Security and Defence Policy in this regard. They include provisions for dealing with the new High Representative for the Common Foreign and Security Policy. We provide for the High Representative to enter into a dialogue with Parliament, to come to Parliament to explain his or her statements, to go before the relevant parliamentary committee and for Parliament to monitor the procedure for appointing a High Representative.
We have put new provisions in the procedures for dealing with what we could call 'atypical legislative procedures': Third Pillar procedures and Schengen procedures, legislation adopted at the request of the social partners under the Social Agreement, legislation proposed at the initiative of a Member State under Article 67 (1) of the Treaty, suspension of a Member State, and legislation adopted under enhanced cooperation. All these will now have a precise procedure allowing parliamentary involvement in what would otherwise not obviously be the case under the treaties.
We have tried to reform Parliament's internal voting procedures so that less time will be spent - as we do so often, spending hours - voting in plenary. We have brought in a number of technical changes which would simplify the way that we vote in plenary, without diminishing the rights of Members or groups of Members to table amendments. We hope we have come up with a balanced package there.
We have tried to rationalise our procedures in other ways. For legislative reports, for instance, there would no longer be explanatory statements. They would be replaced by short justifications for each of the amendments tabled to a Commission proposal, as we already do for the budgetary procedure. Similarly, opinions from other committees would be confined to tabling specific amendments. This would focus our work specifically on the legislative texts and the changes that we wish to make to them and away from long discursive texts where Parliament's opinion is not always clear.
Topical and urgent debates would be rationalised as well, in that the subjects chosen would be agreed when the agenda is adopted on the Monday and not by an ad hoc procedure one day later. This will leave more time to prepare the debates properly and that, too, would be a small but significant step forward.
New rules would ensure transparency of Parliament's proceedings at all levels and guarantee the public a right of access to EP documents. Here we are following up the recent report on openness and transparency by my colleague, Mrs Lööw.
We also eliminate the possibility of late challenges to the legal base of proposals, when this challenge is only made at the last stage in plenary as a way of having the matter referred back to committee and to the Committee on Legal Affairs and Citizens' Rights. We have a rationalised procedure there, which preserves the right of the Legal Affairs Committee and of the committee responsible, leaves the final decision in plenary but avoids the possibility of filibustering.
In terms of enhancing our scrutiny of the Commission, we also provide in our new Rules for the President of the Commission or another member to come and make a statement to Parliament immediately after Commission meetings, where we so request it, and to be subject to a half-hour period of questioning on the decisions taken at that meeting. That would again illustrate the accountability of the Commission to Parliament, but would give the Commission the possibility of informing Parliament directly, rather than the press, of the decisions it has taken as our executive. The initial announcement of the decisions taken would be here and the initial reaction would be by directly elected Members posing questions to the Commission.
We would also try to liven up parliamentary debates. At the moment we have debates, as you know, by long lists of speakers. We have experimented with what we used to call the Delors procedure, where for an hour the President just gives the floor to individual Members who catch the President's eye. We codify both systems in the Rules of Procedure - neither of them is explicitly there at the moment - but we would allow for the possibility of combinations. The debate could start with the usual rounds of speakers from each political group, but an hour, half-an-hour or even just ten minutes could be left at the end for a few extra speakers to come in by catching the President's eye, so that Members who have sat here throughout the debate, patiently listening to the arguments, could come in and respond at the end; somebody who has already spoken might wish to come back and respond at the end. This would liven up our debates a little bit, make them appeal more to the public, without taking away the right of each group to have its appropriate share of speaking-time.
We also provide for the Rules of Procedure to be rewritten, where necessary, in gender-neutral language. It was International Women's Day yesterday and I know that many of our female colleagues take offence at the fact that the Rules in some languages refer only to Members in the masculine form - as he and not as he or she - and the rule changes would also cater for that particular problem.
There are also minor things taken up in these rule changes. I shall not go into all of them. A lot of minor details are tidied up and we seek to improve procedures wherever possible. Individually, many of these changes are minor but cumulatively they will improve Parliament's working methods and its procedures. They will also make Parliament more open and transparent.
This package has been put together over almost a year - a year of hard work in the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. I must pay tribute to my co-rapporteurs, to Mr Fayot in his capacity as chair of the committee, in which he has had a trying time but has handled it extremely well; to all the members of the committee and, indeed, other committees which have tabled opinions and proposals to us, and, last but not least, the secretariat of the committee, which put an enormous amount of work into this report.
After a year's hard work, I am confident that we have put together a package which is fair, balanced and can command a virtual consensus across most of the political groups of this House. I have no hesitation in commending this package to the House.
Madam President, if I were strict with myself I would refrain from speaking because I agree entirely with the detailed report Mr Corbett has just presented. I confess, however, that I lack the self-discipline to forego the opportunity of addressing the House and reading the speech I have prepared. As a result, you will already have heard some of what I am about to say.
As the explanatory statement points out, we are dealing here with a proposal to amend our Rules of Procedure. This revision was prompted by the changes required to prepare for the implementation of the Treaty of Amsterdam. It aims to establish new working methods and procedures allowing the House to respond to the legislative requirements of a new era which will bring further challenges and responsibilities for the European Parliament. The package also sets out to promote the powers of this House as much as possible within the framework of the Treaty. As befits the nature of the proposal, this has been a long process. We now find ourselves at the appropriate juncture - in the run-up to the ratification of the Treaty - to present the proposed revision to the House. A great deal of thorough preparatory work has been undertaken. Though this has not attracted unanimous support, it has certainly generated a solid consensus on the vast majority of the amendments tabled.
As this lengthy and fruitful process draws to a close, it is only right for us to express our appreciation to all those who have made it possible to come this far. I should like to thank the members of the secretariat of the Committee on the Rules of Procedure who have coped intelligently with a huge amount of work. The working members of the Committee on the Rules of Procedure are to be congratulated too for demonstrating the will for positive cooperation throughout. The results achieved are proof of this. The representatives of the various political groups have also helped to achieve this consensus. Mr Fayot, the chairman of the Committee on the Rules of Procedure, deserves a special mention, as do my two co-rapporteurs, the very able Mrs Palacio and the tireless Mr Corbett.
As part of my modest contribution I should like to highlight certain points which I believe to be particularly important. The first of these relates to Amendment No 16 to Rule 32 and Amendment No 17 to Rule 33 on voting by roll call on the appointment of the President of the European Commission and the Commission itself. It will not have escaped Members that integrating these provisions of the Treaties into our Rules of Procedure is of great political importance, as Mr Corbett pointed out. This clarifies Parliament's role in the appointment of any future European Commission. Similarly, Amendment No 23 to Rule 39, which in fact takes up but slightly modifies Amendment No 152 by the Committee on Economic and Monetary Affairs, rendering it more flexible, ensures that the European Central Bank will make the maximum amount of information available and makes formal provision for its statements.
In addition, and as a result of Amendments Nos 30 and 31, the Rules will provide for consultation of the Economic and Social Committee and the Committee of the Regions with the necessary distinction between these two institutions to take account of their respective identities. The heads of both Committees have been consulted on these two amendments and have responded positively, suggesting that in addition to the provisions of the Rules, it may be appropriate to draft a code of conduct regulating exchanges between the European Parliament, the Committee of the Regions and the Economic and Social Committee.
In conclusion, I should like to highlight the proposed inclusion of a new Chapter VIA providing for regular exchange of information with the national parliaments of the Member States. As I said at the beginning of my speech, we have here a carefully crafted proposal for a far-reaching revision of our Rules, adapting them for a stage when the European Parliament will have greater legislative powers and significant political responsibilities, such as in the election of the President of the European Commission. It is to be hoped that tomorrow's vote will represent a satisfactory outcome for the work that has been carried out.
Thank you, Mr Gutiérrez Díaz. The vote will not take place tomorrow morning, but on Thursday morning, as I will have the chance to make clear shortly.
Madam President, as the two rapporteurs who preceded me have already indicated, this revision of the Rules is first and foremost a way of regulating our work in the House, as are the Rules themselves. The result should reflect the interests of the House, the concerns of all the Members and also the concerns of those who work behind the scenes undertaking essential tasks, to whom we have already paid tribute. In this context, I should like to add my voice to those who have congratulated the other two rapporteurs. They worked as a team on a task where natural differences of opinion actually make the work even more challenging. I should also like to congratulate the technical services, principally those attached to the Committee on the Rules of Procedure. However, congratulations are also due to all of Parliament's services, and in particular to the officials of the Group of the European People's Party, who have given me tremendous support.
Madam President, I referred to our Rules as a way of regulating our communal life, and the lodestar of parliamentary activity. Nevertheless, it is worth remembering that the Rules of Procedure have a much more important role to play. They are a symbol, a banner, a programme and a point of reference. They are the internal constitution of this institution; they summarise and reflect how Parliament wishes to present itself and the role it sees for itself in the interinstitutional balance. They represent all that Parliament has stood for throughout its short but fruitful history, and anticipate the part it would like to play in the process of European integration. Consequently, any revision of the Rules of Procedure must inevitably take account of the Treaty, bearing in mind however that there is considerable scope for interpretation when applying the Treaty to existing situations, as there is with any legal instrument. The Rules must be practical and realistic, whilst retaining their emblematic value. They must enshrine respect for all, for groups - both large and small - and for individuals. They must also establish a definitive balance between the inertia carried over from when this House was merely a parliamentary assembly without power and its new role as a colegislator which is to all intents and purposes on an equal footing with the Council.
All the amendments are important, Madam President. The most minor detail of parliamentary Rules of Procedure can have far-reaching political consequences, as we have seen recently. Nevertheless, the amendments can be grouped into three main categories, according to their nature.
First, there are those of a directly political nature that have direct political consequences. Among these, I would highlight Amendment No 15 on the composition of the political groups. It will doubtless be criticised, but it is in line with the concept of European integration. If we are moving towards greater integration in Europe, it does not make sense to have a group composed exclusively of Members of one single nationality in a Parliament whose function is to represent all the people of Europe.
Amendment No 16 on the election of the President of the European Commission has also received a great deal of criticism. I do feel that here, we have respected the spirit of the Treaties, as should be the case. We have taken advantage of the Treaty of Amsterdam to ensure that Parliament's vote on the appointment of the President is an integral part of the process, and this is reflected in our Rules of Procedure.
It is also worth mentioning the statements on the broad guidelines for economic policy laid down in Article 99 of the Treaty of Amsterdam, as well as Rule 24 which fully exploits the opportunities provided by the text in question.
I shall not go into details on the High Representative, as his or her function has already been extensively debated. Nevertheless, I should like to support my group's amendment which clarifies the situation and, I feel, does away with certain somewhat arbitrary features of the current Amendment No 129. As regards relations with other institutions, I would emphasise that relations with national parliaments will be strengthened, as will relations with the Committee of the Regions and the Economic and Social Committee. I should also like to highlight Amendment No 28 on interinstitutional agreements which enhances the status of these fundamental acts which are so important to us. Above all, they are rendered more transparent, legally sound and directly accessible to all.
I mentioned transparency, and the new Chapter XVIIa has been referred to in this connection. It clearly reflects the new guidelines laid down in the Treaty of Amsterdam. There are many other issues I could mention concerning the third pillar, human rights and compliance with the principles of the Treaty.
Nevertheless, I should like to move on and deal with the second group of amendments, albeit briefly. These amendments have a direct bearing on the new legislative powers.
I would stress that all these amendments have a dual purpose. They aim to promote interinstitutional relations, to foster the joint but unregulated efforts being made by the Commission, the Council and Parliament, and to streamline and update existing procedures.
Turning for a moment to the issue of the legal basis, the Group of the European People's Party has tabled an amendment in this connection, together with the Liberal Group.In my view, the Committee on Legal Affairs' right to review has so far proved very useful and should be maintained. We must remember that any dispute concerning the legal basis can as a last resort lead to a case before the Court of Justice. The Committee on Legal Affairs' right to review must therefore be maintained, together with its special powers.
Madam President, I referred earlier to inherited inertia, and this leads me to the third group of amendments, to which Mr Fabre-Aubrespy referred. Given that Parliament was previously a parliamentary assembly with no power, it retains a number of earlier procedures. Some of these have already been streamlined, whereas others are in need of further reform. The will is certainly there. There are certain outstanding reforms which do not go beyond the Treaty of Amsterdam but which are an inescapable consequence of the Treaty as they involve bringing Parliament's earlier historical functions into line with its recently acquired role of colegislator. An effort has therefore been made to make speaking time and resources more efficient, and to simplify and update procedures through the use of new technology.
Finally, now that I am discussing resources, new technologies and speaking time, my own speaking time has elapsed. I firmly believe that although this is not a perfect document, and despite the fact that I personally do not support all the amendments, the package before us is a clear representation of what this institution stands for, its energy, its vitality and the role it seeks to play at the heart of European integration.
We have included a number of reports in this debate, namely those by Mr Ford, Mr Fabre-Aubrespy, Mr Vecchi, Mr Nordmann, Mr Voggenhuber, Mr Fayot, Mr Wijsenbeek and Mr Spiers.
Madam President, firstly I would like to congratulate the three rapporteurs on their joint report amending the Rules of Procedure of the Parliament in the light of the Amsterdam Treaty. It contains an enormous amount of work which will underpin Parliament's ability to use its powers to the full and, as Mr Corbett says, stretch them to the limit.
Some people in this Parliament describe the Rules Committee as like watching paint dry in 11 languages. The fact that many people believe this is demonstrated by the speed at which the Chamber emptied when you said that we would be talking about rules. Nevertheless, I often think that the Rules Committee Members are the stagehands of this Parliament - the unsung heroes without whom the political stars of this institution would lose their lustre.
Mr Corbett and his colleagues have very adequately outlined the thrust of their report. I want to concentrate on aspects of the nine other reports by the Rules Committee that have been taken simultaneously, particularly the series of amendments relating to issues concerning the declaration of Members' interests.
With the passage of the Nordmann report and my own report on control and registration of lobbyists in 1996, this Parliament made an enormous step forward in transparency and openness. We now know that every Member has five shadows behind him. There are 3 000 lobbyists trying to shape the views of 600 Members. A dialogue with the representatives of employees and employers, consumer groups, producer groups, representatives of foreign governments and environmental and human rights organisations is both necessary and desirable. But dialogue should not turn into ownership. Members cannot be seen as products on the shelves of some kind of political supermarket available for purchase by those who have the money. In these reports a number of holes in the system are being filled in.
Firstly, Amendment No 10 from my own report deals with the plight of former Members. We currently have an ambiguous situation in which some former Members are honorary Members, which has led to confusion in the past, with people considering them as senior Members of this institution rather than ex-Members of the institution. My amendment gives the Bureau the job of laying down the rights and privileges of former Members without distinction.
Secondly, we have Amendment No 110 in the Wijsenbeek report which changes the rule on declaration of interests so that Members with a direct financial interest must orally declare such an interest before speaking in committee or plenary.
Thirdly, Amendment No 112 in the Spiers report will make the chairs of intergroups responsible for making an annual declaration of any assistance in cash or kind received by such groups and making that available to the public.
Fourthly, Amendment No 111 deals with two problems. Firstly, with the failure of a small number of Members - 9 for 1996 and 21 for 1997 - to complete their declaration of Members' interests. It would mean that, after a final warning given by the President, their names would be published in the Minutes of our proceedings and then, if they still failed to comply, they would be suspended from the House.
The second part makes it clear that benefits of a value greater than ECU 100 must be declared. At the moment there seems to be a great deal of ambiguity on what constitutes the level at which declarations should start.
Finally, Amendment No 2 from Mr Vecchi makes it clear that after elections or the appointment of new Members, credentials cannot be verified without a full declaration of interests, and that they will not be allowed to take an elected position in Parliament or to be represented on any delegation until they have completed their declaration of interests.
In the current climate of public opinion we owe it to our electorate and ourselves, not only to operate in a fair and proper manner, but also to allow the people of Europe to see that we do so.
Madam President, ladies and gentlemen, I was asked to write a report on one very small, very specific point in the amendments put forward today. It involves the existing Rule 8 of our Rules of Procedure, more precisely two of its paragraphs - paragraph 3 and paragraph 5 - governing resignations by Members of this Parliament, which can sometimes pose a problem.
There is some uncertainty surrounding the date of effect of a resignation as a result of a legally doubtful distinction which is drawn between, on the one hand, the formal conditions governing resignation - first a letter and then notification in an official record - and, on the other, the date of effect of that resignation as stipulated by the existing paragraph 5 of Rule 8. Notification of resignation in an official record was intended to be a condition which must be fulfilled before the resignation can take effect. It is a guarantee for the Member of Parliament and there is no question of changing it.
But we considered whether we needed to retain the procedure of the resignation letter and the official record, and concluded that the Rules could be simplified by stipulating that notification of the resignation must be made in the form of an official record, as laid down in the existing paragraph 3 and dispensing with the letter of resignation, and that the vacancy will be established as from the date indicated by the resigning Member in that official record. So the ambiguity on this point will be removed if Parliament adopts Amendments Nos 6, 7 and 9, which I believe met with widespread agreement in the Committee on the Rules of Procedure, the Verification of Credentials and Immunities.
I would now like to speak on the report as a whole to explain why, on behalf of my group, I am opposed to its adoption. Quite frankly, the report does not properly answer the question that was asked, and it imprudently raises questions that were not asked.
With regard to the implementation of the Treaty of Amsterdam, I maintain that this implementation is premature, firstly - and here Professor Duhamel might remember that the parliament of the state he represents consists of two chambers - because in fact the ratification debate is currently still taking place in the French Parliament, and also because, with no date set for the Treaty to come into force, the provisions we are going to adopt will come into force in the next part-session, which will be before the Treaty has been ratified. But the text also goes beyond the Treaty of Amsterdam. This is the case, in particular, in Amendment No 28 enshrining the practice of interinstitutional agreements, which are legally doubtful. This also applies to Amendments Nos 67 and 68 on the common foreign and security policy.
The report is also imprudent in introducing issues not included in the mandate given by the Conference of Presidents. This applies to Amendment No 90 which provides that mutually exclusive amendments are inadmissible; this is a very ambiguous provision. It also applies to Amendment No 96 which states that the composition of the committees shall, as far as possible, reflect the composition of the plenary. It also applies to Amendment No 14 on censure of parliamentary office-holders and to Amendment No 78. I refer Members interested in these issues to the minority opinion where I have set out my reservations.
Madam President, in recent years, consolidated practice concerning the verification of credentials has established a number of procedures and precedents, which lend a broad interpretation to both the Act of 20 September 1976 and Rules 7 and 8 of the European Parliament's Rules of Procedure.
Confirmation of the validity of the mandate of elected Members has thereby become more rigorous, as have the conditions governing the termination of the mandate and the full extent of Members' powers.
This is of course a complex field where a plethora of common rules - laid down by the Treaties and by Parliament's Rules of Procedure - and national rules coexist. There are moreover several large 'grey areas', where the borderline between national and Community competence is not always clear.
Greater certainty concerning powers and competences will be achieved once the uniform electoral procedure and the single Members' Statute enter into force.
Nevertheless, the Rules Committee appointed me to draw up a report - which has been incorporated into the report now under discussion, in Amendments Nos 2, 3, 4, 5 and 8 - on ways of exploiting fully the existing scope under the Treaties to maximise the European Parliament's competence to ensure that the composition of Parliament is and remains as desired by the electorate, and that the exercise of its mandate is not subject to undue impediment.
The amendments propose, firstly, that procedures already followed during this legislature should be written into the Rules of Procedure, for example the obligation to sign declarations of non-incompatibility and financial interests.
Secondly, we wish to enhance Parliament's powers to monitor withdrawals of candidates under national law.
Finally, Parliament is empowered to require the Member States to cooperate fairly and squarely in forwarding all information liable to affect the exercise of the mandate, concerning national electoral legislation or the conferring of a national assignment on an MEP.
Amendment No 4 is of particular importance: it enables Parliament to interact with national authorities in procedures which might lead to the disqualification of a Member from holding office.
The adoption of these amendments will constitute a further step towards an effective Community-wide Members' Statute, which is a vital precondition if our institutions are to function properly and the European Parliament's role is to be strengthened.
Madam President, first I have to present my own modest part in this overall report. It involved the necessary clarification of the Rules on expressing minority opinions, and I am delighted that the work schedule has you chairing this sitting, because in a previous legislature we were co-authors of a minority opinion and we came up against difficulties in applying the Rules as they were then and as, on the whole, they remain.
What was needed then, and is needed now, is to specify the conditions whereby a minority opinion can appear in the explanatory statement, and the general idea has been to use the technique and model set out in our Rules for the written explanation of vote, setting a precise ceiling on the number of words.
It was also necessary to decide where the minority opinion should appear. The opinion must be expressed when the vote on the full text is taken in committee. That is the time when ideas, thoughts and vague hopes are crystallised into a completely identifiable formal opinion. Of course, an arbitration authority is needed in case our work is inadequate and does not cover the range of situations which could arise, and we feel that the chairman of the committee should be able to settle any disputes which might still arise despite this improvement in the Rules. That is the intent of Amendment No 99, which clarifies paragraph 3 of Rule 146.
Madam President, ladies and gentlemen, of course you are right to note or criticise the fact that this report aims far beyond the amendments that would have necessarily resulted from the Amsterdam Treaty and therefore also exceeds its task. But that is not really my problem. What I criticise is the spirit underlying these amendments. I believe that we must ask ourselves whether such a comprehensive amendment of the Rules will really make Parliament more democratic.
The acid test of the democratic culture of a parliament is minority rights. Have they been strengthened or weakened here? I think it is not difficult to see that the countless amendments restrict the rights of the smaller groups, the minorities, that they do not strengthen the rights of the individual Member, that they give precedence to majority rights and to the bureaucratisation of Parliament. I think it is a pity that the majority of Members are using this opportunity to make Parliament less democratic rather than taking substantial steps to make it more democratic.
Mr Corbett has described the Commission's position in relation mainly to future integration and is looking, in the final analysis, to a European government; but I think he must also realise that a European government of this kind would have a particular result for Parliament, as it would split it into an opposition and government parties. That is what makes it so precarious, for it would mean that minority rights were restricted rather than strengthened.
There are many examples of this. Let me name three: the vote of no confidence against senior office holders of this House - no one group even has the right to express no confidence; the number of signatures in support of initiatives is increased from 29 to 32; it will become more difficult to table motions for resolutions. That is the reverse of making Parliament more democratic. It is an attempt by the majorities to win themselves advantages, and I regret this development because it does not benefit the European Parliament, and certainly not its democratic culture.
Madam President, I wish to speak on Rule 168 (new), in other words Amendment No 109, which is the result of an own-initiative report. This is the last rule in our Rules of Procedure and it concerns the annexes. The annexes are not exactly rules, but they are still part of the Rules of Procedure, and with this new Rule 168 we aimed to clarify the structure of the annexes by arranging them under three headings:
implementing provisions for procedures under these Rules, adopted by simple majority in Parliament; -provisions adopted in implementation of specific terms of the Rules of Procedure, in particular, for example - as an illustration - Rule 9 on the code of conduct. The code of conduct is adopted by an absolute majority. Provision is also made in our Rules for permanent and temporary committees to be set up by the Conference of Presidents and under Rule 135; -interinstitutional agreements, and a whole series of procedures with a bearing on Parliament's operation.I think this subdivision will make the annexes clearer and easier to follow.
Let me make one final point, Madam President. We are discussing eight reports by the Committee on the Rules of Procedure, in association with the Corbett-Palacio-Gutiérrez report. This is like clearing out the Rules Committee's cupboards. I do not think it is a very useful practice, but I suppose it is better than nothing at all.
Thank you, Mr Fayot. I note that by addressing the Chair as 'Madame la Présidente ', you are already applying the proposals made by Mr Corbett.
Madam President, in French I would say 'Madame le Président ', because the position you hold represents a role. So we should see you not as an individual person, but in a particular role.
Having said that, Madam President, I shall now return to my mother tongue, Dutch, because the Rules are written in each of our languages and I think we should respect that fact.
Let me begin by saying that I do not intend to talk about my own report. Mr Ford has already covered it for me extremely well. To me it is obvious that if you are speaking on a subject in which you have a personal interest, you make that fact clear to the House.
I will start by complimenting Mr Corbett on all the work he has put in on this extremely complicated subject. The same goes, in different measure, for the two co-rapporteurs, Mrs Palacio and Mr Gutiérrez Díaz, the latter supposedly expressing the opinion of the smaller groups. I cannot in all honesty say that it was unduly prominent.
I think we can say that with this review, Parliament certainly has come a step closer towards becoming a true parliament but has not yet come of age, and that consequently this general revision has not quite achieved its goal. Why do I say that? Because we still chop up our debates into little snippets, with all nationalities and parties and shades of political opinion speaking individually, rather than having a single spokesmen for all the groups who can make a real and fundamental contribution to the debate. Nor is there a true dialogue with the Council and the Commission in which Parliament says something, the Council or Commission responds and then we have the chance of a second round.
One last comment addressed to Mr Voggenhuber. He is exaggerating, these are not Rules of Procedure for the big groups. All they do is consolidate the current position. Forgive me for exceeding my speaking time. It was due to inattentiveness on the Council's part.
Mr President, I am going to speak about what was my bid for parliamentary immortality as the Spiers report but what is now merely Amendment No 112 of this much larger report.
Some years ago the Committee on the Rules of Procedure, the Verification of Credentials and Immunities was asked to extend to intergroups the rules that require individual Members to declare any outside support received. This proved surprisingly tricky, partly because no definition of an intergroup could be agreed, and partly because some groups registered as intergroups with the group chairmen do not receive outside support whereas some other groupings of Members which are not considered to be intergroups receive such support. The amendment therefore speaks in terms of groupings of Members, both intergroups and other unofficial groupings. These will now have to declare any assistance they receive whether in cash or in kind, which would include secretarial assistance, support with research and so on.
Such groupings in the European Parliament often perform a valuable role. There is not a major problem with intergroups in the European Parliament and the current Rules which require Members to declare any significant support they receive would embrace support received via an intergroup as well. However, there are concerns about intergroups and there is clearly a lack of transparency. These rule changes should make everything much more open.
Finally, the quaestors are charged with drawing up detailed rules. These should include a requirement that groups receiving outside support must file their minutes and records of attendance with the European Parliament, and that these should be publicly available. That would enable everyone to see who might be influencing whom.
Madam President, my task on behalf of the Committee on Foreign Affairs, Security and Defence Policy is an easy one. Our suggestions have been both accepted and now explained by the rapporteurs. It is our belief that it is a legitimate prerogative of this Parliament to debate, to suggest and to question actions taken by the Executive in foreign affairs, be that the Commission or the Council.
The High Representative will be the key, and it seems to me a matter of great urgency that we hold a confirmation hearing jointly with the chairmen of the foreign affairs committees of the Member State parliaments to examine the mandate and the intentions of the successful candidate, whoever he or she may be, once the High Representative is appointed.
It also seems to me - and we cover this in our draft opinion - that a similar procedure should be available to us on the appointment of special representatives, envoys and EU ambassadors. So, I can endorse these rule changes heartily.
I should like to make a personal intervention to suggest to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities something it might like to consider in the next Parliament. I detect an insidious growth in the power of the Conference of Presidents over the internal organisation of this Parliament, a growth in power at the expense of the Bureau, of the Conference of Committee Presidents, of the Quaestors and, most importantly, of this plenary.
I have had the opportunity of watching the Conference of Presidents in action. It is consistently overworked and often ill-briefed. To make the Conference of Presidents the ultimate arbiter of every decision in this Parliament is an abuse and a mistake. I am full of admiration for the leaders of the two big groups, but to adapt the terminology of the World Trade Organization, these are the two great elephants of Parliament. They cannot be experts on everything. They each lead complex coalitions. Their joint voting power in the Conference of Presidents leads to the governance of this House by a 'condominium of the confused'.
It will be real test of the democratic vigour of this House if it can look its leadership in the eyes, and amend its Rules accordingly in the next mandate.
Madam President, first let me express my appreciation to the rapporteurs and congratulate them on their comprehensive work. The revision of the Rules of Procedure focuses on the innovations arising from the Amsterdam Treaty. The Committee on Budgetary Control proposed few amendments, since the Treaty of Amsterdam makes no substantive changes either to the process or the nature of the discharge procedure. It tabled only two amendments. The first concerns institutional responsibility for decisions overruling a withholding of approval by the Financial Controller, which in our view should revert to the President of Parliament. Secondly, we want to clarify that there is no interaction between the consequences of discharge and the procedure whereby Parliament may request the Commission to submit to it any appropriate legislative proposal pursuant to Article 138b of the EC Treaty, on the basis of an own-initiative report. Unfortunately, neither amendment has been adopted to date.
Meanwhile things have progressed, however. The refusal to grant the Commission a discharge last December brought to light a whole range of inconsistencies between the provisions of the Treaty and Annex V of the Rules of Procedure. These inconsistencies must be remedied immediately to ensure the smooth running and completion of the discharge procedure. We can congratulate the Committee on the Rules of Procedure on its zeal and thoroughness in tackling this problem. We await Mr Fayot's report in the near future, confident that it will clarify this complex subject for us.
draftsman of the opinion of the Committee on Petitions. (DE) Madam President, ladies and gentlemen, the Committee on Petitions urgently requests the Committee on the Rules of Procedure to take account of the following points when adapting the European Parliament's Rules of Procedure to the provisions of the Treaty of Amsterdam. With reference to Rule 157(1), second paragraph, of the Rules of Procedure of the European Parliament, the Committee on Petitions welcomes the guidelines for specialist committees of the European Parliament considering petitions, which have been drawn up by the Conference of Committee Chairmen.
However, the committee stresses the need to build on the successful cooperation established between the European Parliament and the European Ombudsman and to anchor it sufficiently clearly in the Rules of Procedure. We therefore propose that Annex VI, XX (Powers and responsibilities of standing committees) should be clarified and that relations with the European Ombudsman should be included among the responsibilities of the Committee on Petitions. We further propose that clearer rules on submission of the annual reports and special reports on the activities of the European Ombudsman should be included in Chapter XX, Rule 161 (Activities of the Ombudsman).
It is important to insert in the Rules of Procedure more precise rules on the submission and consideration of the Ombudsman's annual reports and special reports by the European Parliament. If in future the Ombudsman were to submit more interim or special reports on very specialised topics, we would advocate that not all of them should necessarily be considered in plenary. Some of the matters covered by such reports could be dealt with more effectively if simpler and more rapid procedures were applied, which might be devised if this were felt appropriate. Corresponding provisions, modelled on Rule 44 or Rule 52, could be inserted in the Rules of Procedure.
Finally, it would be appropriate for a procedure to be introduced in the Rules of Procedure for urgent consideration of the Ombudsman's reports by Parliament, especially with regard to their placing on the part-session agenda. I thank the rapporteurs and hope our amendments will be adopted.
Madam President, while thanking the rapporteurs I also have one point of criticism. The committee proposes that the vote on approval of the President of the Commission and the Commission as a whole shall be taken by roll call. That is a grave mistake. Behind rules there are thoughts, ideas, concepts, aims, strategies. What were the Heads of State and Government thinking when they wrote into the Treaties that the vote on a motion of censure shall be by roll call? The thought behind that is obvious. Roll-call votes split Parliament into national delegations and political groups. This puts Parliament under pressure and therefore makes it subject to control. That is the point of a roll-call vote.
Now we are introducing it for approval of the President of the Commission and the Commission as a whole. And that means that we too are exposing ourselves to pressure and can therefore be controlled. That is the result! Parliament would be stronger if the vote were by secret ballot. In fact the Commission would also be stronger if the vote were by secret ballot. This vote on approval would not give the impression of being a forced vote. That is why I regard this as a grave mistake. I cannot imagine that Members really want it.
Hence my appeal to support the amendments calling for a vote by secret ballot.
Madam President, the Group of the European People's Party supports the amendments tabled by the Committee on the Rules of Procedure. My group has nevertheless tabled a number of amendments - Amendment No 125 and the subsequent amendments - most of which are technical. We trust that these amendments will therefore gain the necessary support within the House.
I should like to respond to the remarks made by Mr Rothley on behalf of the Socialist Group. As ever, his remarks were pertinent and largely justified. It can nevertheless also be argued that a vote as important as the one to approve the nomination of the President of the European Commission must display visible symbols of its significance, and voting by roll call has traditionally always served that purpose. Notwithstanding this, we shall certainly consider the suggestions put forward by the Socialist Group.
On behalf of the European People's Party, I should like to highlight a number of points on which either the group cannot agree with the Committee on the Rules of Procedure or where it has tabled political rather than technical amendments to clarify the issue. Referring again to the three categories of amendments, and more specifically to the political ones, our group is opposed to the so-called 'internal censure motion' provided for in Amendment No 14. In our view, it achieves nothing and would result in more complications than advantages.
Amendment No 124 by the Socialist Group concerning interparliamentary delegations raises serious legal problems. The delegations are, after all, bodies with power vested in them by the House, and it is inconceivable that their membership should fall into two categories - primary members from the Bureau, elected by the House, and secondary members, appointed by the Conference of Presidents. The Group of the European People's Party understands the logic behind this amendment, but feels that the democratic principles which must provide the foundations for the composition of each and every one of Parliament's bodies should also be respected as far as these interparliamentary delegations are concerned.
As regards the appointment of the High Representative, we have tabled Amendment No 129, which provides further detail and is more in line with the Treaty than the amendment tabled by the Committee on the Rules of Procedure.
In terms of the legislative amendments, the Group of the European People's Party is totally opposed to the amendment to Rule 53 concerning the legal basis and is therefore also opposed to Amendment No 38.
Turning to the third group of amendments on the indirect consequences of having gained the status of colegislators, and as regards time, improved management of resources, translations, the introduction of new technology and so on, the Group of the European People's Party tabled Amendment No 144 which clarifies the situation concerning explanatory statements and makes it more manageable. A large majority opposes the exclusion amendments to Rule 90 and the one-minute speeches in Rule 78.
Finally, I should like to say a word about the implementation of this revision. As Mr Fabre-Aubrespy has rightly said, we must be aware that implementation must await the entry into force of the Treaty of Amsterdam. Before Thursday, therefore, an oral amendment or technical amendment needs to be introduced to take account of this situation. On behalf of the European People's Party, I propose that all the amendments should come into effect at the first part-session following the entry into force of the Treaty of Amsterdam.
Madam President, ladies and gentlemen, I have just one minute and shall confine myself to one point concerning the powers of the Committee on Legal Affairs and Citizens' Rights, namely determining the legal basis. As you are aware, where there is uncertainty as to the correct legal basis, every committee of Parliament has so far had to seek the opinion of the Legal Affairs Committee. Amendment No 38 is now proposing that, in the event of a dispute, this requirement to seek an opinion should be replaced by a requirement merely to inform the Committee on Legal Affairs and Citizens' Rights. That is a very dangerous development in the wrong direction. If every committee can determine the legal basis individually, this will lead to still more conflicts of responsibility between the committees and it will be very hard to see any consistency in the basis or Treaty article which the European Parliament uses in its decision making. My group has therefore retabled Amendment No 138 to the effect that in the event of disagreement over the legal basis, the Legal Affairs Committee must be consulted, not informed. Arguments against this on grounds of the supposed unnecessary delay are overcome by an urgency procedure which is appended to the amendment. I would commend this amendment to the House.
Madam President, many of the proposals contained in this comprehensive report constitute definite improvements or necessary adaptations to the new situation created by the Amsterdam Treaty. There are, however, some rather radical proposals of a political nature which would give the European Parliament more power than is actually provided for in the text of the Treaty. In that category belong, for example, Amendment No 60 on the agreement between the labour market partners, Amendment No 69 on the Council's foreign policy representative and Amendment No 16 relating to the President of the Commission. It is totally unacceptable to attempt to overstep the clear boundaries set in the Treaty.
The report also contains other proposals that are equally unacceptable. This applies particularly to Amendment No 90, which states that groups may not table mutually exclusive amendments. I think there are many people in the House who regard censorship of this type as undesirable. We all know that different viewpoints can be accommodated within the various political groups. I therefore hope this proposal will not succeed for one reason or another.
In my view, we should have used this opportunity to establish that the President of Parliament should be elected for five years, so that we can be spared the extraordinary procedure whereby the two large groups end up sharing the office between them.
Madam President, I would like to thank the rapporteurs for their tremendous work in this area and, even if I do not agree with a lot of what they did and their final conclusions, I do appreciate their diligence and their efforts to try and find compromises where it was possible.
As has already been highlighted by other speakers within this Parliament, there are a number of contradictions and elements within this combined report which will cause us difficulties in the future. I would specifically like to draw Members' attention to the question of whether we elect the President of the Commission or whether we approve the nomination of the President of the Commission. Likewise, this proposal that the Conference of Presidents acting by three-fifths majority, representing at least three groups, may propose to the plenary - acting by absolute majority - to terminate any elected office holder's position within this Parliament. I think it is ridiculous that somebody who is elected by the body of the Parliament - by the individual Members here within the Parliament - can have their office terminated by a decision of the Conference of Presidents. I have no difficulty if three-fifths or three-sixths or three-sevenths of the Parliament decide to terminate such offices, but if the Conference of Presidents does so it is absolutely crazy. Likewise, the role of the EU High Representative on Foreign Policy and the special officers should also be brought before this Parliament. We are imposing new restrictions which we do not have the power to do under the Treaty.
I am delighted that my group's amendment with regard to the numbers required for the formulation of groups has been accepted and I also hope that Members will vote for the one-minute speech at the start of the first sitting of each part-session which gives us the opportunity to raise issues of importance in our own Member States.
It is important for us to ensure that our new Rules of Procedure are unambiguous, direct, and able to deal with the actual powers that we have and not try to create new ones. Most importantly, it must be remembered that the dignity of the Members of this House and their rights as elected representatives of the people of Europe must be foremost in any formulation of our rules.
Madam President, the rapporteurs have done a thorough and comprehensive job, in fact too comprehensive in my view because the proposed amendments go beyond the innovations contained in the Amsterdam Treaty and therefore also beyond the task assigned to the rapporteurs. Many of the amendments were eliminated in committee, but a few that worry me remain.
I am particularly concerned about one point. It is particularly important that the European Parliament, which has rightly dedicated itself to the protection of minorities, does not lose sight of this aim in its dealings with the minorities in its own House. The proposals to amend the provisions on the formation of groups, and also the horizontal increase in the number of required signatures from 29 to 32, unjustifiably weaken the small groupings whose importance to the diversity of opinion inherent in a democracy has indeed recently become more than apparent.
Madam President, at present the Commissioners are appointed by each individual Member State. Mrs Bjerregaard is Denmark's representative and a new majority in the Danish Parliament can send a new representative next time. So ultimately our voters are the ones who have the final say and indirectly appoint the Danish Member of the Commission. The Amsterdam Treaty gives Parliament the right to approve nominations by the Member States, and this is a power which is now to be written into the Rules of Procedure. But now Parliament is saying instead that it should elect or reject the Commission. The Commission is no longer to be a result of the decisions of the Member States alone, but in effect a common government of the EU. The Commission is to be elected by Parliament in almost the same way as a national parliament elects a government. That is a recipe for a federal state with a common parliament and a common government. Parliament expects to be able to reject the names which are put forward by the Member States when they are not in line with the views of the majority. In reality, Parliament wants to transfer the power to appoint the Commission from the national parliaments and governments to this supranational assembly. That is contrary to the Amsterdam Treaty and therefore illegal. Parliament cannot simply take power from the Member States on its own authority. The June Movement is therefore voting against the new Rules of Procedure, and we call upon the Member States to protest against Parliament's attempt to transform the national parliaments into a kind of junior branch of local government.
Madam President, first of all I should like to say what many others have already said, namely that the three rapporteurs have done an excellent job. I agree with 99 % of what they have produced; however, there are two points on which our views diverge.
The first concerns the proposal that would prevent political groups being formed of Members from one country only. I simply cannot find a logical reason for such a proposal. It is justified on the grounds that the larger countries should not be given an advantage, which is illogical and untenable in itself since the larger countries always have an advantage, for instance when it comes to having to collect 29 signatures in order to table an amendment. The only logical reason I have been able to find for such a change is political, in other words the rapporteurs would like to make it impossible to form national groups so as to tone down national differences in the House, thereby giving it a more European character. This is a commendable objective, but the Rules of Procedure are no place for political aims. The Rules of Procedure should be politically neutral. For that reason, I am going to vote against this amendment.
The other amendment which in my view is unnecessary states that a political group cannot table amendments that are mutually exclusive. It is already difficult enough to table amendments in this House. Such a change would only add to the difficulties. I do not think we should set about making Parliament less democratic in this way. Furthermore, the gains in efficiency that would result from such a change are negligible. At most, only a tiny fraction of all the votes are mutually exclusive. Consequently, I am going to vote against these two proposals.
Madam President, the valuable work done by our three rapporteurs confirms, yet again, the need for the exercise of MEPs' constitutional duties to be autonomously regulated. Consequently, this House is lending an initial interpretation to the Amsterdam Treaty - assuming that it does enter into force - even before the establishment of the relevant judicial and extra-parliamentary practice.
We must devote particular attention here to the regulatory nature of the new legislative procedures, since in its next term, Parliament is certain to enjoy equal status with the Council in a twin-chamber legislative system. More specifically, according to this blueprint, the new codecision procedure is in line both with the resolution adopted by Parliament on this matter and with the joint interinstitutional agreement that is soon to be approved. I must however endorse the requested addition to Rule 66, recognising the Commission's role in so-called informal conciliation.
The Commission's monopoly over legislative initiative is undoubtedly an anomaly within the Community system; but it is a welcome anomaly, considering the meagre legislative output of many national parliaments. The Commission's role of counterbalancing the two legislative bodies is in itself an element of regulatory coherence and consistency, with its constant emphasis on the rationale behind proposed legislation. But this role must be performed throughout the legislative process.
Mr President, the European Parliament is a young parliament. This is a fundamental difference between it and the national parliaments, some of which have been sitting for centuries.
Twenty years is barely an anniversary, not quite the age of reason. So our Rules, which are the charter of our parliamentary life, are particularly important. For democracy to work despite all our differences, the letter as well as the spirit of the Rules must be observed. They cannot be bent to the dictates of the political climate. Their reliability depends on consistency in their daily interpretation and application. That is also why the Rules need to evolve. Above all they must be amended to make the procedures simpler and less burdensome so that they are faster and more effective. We must not allow them to be used politically to block a parliamentary institution whose role is to take legislative decisions.
In a Parliament where five-year government majorities do not exist, but where majorities change with the issues, simple and transparent procedures are essential for the public to understand what we do. So I cannot accept Mr Voggenhuber's complaint that this change in the Rules means less democracy. I think a balance has been struck between democracy and effectiveness.
I would like to make one last remark, Mr President, following what Mr Spencer has just said in the debate. It has been suggested that when we restructure the committees in the next parliamentary term, we should remove the Committee on the Rules of Procedure, the Verification of Credentials and Immunities by merging it with another committee. I would regret such a merger. Personally I think it would be better to create a proper constitutional committee in the European Parliament to deal with all aspects of the working life of Parliament. I think it is important to oil the wheels of our procedures.
As chairman of the Rules Committee may I make one last comment on the controversial issue of entry into force. I think, and the three rapporteurs agree with me, that this package of amendments to the Rules should come into force at the same time as the Treaty of Amsterdam. There are two series of provisions here, some adapting the Rules to the Treaty of Amsterdam, others independent of the Treaty. So for reasons of simplicity, Mr President, I think the best course is to bring the changes into force at the same time as the Treaty of Amsterdam.
Mr President, the Commission is aware that first and foremost, Parliament's Rules of Procedure concern this House and its independent internal organisation. Nevertheless, in the light of the Commission's role in the legislative process, it does have a legitimate interest in the Rules as they do affect us to a certain extent.
I should like to start by offering my sincere congratulations to the three rapporteurs. Thanks to their work, Parliament will be equipped with new Rules which take into account the significant changes introduced by the Treaty of Amsterdam, particularly where the legislative procedure is concerned. These new Rules will be ready to be implemented as soon as the Treaty comes into force. I should also like to highlight the efforts made by the Committee on the Rules of Procedure to clarify rules and simplify procedures without overlooking the importance of reaching agreement amongst the various groups. In addition, I appreciate Parliament's legitimate desire to take advantage of the fresh opportunities offered in the Treaty of Amsterdam and to enshrine them in the new text. Parliament had already expressed this wish on the occasion of the Single Act and again at the time of the Treaty on European Union. I agreed with Mr Corbett's image of a piece of elastic you can stretch or let go of and which needs to be tight enough but not so tight that it snaps.
I shall single out certain features of the new Rules which merit special consideration. Firstly, we are somewhat concerned with the new arrangements to review the Commission's proposals in relation to human rights and the principles of subsidiarity and proportionality. In our view, the proposal is somewhat vague as it states only that if Parliament considers that a Commission proposal does not respect one or other of these principles it shall ask the Commission to make the necessary adjustments. Does this therefore mean that a special reading will be devoted to these matters or will they be given particular consideration at first reading? If the first option were to be applied, the procedure could slow down the entire legislative process and might even contradict the Interinstitutional Agreement on subsidiarity. The need to safeguard the Commission's right of initiative should not be overlooked either. I am confident that neither Mr Corbett nor the other rapporteurs are doing so, as they are very much aware that this is a key component of the entire institutional system. The same is true of the proposals relating to the consideration of the legal basis.
We believe that the new conciliation procedure provided for by the new Rule 66(5) at second reading with the relevant parliamentary committee could be most useful. We are convinced that greater dialogue between Parliament and the Commission is desirable and may prove effective. Nevertheless, we feel that in line with the spirit of the new joint declaration on codecision which is shortly to be approved, this should feature in each and every one of the stages concerned. Whatever the formula eventually approved, this dialogue should become an integral part of the actual process. Consequently, we feel that the amendment tabled by Mrs Palacio which provides for the Commission's presence is entirely appropriate.
As far as comitology is concerned, you will be aware that we are engaged in interinstitutional contacts in the hope of reaching a solution. We therefore feel that it would be premature to formalise arrangements concerning comitology in the Rules.
The new Rule 90d introduces a procedure similar to the so-called 'advice and consent' procedure used in the United States Senate. In this case, however, it would be invoked to appoint the heads of Commission delegations to third countries. In my view, a distinction should be made between the appointment of civil servants and essentially political appointments made in accordance with the Treaties and involving hearings in the House. Here, I am referring to the appointment of Commissioners, members of the Court of Auditors, directors of the European Central Bank and the High Representative for the common foreign and security policy. In our view, it is not appropriate to hold hearings on the appointment of officials as this falls within the Commission's competence and is essentially the Commission's responsibility.
I should also like to inform the rapporteurs that we are happier with the final version of Rule 107(9) on speaking time. This states that the amount of time allocated to the Commission has to be agreed with the Commission and must in any case be without prejudice to the provisions of Article 197 of the Treaty, according to which the Commission is entitled to put forward its view at any time. We are prepared to cooperate with the efforts to plan and simplify debates but we must insist on our rights under the Treaty.
Finally, in connection with Mr Corbett's remarks concerning the Commission, I should like to inform both him and the House as a whole that the Commission is quite prepared to strengthen its political relationship with the European Parliament. A closer relationship between the two institutions must take account of their specific roles. The Commission's role is to initiate and execute, and Parliament's role is to monitor. This strengthened relationship must be an essential component of the Union's institutional structure, and should benefit, in particular, transparency and legislative issues.
In conclusion, I should like to congratulate the House on its initiative to move ahead with the revision of the Rules of Procedure before the entry into force of the Treaty of Amsterdam. I am confident that in future we shall have an effective instrument at our disposal which we can use to continue and strengthen our interinstitutional cooperation.
Thank you, Commissioner.
The debate is closed.
The vote will take place on Thursday at 11 a.m.
Orphan medicinal products
The next item is the report (A4-0078/99) by Mr Cabrol, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Regulation (EC) on orphan medicinal products (COM(98)0450 - C4-0470/98-98/0240(COD)).
Mr President, Commissioner, ladies and gentlemen, the proposal for a regulation that is before us concerns orphan medicinal products. Its purpose is to encourage the pharmaceutical industry to concentrate on the research and marketing of medicinal products which would not otherwise be marketed by the industry because they concern rare diseases affecting only a very few people, and are consequently not commercially viable. Tropical diseases, which affect so many who have no hope of paying, should also be included. That is the aim of Amendment No 2, which I support.
This regulation raises two main issues and several secondary issues. The initial problem is that of definition. The first criterion is epidemiological, in this case diseases affecting no more than 5 per 10 000 of the population and, of course, serious, chronic and debilitating diseases. This is specified in Amendments Nos 3 and 7. Then there is a medical criterion which applies where there is no satisfactory method of diagnosis, prevention or treatment for these diseases. I think that is an excellent criterion, and I reject Amendments Nos 33, 34, 35, 41, 42 and 43, which seek to limit diagnostic research to curable diseases, as if it were not important to be able to recognise a disease. That seems ridiculous, to doctors in any case.
The second issue is that of incentives. I think they will be effective, whether it be assistance in drawing up a research protocol, exemption from registration fees - supported by Amendments Nos 11, 14 and 21 - national incentives, fiscal for example, and above all market exclusivity for ten years, although with provision to reduce it to six years if certain criteria are no longer met or a clinically superior medicinal product is discovered. I shall not be supporting Amendments Nos 25, 28 and 31, which seek to remove this criterion, because I think it will be quite simple to observe in practice. In terms of obtaining excessive profit, I find the guarantee relevant. I shall therefore uphold that criterion against Amendments Nos 17, 32, 36, 37 and 39 which seek to remove it, but propose to pay the excessive profit - if there is one - to a research support fund for new orphan medicinal products. And I shall be supporting Amendment No 38, which makes it impossible to extend an authorisation to market a similar non-orphan medicinal product for the same therapeutic indication.
I am also in favour of a retroactive measure for orphan medicinal products presented before this regulation comes into force, in order to benefit the sick people concerned as early as possible. That is the aim of Amendment No 40. In accordance with the proposed regulation, the designation of these orphan medicinal products will be obtained from a special committee set up within the European Agency for the Evaluation of Medicinal Products.
Finally, I support Amendment No 15, which calls for that Agency to receive a special contribution that is sufficient to cover the exemptions from registration fees and is intended to maximise the incentive to carry out research in the orphan medicinal products sector and submit these applications for authorisation.
In conclusion, Mr President, ladies and gentlemen, I think this regulation is extremely important and useful as it will not only allow the treatment of diseases for which no diagnostic or therapeutic resources are currently available - and that includes vaccinations of course - but it will also lead to research in the pharmaceutical industry that will create employment, in particular in small and medium-sized enterprises.
I therefore urge you to vote for this regulation, taking into account, of course, the amendments I have mentioned.
Mr President, Commissioner, ladies and gentlemen, after lengthy preparatory work, this proposal for a regulation is a step in the right direction. In accordance with a need felt by millions of patients, it aims to create favourable conditions at Community level for research into and the development and marketing of medicinal products to treat rare diseases.
First and foremost, the development of treatment possibilities for patients requires that the field of application of the regulation be extended as far as possible, in particular to new indications even for well-known pharmaceutical products and forms of treatment. Since most of the applications come from small and medium-sized enterprises, at least in the United States, it would be appropriate for the Commission to specify special conditions for the SMEs so as to step up the use of funds earmarked under the fifth framework programme and the programme of Community action on rare diseases.
We agree completely with the idea of full access to the centralised procedure, without this becoming binding, and a partial or total exemption from the payment of fees to the Agency, provided that it is guaranteed an adequate supply of funds, and we would hope that this financial incentive would also be adopted by the Member States in the event of the mutual recognition procedure being applied. This should explicitly be laid down in the regulation, at least in the form of an emphatic recommendation to the Member States. Exclusivity is one of the lynchpins of any system of incentives and hence should be extended to every application, in particular to new indications for well-known medicines, so as to encourage research in fields which otherwise would not be exploited for lack of adequate patent protection, provided that the criteria set out in Articles 3(1) and 3(2) are respected, especially in the case of well-known drugs.
The concept of a 'similar medical product' should be given a more detailed scientific definition in order to take into account current scientific developments and the characteristics of the products. Only through cooperation between the private and the public sector and the creation of favourable conditions for research into new medicines, with the help of treatment and diagnosis, can we respond to the patients' needs.
Mr President, Europe is finally catching up with the United States, which has for some time been encouraging the research, manufacture and marketing of medicinal products intended for the diagnosis and treatment of rare disorders which - although affecting only a small number of people - are serious, incapacitating and often fatal.
We note with satisfaction that the Commission has kept its word to Parliament and, after the adoption of the provisions on rare diseases, has presented to Parliament and the Council a draft regulation intended to steer the industry towards researching and manufacturing medicinal products which are unlikely to be profitable, given the narrow user base.
In this way, the European Union as an institution is meeting its commitment - laid down in the Maastricht Treaty and consolidated in the Amsterdam Treaty - to contribute to ensuring a high level of health protection for all European people; it is also, for humanity as a whole, assuming the responsibilities deriving from its economic and cultural strength. Biomedical science has made tremendous progress and yet, in the case of certain genetic diseases and rare disorders, our degree of impotence is unacceptable to patients' families, who feel abandoned and betrayed. The families have achieved a good deal by grouping together and organising themselves. Celebrities from political and artistic circles have joined them in collecting funds for research: we need only think of the growing role, year by year, of initiatives such as 'Telethon'.
The European Union cannot shirk its duty, which is not to take over the role of private manufacturers in the individual Member States, but to draw all the necessary strands together. To this end, the measures provided for in this regulation will be complemented by Community funding under the fifth R&D framework programme. The main incentives will be market exclusivity for ten years, awarded to the manufacturing company on certain conditions, assistance from the European Agency for the Evaluation of Medicinal Products, exemption from paying all or part of the fees due, and the possibility of tax incentives - albeit at national level.
Having pressed the Commission to present this proposal, the Socialist Group - to which I have the privilege of belonging - now supports it enthusiastically. We would stress that the final version of the regulation must prioritise scientific and humanitarian bodies rather than economic ones. In other words, the caution required in a field such as this must not cause difficulties in offering incentives or implementing the provisions, which must be formulated and read in such a way as to open the door wide to the research, manufacture and marketing of medicinal products to treat rare disorders.
Mr President, on behalf of the Group of the European People's Party, I should like to express our full support for the proposal for a regulation put forward by the European Commission. It responds to a social need and to long-standing requests by patients' groups. Incidentally, I believe that those groups deserve special public commendation here and now, in the House, for their excellent support of the parliamentary work we all carry out.
For his part, Professor Cabrol has prepared an excellent report. We are happy to support its general approach and agree with its main conclusions. Nevertheless, we have tabled a number of amendments aimed at increasing the effectiveness of the regulation. I should also highlight the fact that there has been an excellent climate of cooperation and agreement amongst all the political groups represented in the Committee on the Environment, Public Health and Consumer Protection.
In my view, it is important to accept the amendment that allows the committee on orphan medicinal products envisaged in the Commission's proposal to operate under the aegis of the European Agency for the Assessment of Medicines. This would lead to increased efficiency whilst the Commission's powers would remain intact.
It is also important to make adequate financial resources available in the European Union's budget on a regular and permanent basis. Amendment No 18, which I tabled, aims to create a fund to promote innovation, Mr Bangemann. The intention here is to respond to the demands of efficiency and demands of an ethical nature. Once the period of special protection for these orphan medicinal products has elapsed, it is only reasonable that part of the income from them should be used to build up a fund which will continue to support this regulation and new orphan medicinal products. This will in fact provide better treatment and respond to what could be called society's ethical demand for continued operation.
I urge the Commission to study the operational experience gained in the United States and Japan. Our proposal must be in line with our own European identity and the restrictions imposed by Community legislation and our institutions. I believe it is workable, though it may be somewhat complicated. I hope that the Commission will welcome this idea with the high degree of efficiency we have come to expect of it and I should like to thank the Commission in advance.
Mr President, ladies and gentlemen, it is just as difficult and costs just as much to find a treatment and develop a medicinal product which will save a few human lives as it does to market a medicinal product which will save millions of lives. If we want to do more than simply fight a lot of very common diseases but also help those who suffer from one of the 5 000 identified rare diseases, then we have to give the necessary incentives to the industry. And we should not forget that today's rare condition may become tomorrow's far commoner disease. So we must encourage research into these rare diseases by assuring investors of a measure of exclusivity and allowing them advantageous tax treatment.
The regulation is certainly a step in the right direction, but I think the Commission needs to rethink its definition of 'orphan medicinal products'. A number of other Members as well as myself have tabled amendments on this. Perhaps a compromise amongst the various suggestions can produce a better definition.
Together with Mrs Dybkjær, I have also tabled an amendment which provides for the industry to be given an extra incentive in the case of a disease which has around three thousand sufferers in Europe. We suggest that the pharmaceutical industry should receive six months' additional patent protection for another medicinal product which it places on the market, if it develops a remedy to treat an extremely rare disease. I hope a majority of the House will back this amendment, and I would welcome Mr Bangemann's opinion on it.
Mr President, first I would like to congratulate the rapporteur, Mr Cabrol, on the excellent work he has done on this subject. Secondly, I want to say that I am particularly pleased about the creation of a Committee for Orphan Medicinal Products. However, questions may arise as to the composition of this committee, the way it operates, and the real weight it will carry, in other words, at the end of the day, what resources will effectively be made available to the European Agency for the Evaluation of Medicinal Products.
There is one other point I need to mention. There has been an attempt to float the idea of unreasonable profits. I am no fanatical defender of profits for pharmaceutical industry multinationals. All the same, I find this idea utterly arbitrary. As regards the planned ten-year period, if there is a review at the end of the fifth year - which seems appropriate - then rather than assess the profits it should check that the therapeutic indications have not been extended and that the prevalence has not changed. If these two factors are taken into account our group will vote for this resolution.
Mr President, there has been no willingness to invest substantially in pharmaceutical research into some 500 diseases, afflicting a limited number of people, or to comply with the existing procedures, because it is well known that the end product - which is subject to various evaluations and must absorb high manufacturing costs - will be of relevance only to the few people who suffer from a rare disease.
As the United States is now at the forefront of clinical and pharmacological research, it has become a model of contemporary society in several respects. That country has had extremely successful legislation on orphan medicinal products since 1983. The EU is now hoping to follow suit, through Professor Cabrol's report.
No fewer than 837 drugs have been designated 'orphan medicinal products' in the US over the past decade. Research and experimentation on these products - which we are discussing today - has been facilitated in various ways, contributing to the identification and knowledge of previously unknown etiologies and hence their treatments.
The question is what incentives to offer the industry; the main one offered by the US authorities seems to me to be tax relief, which covers almost 50 % of clinical research.
Unfortunately, rare diseases are in fact well-known diseases, although their low incidence of morbidity on the population places them in a limbo of unanswered questions. We support Professor Cabrol's attempt to get things moving and put the uncertainties behind us.
Moreover, on the threshold of the third millennium, it is distressing to think of patients being prevented by the market from obtaining appropriate treatments. If this society of ours cannot express proper solidarity under such circumstances, then goodbye Europe!
Mr President, first of all, and most importantly, I should like to add my strong support for both the Commission proposal and particularly Mr Cabrol's excellent report which is well drafted and pertinent, as his reports always are. As my colleague Mrs Marinucci has set out, we, on this side, will maintain our approach taken in committee. Providing meaningful incentives to ensure development of products to tackle some of the most debilitating and upsetting conditions in the world is clearly a job for a new kind of innovative, public/private partnership. To succeed, progress must be based on epidemiological and economic criteria which have been worked out in the rather difficult passage of these proposals to this stage.
The Commission has rightly made provisions for unreasonable profit-taking to be avoided. Although some within the pharmaceutical sector protest at the very thought that there might be any risk of that, it seems reasonable to myself and many others that the use of public resources and legal support should be absolutely transparent. Therefore I hope that Parliament and the Council will vote to maintain the concept as part of the partnership with research and development sectors and will include the practical means for the programme decision-makers to reach fair, just and accurate conclusions which also bear in mind the generic development industry.
This is an important development in the context of the many exciting advances being made in genetic identification, treatment and, best of all, prevention of diseases. Some of this work I saw for myself just last week in my own region. Together with the forthcoming programme on rare diseases, plus what I hope will prove an effective new framework for public health policy over the next five years, this initiative offers realistic new hope to those who suffer pain and misery.
Credit is therefore due to all those who have worked so hard to bring this proposal before us today. Now it is up to all of us to take responsibility for ensuring its future success on behalf of those patients who suffer.
Mr President, ladies and gentlemen, the present proposal for a regulation is certainly to be welcomed. The hopes of many patients suffering from rare diseases rely on our obtaining a regulation on orphan drugs in Europe too as soon as possible. We should be guided by the experiences of the USA and Japan. We should also learn from experience. In that sense, Mr Cabrol's report proposes a series of improvements to the Commission proposal, although I do have problems with some of the proposed amendments.
I believe it is most important that we also include tropical diseases in Amendments Nos 1 and 2. It is important for Europe to look further than the end of its own nose and also to consider people suffering from tropical diseases. That is not necessarily the case under this regulation, but we must create an instrument to do so very quickly.
I have problems with the amendments that impose additional obstacles on industry in regard to obtaining orphan drug status for a particular medicine. This applies, for instance, to Amendment No 18, on which I would be interested to hear the Commission's view. My impression is that if we siphon off the revenue obtained by industry after the ten-year period, that will in turn reduce the incentive to invest in the first place and I would be interested to know whether things really work in the USA in the way suggested in that amendment. Personally I doubt it.
Finally, I want to raise the question of diagnosis, which we have already had occasion to consider in committee. I believe I can say from my own experience that particularly in the case of genetically-related diseases - which after all means most of the rare diseases - the patients are waiting for prevention and treatment while we, if we only have diagnosis but no corresponding prevention or treatment, sometimes actually produce problems. That is why I personally am in favour of giving priority to treatment and only supporting diagnosis if treatment or prevention are also available. For the rest, however, we should certainly support Mr Cabrol's report and the proposal for a regulation and should not jeopardise the entire project by quarrelling about details.
Mr President, ladies and gentlemen, there is a German proverb that fits the bill in the EU as regards orphan drugs. It goes as follows: if you go on long enough, it will be alright in the end. It took the Commission long enough to present a proposal for a European orphan drug act. What I expect of this regulation is that it will provide a strong incentive for the development of these medicines and therefore for research into molecular biology. Unfortunately, the Commission felt it was unable to follow the US model in regard to providing additional tax relief, tax relief at least in the sense of definite recommendations for action on the part of the Member States. I would certainly be interested to know whether the Commission sees any possibility of doing so.
But experiences in the USA show that tax advantages offer the most effective stimulus for investment in orphan drug development. In general terms, the reasons for EU-wide tax harmonisation are accumulating by the day and the orphan drug regulation is another reason. It would also be a good idea to set up a special fund for additional support for the development of these medicines. There are no bounds to what we could imagine here, even if a certain amount of state dirigisme is required to achieve our aims.
Mr President, we are very happy about the very positive response to our proposal. The rapporteur has done much towards achieving this, thanks to his very careful work. Since we are now at first reading, I will not go into all the amendments tabled. Instead, I will take up the most important ones that were raised during the discussion and explain why the Commission does not regard some of them as very useful.
First of all, everyone realises - and this became clear during the discussion - that we need this proposal because market mechanisms alone cannot produce useful results in the cases we are dealing with here, the so-called orphan drugs. And that is perfectly understandable. The fact is that research in particular is becoming increasingly expensive and if by definition this expenditure cannot be recouped at all, then of course nobody working in the private sector can be expected to take it on board.
For the rest, we have been trying for many years to control and counter this situation. It is not the case that nothing has been done in past years. We have made quite substantial funds available for research in these areas in the research programmes, in the third and fourth framework programmes of research. The fact that we are only now proposing this regulation - I believe the American legislation has existed since 1983 - does not mean that we have done nothing since then. But it is clear that with the experience we have gained from America we can perhaps present an improved proposal now.
The problem is easy to describe. Since there are no economic incentives, we have to compensate for this. Of course we can do so directly through support for research, and we shall continue to do so in future. Even more emphasis has been put on this kind of research in the fifth framework programme. In that respect the situation there has not changed, and if it has, only for the good.
But we also want to create a range of additional incentives, for instance through the ten-year market exclusivity right. This kind of market exclusivity right does of course offer an additional opportunity to make profits, but since this market is by definition very small, nobody can in fact count on making enormous profits. On the contrary, the opportunities to do so will be fairly restricted. Nevertheless, these ten years are a key element and cornerstone of our system of incentives for research and development in the area of orphan drugs, which indeed are also found in a very similar form in the other existing legislation.
We cannot propose any tax relief, at least not at this stage, because it is not up to us to decide this. The Member States would have to do so. At this point we want to wait and see what the effects are of these experiences. Tax relief is always a very convenient way of creating incentives. Here we have a whole range of options that are at least equally effective. Access to the centralised procedure, in particular reduction of the fees - and here I agree with Mrs Heinisch - is of crucial importance to small and medium-sized enterprises, who often complain of these fees. The fees can be waived in part or in whole. The Agency in London can also be of assistance in developing a protocol for trials and we believe this can certainly lead to useful support.
I am very glad that some Members also spoke in favour of a special committee, during the debate. We believe that this is such a specialised problem that we need this kind of committee and cannot and should not use the committees normally available.
We have proposed two kinds of criteria. Of course you can always try to formulate others. But then you must remember the aim of our proposal. We want to support research. We want to make it more attractive, which is why we believe that the right criteria are epidemiological criteria, because they are objective and in particular because they can easily be applied at an early stage of product development.
There are problems with economic criteria. Forecasts and projections can hardly be made before the expiry of the ten-year period. Of course we would have to call for considerable transparency on the part of the undertakings, which they are not always prepared to agree to, in order to be able to make these forecasts and projections.
As I said, we are at first reading. Let me begin by telling you which amendments we can accept. There is a whole series of them: Nos 4, 5, 8, 10, 11, 12, 13, 14, 16, 17, 19, 20, 21, 29, 32, 38 and 9 in part. Then I want to make a few comments on the amendments we cannot accept, beginning with No 6, which sets out an additional economic criterion. I already said that it is not very attractive, it makes the whole trial procedure more difficult and after all we have learned from the American experience. The USA had a similar criterion, which did not prove successful. It did not work. That is why we want to support research rather than make it more difficult. That is why we do not want to accept that amendment.
I will now look at the second group, concerning diagnosis, namely Amendments Nos 33, 34, 35, 41 and 42. They all aim to exclude medicines for diagnostic purposes where no procedure exists for the treatment or prevention of the disease to be diagnosed. That could mean that we were preventing access to diagnosis, with the result that no appropriate treatment could be developed. We believe that is a risk we should not necessarily take on.
Then we come to the question of the fund, which has also been raised during the debate. It concerns Amendment No 18. In our view, the idea of a special fund that could be set up from the proceeds from the sale of orphan drugs following the expiry of the ten-year period of market exclusivity could reduce the potential interest of undertakings, which would mean that we would still not have enough resources available in the fund, because the proceeds would not be enormous. For by definition an orphan drug is precisely a drug that offers very limited prospects of making a profit.
I will turn now to the measures for tropical diseases, which have also been mentioned. Of course we support the view that specific measures to support research in developing countries are useful. But we do not take the view that including a corresponding reference to this in a recital can produce that result. It would mean that, as unfortunately happens so often when we submit a detailed proposal, its scope is broadened because people want to take the opportunity to include a whole lot of other problems. But that is not a very logical way to make legislation. That is why we hope we can come back to this question of tropical diseases.
For the rest we can say that research into and consideration of tropical diseases is traditionally in the very best hands in the European Union. It is not the case that we have not lived up to our obligations here to date. But if Parliament so wishes, we can of course take another look at the question of how we can further improve this specific area of research into pharmaceutical products.
Mr President, may I have an answer from Mr Bangemann to the question I asked concerning his thoughts on Amendment No 30 which I have tabled with Mrs Dybkjær. This asks for a pharmaceutical company to be given an additional or extended period of six months' protection on a patent if it develops an orphan medicinal product - in other words, a further six months' protection for another product already introduced or marketed.
I did not go into this matter directly. As I already said, this is the first reading. That is why I did not want to go into all the amendments. That is more or less the same argument I put forward in regard to tax relief and against the fund in general. I have already spoken against the fund. If additional patent protection is to be introduced, for instance in the event of the development of treatments or of the returns flowing back into a special fund, we would virtually be precluding competition from generic drugs.
After all, that is what always happens. Once a medicinal product has been developed, researched and authorised, the ten-year market exclusivity, which can in addition become a patent protection period, applies in all cases and the result is that during that period of protection no generic drugs can come onto the market. But if this period were further extended, that would have adverse effects. For generic drugs at the end of a patent or other protection period are of course useful. They may have additional effects, but at any rate they tend to be a little cheaper.
That is why we do not regard this amendment as useful, because it would preclude the supply of generic drugs once the protection period has expired. In our view that cannot be the purpose of the proposal.
Thank you, Mr Bangemann.
The debate is closed.
The vote will take place at 11.30 a.m.
Electromagnetic fields
The next item is the report (A4-0101/99) by Mr Tamino, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Recommendation on the limitation of exposure of the general public to electromagnetic fields 0 Hz - 300 GHz (COM(98)0268 - C4-0427/98-98/0166(CNS)).
Mr President, no one can have missed all the press coverage of electromagnetic pollution over the past few years; public opinion is very alive to this issue. The reason why electromagnetic pollution is currently attracting public attention is that, unlike other forms of pollution, it cannot be seen and does not smell. People are not aware of it; they can just see appliances which could be the cause of such pollution. It was established 20 years ago, thanks to the work of Nancy Wertheimer in Colorado, that electromagnetic fields could have not only direct effects, causing damage due to heating - acute thermal effects, as they are called - but also long-term effects, leading to leukaemia and cancer.
It was partly because of these concerns that, during the last parliamentary term, Messrs Vernier, Santos and Pimenta tabled a resolution which then became the report by Mr Lannoye, adopted on 5 May 1994. Parliament established certain facts in that report, including the need to apply the precautionary principle to EMF effects on the population. In response to Parliament's report, the Commission saw fit to present a recommendation - now under discussion - concerning the entire radiation spectrum from 0 Hz to 300 Ghz. As was pointed out in our Environment Committee, this recommendation lays down limits for acute thermal effects only. With regard to long-term non-thermal effects, however, it is considered on the basis of opinions from certain international bodies that there is insufficient evidence to lay down limits for such exposure.
Clearly, in a formal sense, most of the evidence could be said to prove incontrovertibly that electromagnetic fields cause thermal effects; after all, everyone knows that microwave ovens are used for heating food. But as regards long-term effects, the current wide-ranging debate has brought to light many scientific investigations, some epidemiological and others related specifically to cells and tissue, in vitro as well as in vivo , which indicate a probable EMF effect on cellular connections. This could cause the epidemiological effects which have resulted in leukaemia and cancer, as well as several other forms of long-term damage, such as nervous disorders, amnesia and so on.
The public is concerned not only about fixed installations such as electricity transmission lines, television transmitters and mobile phone antennas, but also about the fact that we are continually in contact with domestic appliances and other devices which emit electromagnetic fields; the best-known one at present is perhaps the mobile phone, currently the subject of much debate.
For these reasons, Parliament's Environment Committee decided to table various amendments to the Commission recommendation, so as to take long-term effects into account. First of all, the committee proposes taking into account the health of workers and consumer protection, by introducing the precautionary principle and the principle that the best available technology should be used so as to keep radiation as low as possible. Next, the committee draws attention to the large existing body of scientific documentation on the application of the precautionary principle and, hence, the need to review the data and to keep it under regular review, as well as the need for reporting to the European Parliament. It also calls for higher levels of protection in areas where the public spend significant time, and for minimum distances from fixed installations and appliances to be laid down. It is however also true to say that the Environment Committee did not come up with any clear or precise data on ways of protecting the public from long-term exposure.
That concludes my presentation - which is also on behalf of my group - of certain amendments which take account of long-term effects and others, on the basis of the precautionary principle and of safety levels adopted in some countries, such as Italy and Sweden. This is the thrust of Amendments Nos 16, 17, 18, 19, 21 and 22.
Mr President, this is a recommendation and not a directive. As such it may not be transformed into a more serious piece of legislation for some years. The main emphasis that Mr Tamino has quite properly laid in his report, which is entirely endorsed by the Committee on the Environment, Public Health and Consumer Protection, is that the precautionary principle must apply. And here this principle inevitably means scrutiny, scrutiny and scrutiny.
It is a powerful infant industry we are dealing with, in particular when we consider many of the reservations about mobile telephones. We appreciate its economic importance. Speaking not only for my group but for the majority of the Committee on the Environment, I can say that we did not think that the levels set by Mr Tamino were practical at this stage. They would, in effect, have meant the elimination of many electronic devices which are used in the home, as well as taking a major stand against electricity pylons and the industry as a whole.
However, we believe that it is absolutely necessary to monitor these devices and the Committee on the Environment's amendments have attempted to set out precisely why and how. I will read Amendment No 9 to the House. If anything carries the spirit of what Mr Tamino is attempting to do and what we endorse it would be Amendment No 9 as adopted by the Committee on the Environment.
It says that Member States should 'lay down minimum safety distances from electrical equipment and minimum distances from public buildings, housing and workplaces for the siting of high-voltage transmission lines, radar equipment and broadcasting and rebroadcasting transmitters, including cellular phone base stations and shall set down the recommended safety distances for use'. Such recommendations should be 'displayed on the product concerned, paying particular attention - because of the proximity and length of exposure involved - to mobile telephones'.
These measures have to be taken immediately and the process of monitoring should thereafter be continuous. All of us would wish to see by 2001 - not in four or five years' time or ten years' time but within the space of 18 months - a further review of the safety measures used and of these instruments themselves. There are widespread public misgivings. There are a number of studies now which begin to suggest further cause for concern. When we referred this matter to Dr Michael Repacholi who carried out one of the original studies in Australia on the possible inducing of cancer in rats, he said that he believed that the standards now set down on the WHO guidelines were sufficient.
However, I believe we should further monitor this situation in the interests of the public, consumers and public safety generally.
Mr President, the Commission's proposal for a recommendation on limiting exposure of the general public to electromagnetic fields concerns all European Union citizens, as this form of radiation has entered all of our lives.
Our concern stems from the significant increase in the environment of non-ionising electromagnetic radiation. This increase varies from region to region depending on the proliferation of sources such as railways, tram lines, electricity lines, electrical appliances, broadcasting transmitters, mobile telephones, radar and so on. We must find an answer to the question of the extent to which public health is safeguarded from the effects of increased exposure to electromagnetic fields, because we do not have conclusive scientific evidence to establish the existence of any long-term harmful effects of these fields on our health. Consequently, the international scientific community is quite rightly investigating and studying these effects.
The European Parliament, adhering to the precautionary principle, was the first body to request the Commission, in 1994, to put in place legislation and standards to limit exposure to non-ionising radiation and to undertake actions, studies and research into the impact of electromagnetic fields on living organisms and especially on human beings.
The Commission proposal attempts to fill the legislative gap that exists in the European Union on this issue. In addition, because some Member States have already introduced the appropriate legislation, the Commission proposal aims to define common principles at a Community level so as to avoid the introduction of non-homogeneous legal frameworks.
Further improvements were made to the proposal in the Committee on the Environment, Public Health and Consumer Protection. Amendment No 2 calls for compliance with the precautionary principle and the principle of preventive action as well as the principle of keeping exposure to radiation as low as reasonably achievable, as defined by the World Health Organisation. The Community framework must be uniform and binding in order to protect the general public. It would have been preferable if a different form of legal instrument had been chosen which would be more binding than a recommendation, that is, a regulation, directive or decision, as Parliament had requested.
We believe that the recommendation we are debating must be reviewed at fixed intervals in the light of experience that is gained and that it must be readjusted on the basis of the results of scientific studies. A system to monitor appliances which create electromagnetic fields must also be put in place, at the latest by 1 January 2001.
Finally, it is necessary to disseminate information and to inform the general public, as well as to promote research to examine in depth the long-term effects of electromagnetic fields on health.
The recommendation we are examining is a positive first step towards protecting the people of Europe and we believe that its implementation will give rise to substantive observations which may lead to further improvements being made to the legislation aimed at protecting the general public from exposure to electromagnetic fields.
We shall adjourn the debate at this point for voting time. It will be resumed at 3 p.m.
VOTES
Madam President, Amendment No 1 tabled by the Europe of Nations Group states that 'young people still consider the family as their main reference framework'. I would like to amend this orally to read 'young people still consider the family as part of their main reference framework'.
Madam President, we have no objection to this oral amendment. We accept it. I would just mention that in our amendment we merely followed Mrs Hermange's wording.
Parliament adopted the resolution
Madam President, in yesterday's debate I ended my introduction by asking the Commission to give a clear and firm commitment, before the vote on the legislative proposal, to accept the two paragraphs of our draft legislative resolution.
First there is the paragraph inviting the Commission to withdraw its proposal. We are sorry to hear from Mrs Gradin that Mr Flynn cannot be here, but she has explained that he intended to propose withdrawing the proposal to amend the 1976 directive. I do not know whether that formula is to do with the internal organisation of the Commission. Is Mr Flynn required to propose withdrawal of the proposal to the Commission, which we know to be a college after all the debates we have had on the subject? If he does so, can we be sure the college will back him? It is very important for us to know that. If the Commission had told us it was withdrawing the proposal, that would have been fine. But it is telling us it is going to propose - I do not know to whom, to itself, I suppose - to withdraw the proposal to amend the 1976 directive, which we consider dangerous for positive action, and I want to know whether the Commission is effectively going to withdraw this proposal. Is it going to back Mr Flynn?
Secondly, ...
Mixed reactions
I am sorry, but this is very important. You may think issues of equal opportunity for men and women do not matter much. Well, I want to point out to the male majority here that they will soon need positive action too, because the professions are becoming more predominantly female. In my country there are hardly any male teachers in primary schools and hardly any male magistrates left. So positive action is not just for women. It is for under-represented sexes and you will soon be an under-represented sex. So you need to realise that positive action is for you as well.
Applause
Mrs Lulling, I think that Commissioner Pinheiro has heard you loud and clear and that he will be able to enlighten us not on the state of mind of Mr Flynn, but simply as to whether, in accordance with Rule 59, the Commission will or will not withdraw its proposal for a directive. I would therefore ask Mr Pinheiro to enlighten us, if he can, on this specific point.
Madam President, ladies and gentlemen, I am able to announce that the Commission will be withdrawing its proposal as requested by the Committee on Women's Rights. I am also able to tell you that my colleague, Mr Flynn, intends to legislate under Article 141 and will obviously do so in a spirit of greater cooperation with the European Parliament.
Madam President, in that case we will trust the Commission to withdraw its proposal and put forward a proposal for a directive on the basis of Article 141. Mrs Gradin still had some qualms and reservations but we now think this proposal for a directive will come to us on the basis of Article 141. I can therefore propose that Parliament vote not on the three articles, but on the draft legislative resolution as a whole.
Parliament adopted the legislative resolution
Madam President, in the Swedish version of Amendment No 4 there is an unfortunate mistake. It reads 'uppmanar medlemsstaterna att ... under vissa omständigheter ... ' We have requested that these last three words 'under certain conditions' should be deleted. It is therefore very odd that the original text has been retained in this amendment. I would like to draw this to the attention of all Swedish Members.
We shall see. If the amendment is adopted, then of course we will make the correction. We shall take care to do that.
Madam President, this is very important. The French text states that Parliament calls on the Member States to legalise induced abortion 'under certain conditions', and we are asking for a separate vote on the phrase 'under certain conditions'. The English text has 'in certain circumstances', which is quite different. There is a difference between 'in certain circumstances' and 'under certain conditions'. The authentic text is 'under certain conditions'. That needs to be made very clear. Obviously we do not want to legalise abortion wholesale, without conditions, at least not in my group. So it has to be 'under certain conditions'.
Normally, the version deemed authentic is that in the language of the rapporteur, who is Mrs Hautala, unless she drew up her original text in a language other than Finnish. We shall of course carry out a check, when the vote has taken place, so that everything is brought into line with the original text.
Parliament adopted the resolution
The equilibrium of the societies of Europe rests in large part on the preservation and development of a culture composed of diversity, on the vitality of our remarkably rich languages and, as a corollary, on the rejection of uniformity. The audiovisual sector plays an essential role in this regard.
The present draft decision seeks to define more precisely the industry, the various audiovisual markets and related sectors, and to get a better idea of its components and the way they are evolving, by establishing an appropriate statistical information infrastructure. This is a useful exercise.
Members of the Europe of Nations Group are therefore in favour of this decision, provided certain amendments are adopted. The 'relevance' of these statistics needs to be monitored and the statistical data must be collected in the light of a 'need to know' for businesses, but also to manage policies in the sector. So Eurostat should at least look at employment levels and trends, qualification requirements, and age distribution for this sector, which would give some insight into the policies undertaken at both European and national levels.
It is vital not to forget the essential role of the SMEs in this sector. Too often, when it is mentioned, the need for concentration is highlighted. But business in the audiovisual sector is essentially done by small and medium-sized enterprises.
So policy must support these SMEs, and there is also the advantage that they are distributed right across the entire territory of the Member States of the European Union.
Finally, I want to mention that these SMEs will only be able to develop through cooperation at European level and real subsidiarity benefiting Member States and respecting their autonomous policies, taking account of the impact and influence of their national languages as well as their individual cultural diversity. That is the only way to avoid another type of uniformity, which would not respect the specificity and diversity of our European culture.
Anttila report (A4-0073/99)
We have voted against the report for the following reasons:
1.Negotiations between the governments on the reform of agricultural policy are still in progress and will be resumed today. There is no reason for Parliament to comment on individual sections of agricultural policy in the current situation.2.Special decisions which benefit some Members States pose a threat to the reform process as a whole.3.Parliament should not make pronouncements on increased assistance for some countries when the objective is to lessen the heavy burden imposed on the Union's agricultural policy.
The Europe of Nations Group naturally recognises the specific features of arctic agriculture and the significance of the fact that more than 30 different ecosystems have been identified across the Member States of the European Union.
As the CAP's name indicates, it is a common policy. That is why the Europe of Nations Group opposes paragraphs 3 and 7 of the rapporteur's resolution. In fact, a specific regional agricultural policy for the agriculture of the arctic regions is being proposed.
While it might be possible for us to consider incorporating specific products, such as reindeer, into an existing COM, for example the COM in beef, we should not use the excuse of a specific ecosystem to replace a common agricultural policy with 30 specific agricultural policies.
The regional aspects of the CAP must be recognised in both rural development policy and regional policy. I would emphasise that the sub-arctic regions are currently part of Objective 6 and have been incorporated into the new Objective 1 under Agenda 2000.
So these regions benefit now, and will continue to benefit in the future, from specific and significant support to compensate for the higher costs inherent in the ecosystem. I would remind you that, in the context of regional policy for this region, Community subsidies amount to 75 % of the total cost of structural investment.
Consequently, as paragraphs 3 and 7 were adopted, our group voted against the resolution in the final vote.
After the drive by some people to 'break' the CAP by incorporating the principle of cofinancing, a principle which is contrary to the Treaty and the specific status of compulsory expenditure, others are now hoping to damage the CAP by trying to regionalise it on the basis of specific ecosystems.
Members of our group are attached to the CAP which has been one of the fundamental bases of the construction of Europe as enshrined in the Treaty of Rome. It is surprising that those who defend an integrated and federal Europe should be destroying the only genuine common policy apart from the common fisheries policy.
Katiforis report (A4-0090/99)
In this report, the rapporteur describes the future harmonisation of taxes and tax systems. Through this explanation of vote, we wish to make it clear that taxation is a national responsibility and therefore does not come within the EU's field of competence.
Members of the Europe of Nations Group are particularly interested in small and medium-sized enterprises. They are a central factor in development and the keystone of employment in European Union countries. In the European Union 99 % of companies have fewer than 250 employees and they represent 66 % of total employment. Almost all of them contributed to net job creation during the period 1988-1995.
At some stage in their development all SMEs experience problems arising from their weak capital resources. So risk capital needs to be developed. If we take the United States as an example, of seven million jobs created in that country between 1991 and 1995, six million were the result of new SMEs starting up. Some of them have become large companies, even world leaders, in the high-technology sector.
In the United States it is easy for an SME to obtain access to risk capital. Things are very different today in European Union countries, where SMEs with competitive advantages in terms of high technology are penalised in this respect.
So entrepreneurs must be able to access start-up capital, then intermediate and development capital as the company expands, and, finally, they must be able to access institutional and private investors supported by a sizeable European financial market.
At Community level, the absence of legislation on venture capital funds is an obstacle to the operation of the market. Existing Community financial regulations are too fragmented and are lacking in terms of both readability and consistency. We might do well here to draw on the experience of the United States, which created a national control body - the Security and Exchange Commission - by establishing a regulatory body responsible for harmonising the provisions of national regulations so as to allow secondary financial markets to develop.
In addition to the finance that venture capitalists can mobilise, there is also a vital need for mentorship in terms of management. Finance and mentorship should go hand in hand. A simple but effective way for the investor to reduce risk is to be directly or indirectly involved in the daily management of his or her investment and to give the entrepreneur real support.
But the Europe of Nations Group would like to highlight the contradiction we face. We are all aware of the role of SMEs, and we often boast of their economic success and the major role they play in creating jobs, but when we are dealing with environmental standards, technical standards and administrative measures, the majority in our Parliament does not pay enough attention to the concerns of entrepreneurs and their special responsibilities. Entrepreneurs take major risks with few guarantees, either in terms of welfare payments and or in terms of retaining their family property.
I agree with most of what is said in the report, but not however that it is the 'fragmentation of capital markets across Europe' which is responsible for the shortage of risk capital. Fragmentation itself probably has very little to do with the availability of capital.
However, my main objection is that, to my way of thinking, the principle reason for the major shortage in terms of small businesses in the European Union is low demand rather than the availability of capital. If demand were to increase, so too would risk capital, regardless of whether the markets are fragmented or not.
I also object to the numerous references to tax harmonisation. This has nothing to do with the subject under discussion and is simply an expression of a desire to create a federal Europe. The report would have been better without such intellectual ballast.
Newman report (A4-0093/99)
The non-attached Members welcome on principle all measures and steps taken both in the EU and in the Member States to combat money laundering. Accordingly we have voted for most of the paragraphs. But we have rejected the report as a whole because we believe that the proceedings instituted against Austria in relation to the Austrian savings accounts are exaggerated and go beyond the actual purpose of combating money laundering.
Vaz da Silva report (A4-0103/99)
A long process of contacts and consultations with the arts world in a good many European countries (not just the 15 Member States) is coming to a close.
The ground had barely been explored previously. Not even the Member States seem to be aware of the potential contribution by their artists to their own quality of life and nor do the artists themselves seem eager to emerge from their own circles and discover other practices and other countries. Not only are the various national laws on the status of artists diverse and incomplete, but also the Member States have not made the slightest effort to work together to make it easier for artists, their works and productions to circulate. At least now an attempt has been made to pinpoint the problems and outline possible approaches for political action in the future.
By taking the initiative to produce this report, the Committee on Culture set out to equip the European institutions - at the vital moment of enlargement and the definition of a new political and financial framework - with a political instrument that will have a huge impact if only they know how to use it.
An ongoing coordinated policy supporting and promoting artistic creation and education may be the missing factor needed by European society to make the leap into the 21st century. The fight against violence and exclusion relies upon it.
This report contains a number of excellent points. However, I cannot agree with those sections, of which there are a considerable number, that call for 'an approximation of social and fiscal laws' (in order to accommodate artists!), as in paragraph 16, for example. Nor am I particularly impressed by the suggestion in paragraph 11 that artists should be given a 'European card' which would give them certain fringe benefits, or that we should devise new forms of funding for art 'at European level' (paragraph 8). And I am not convinced that 'tax benefits for sponsors' is a wise move, as proposed in paragraph 17.
Consequently, the report's federalist tendencies and its belief in the value of tax benefits (especially for wealthy sponsors) go a little too far for my taste.
Guinebertière report (A4-0100/99)
This report by Mrs Guinebertière, as amended by the Committee on Culture, Youth, Education and the Media, lays the foundations of a genuine integrated and comprehensive youth policy. Community cooperation policy for youth has undeniably achieved a great deal in terms of education, vocational training and exchanges through the Socrates, Leonardo and Youth for Europe programmes (and we should add the European voluntary service initiative to that). But these achievements are still not enough to meet the specific needs of young people. Highlighting the need for education and training for all, however essential that may be, is not sufficient to create a youth policy. Complementary issues need to be considered, such as creativity, civic education, learning about tolerance and democracy, health and housing.
Our rapporteur sets out these objectives very clearly, while respecting the necessary complementarity and added value that Europe brings to the 'plinth' formed by the Member States. Hence her appeal to the Member States to draw up 'national plans for young people', similar to those they drew up for employment. The Commission's role, after evaluating the national youth policies, is to disseminate information about best practice and the most successful examples within the European Union. All of this can assist the creation of innovative projects, by and for young people, and encourage young people's spirit of enterprise.
Youth policy at Union level must be designed to pay greater attention to young people and involve them more in decisions through youth groups. I will therefore be voting for this report, which gives us an overall view of what that European policy might be at the dawn of the 21st century.
The aim of the report is praiseworthy. However, its federalist tendencies are rather too pronounced. For example, it advocates a 'comprehensive European youth policy', the 'integration of young people in the Union', the 'active use of European citizenship', the 'coordination of youth policy at European level', the creation of an EU 'information policy aimed specifically at young people' and recommends that the Commission should establish 'a 'Youth' Internet site... administered on the basis of Europa'.
Personally, I am convinced that it would be much better to devise a youth policy that was not constrained by this eternal striving after a federal Europe.
Corrie report (A4-0065/99)
The Europe of Nations Group has voted in favour of Mr Corrie's report. This document reflects our group's main concerns about the future of the ACP-EU link.
ACP-EU cooperation has proved its effectiveness, and is an indispensable instrument of multilateral cooperation for the EU and the countries of Africa, the Caribbean and the Pacific, yet it is under unprecedented attack, putting its survival at risk.
Predictability and confidence are central to this instrument. The fear is, unfortunately, that these factors are being undermined by the continuous attacks to which it is being subjected by those whose view of the new world order includes no regulation other than that of markets and competition.
In this context, the ACP-EU Joint Assembly more than ever constitutes an essential forum where the people and their elected representatives can express their real needs and be heard. It is also the place to reflect on the long-term future of North-South relations.
The Joint Assembly is also playing a central role in the negotiations for the next Lomé Convention. In particular, it has spoken out on several occasions in favour of giving greater consideration to the legitimate interests of developing countries in the world economic order. Since 1995 it has been expressing alarm at the negative consequences the Marrakesh Agreements were bound to have on the very existence of preferential tariffs.
The Lomé Convention is an exemplary instrument of North-South cooperation. It must certainly adapt to the progressive diversification of ACP countries and, in particular, to the development of the African private sector, as the President of the OAU, Mr Blaise Compaoré, rightly stressed this morning in this Chamber. In this era of globalisation it is as relevant as ever. The Lomé system must be renewed and strengthened, not weakened in the name of a free trade ideology that is irresponsible and is prepared to expose countries with fragile societies and budding economies to excessive competitive shocks which would have destabilising and destructive effects on them.
Lüttge report (A4-0057/99)
The Helsinki Conference, held from 23 to 25 June 1997, brought together representatives of European governments and parliaments, European Union institutions and intergovernmental organisations, trade unions and employer associations, and financial institutions, representing 51 different countries in all.
The Europe of Nations Group very much welcomes this cooperation to promote a pan-European transport policy based on a partnership among the main actors involved, the states first and foremost.
The first such conference only took place in 1991, in Prague, and it opened the way for the first steps towards a common transport policy between countries bordering on the European Union and its Member States.
Three working groups were set up in 1994 at the Crete Conference: Transport and Market Economy, Transport Infrastructure and Financing, and Horizon 2000 (intermodal transport, new technologies, safety and environmental protection). For the first time, a special link was established with the Central and Eastern European countries (CEECs).
Finally, the third conference, which was held in Helsinki, introduced long-term promotion of transport systems which are efficient, respect the environment, and can meet the economic, social, environmental and safety requirements of the public and of businesses. It was also necessary to reduce regional disparities and equip the European economy to compete on world markets. That is why principles of interoperability, subsidiarity, transparency in decision making and non-discriminatory cooperation were established at all levels and between all the parties and groups involved in the transport sector.
The aim of the decisions adopted in Helsinki is to implement the following measures:
approximation of safety and environmental legislation; -progressive liberalisation of transport markets; -development of intermodality; -development of infrastructure at pan-European level; -creation of a Europe-wide network partnership; -promotion of public passenger transport; -application of intelligent transport systems; -more research and development activities in the transport sector; -internalisation of external costs; -facilitation of transit; -cooperation in the field of data collection.The success of the Helsinki Conference again demonstrates the effectiveness of the cooperation method. By adopting a group of measures which define the framework for developing the pan-European networks, the Member States of the European Union and their neighbours have developed a useful and practical dossier that is essential to the future of our continent: Europe rediscovered and reunited.
Cabrol report (A4-0078/99)
In the course of the last few decades, the pharmaceutical industry has made great progress, increasing life expectancy and eliminating a number of diseases.
Alongside very widespread and well-known diseases, there are a whole series of diseases which affect only a limited number of patients. Some 5 000 diseases of this kind have been identified. However, pharmaceutical research and development is so expensive that the industry is not inclined to develop medicinal products for the treatment of these diseases. With such a limited market, the industry cannot make a profit on the cost of developing these treatments, hence the term 'orphan' medicinal products. So incentives need to be established to encourage the industry to develop this type of medicinal product to help sufferers not only in the European Union but throughout the world, certainly including developing countries.
The aim of the Commission's proposal is to establish a Community procedure for designating orphan medicinal products and to provide incentives for related research, development and marketing, in particular by granting exclusive marketing rights for ten years.
While the Europe of Nations Group certainly applauds this initiative from the Commission, because it is an example of real cooperation between Member States where a larger market facilitates costly research, we do find it regrettable and unacceptable that the process has been so slow. This proposal for a regulation was actually included in the Commission's 1997 programme. Apart from the fact that it has taken nearly two years to present this proposal for a regulation, we have to recognise that an incentive system for developing orphan medicinal products has existed in the United States since 1983. A comparable system was introduced in Japan in 1995, Singapore in 1997 and Australia in 1998.
Areas vital to the health of Europeans certainly ought to be prioritised for intensified action and initiative by the European Union.
The Europe of Nations Group has voted for the amendments supported by the rapporteur, Professor Cabrol. We hope the process will be completed rapidly, because we all know it is necessary to act quickly where public health is concerned. The European pharmaceutical industry can take advantage of this type of programme to develop new medicinal products more easily, thus helping to boost the level of research and enhance its reputation.
Lulling report (A4-0038/99)
The slogan is 'Equal pay for equal work'. But there is many a slip 'twixt cup and lip, as shown by the difficulty of actually obtaining truly equal treatment between men and women in terms of access to employment and vocational training. There are many reasons for this, several of them involving the persistence of stereotypes prejudicial to women who work.
Equal treatment is a very important issue. Parliament has demonstrated its great interest in this area on a number of occasions. But the debate we are holding today seems to be outdated, for two reasons. The first is that the ruling of the Court of Justice in the Marschall case has made it broadly possible to clarify the meaning of its ruling in the Kalanke case. Secondly, under the Amsterdam Treaty, equal opportunities policy is a Community mission, and political and objective equality is a collective right. In addition, it provides a strengthened legal basis for positive action in the future.
There is no longer any point to the Commission's proposal to amend Directive 76/207/EEC following the Kalanke ruling. So I agree with the rapporteur. We should reject the Commission's proposal and invite it to prepare a new proposal for a directive which takes account of the new factors which have since arisen.
Second Hautala report (A4-0029/99)
Madam President, I voted against the Hautala report, or rather against all the amendments except those tabled by the Group of Independents for a Europe of Nations, out of inner conviction. As Christians we cannot pronounce against life and the unborn child is just as alive as the child that has been born. This is something we find quite simply intolerable, which is why I voted against out of my innermost conviction. Today we are in the minority. Perhaps we will be in the majority one day, for in the long term this situation will be a great disaster for our population. Let me also say that I am not against women, for whom I have infinite respect. I have seven children and 18 grandchildren. So you can imagine how much I respect my wife. All I want to say here is that this is precisely why I voted against the Hautala report.
Madam President, there are many aspects of this report which I support because it addresses serious problems in relation to women's health. However, I cannot support the reference to abortion. The European Union has absolutely no competence in this area. It cannot interfere in the policy of individual Member States in this sensitive area, nor, I believe, would it wish to do so. This is formally stated in the Treaties in reference to public policy, which is reserved exclusively for the Member States. Member States have an absolute right to legislate in matters of public policy.
As far as my own personal position is concerned, I have voted in accordance with my own conscience, which is that I am opposed to abortion. However, just as I am guided by my own conscience, I do not presume to pass judgement on how other people will act in relation to their own consciences and in very difficult circumstances.
I have also supported paragraph 10, simply because if one wants to reduce the number of abortions, one should recognise the right of individuals to avail of counselling about sex education, including counselling about responsibilities in relationships and information about contraception. I was guided by these particular principles when I voted on this important report.
Madam President, I greatly regret that the Hautala report was debated yesterday, on International Women's Day, because I do not believe it really contributes to the dignity and honour of women; it is in fact a disgrace.
It is surely rather curious for a report on women's health to call for the alleged right to abortion. For me, health policy means saving lives and not destroying them. If a report on women's health does refer to abortion in the first place, then in my view there should also be some discussion of the effects of post-abortion syndrome. But the harmful psychological effects that abortions have on women are deliberately and constantly concealed.
Pregnancy is not an illness! It is absurd to posit a so-called women's right to go against the right to life, which applies to everyone. Demands of this kind abuse the dignity of women and create a culture of death, which in the final analysis rebounds against women and harms them. For these reasons I had to vote against the Hautala report.
This excellent report throws some more light on gender-related health issues. Furthermore, the report contains a number of specific ideas which should lead to a breakthrough as regards the status of gender in health.
However, there is one issue, outlined in paragraph 11, which clearly detracts from the report's otherwise good intentions. Entitlement to free abortions equates with women having the right to manage their lives and make decisions about their own bodies. It should always be the woman's choice as to whether she wishes to terminate her pregnancy. Every day, 500 women die from the complications that arise as a result of illegal and risky abortions. The only way to deal with the problem is to give women access to contraceptives and safe, legal abortions. In our view, the right to free abortions should be unconditional.
Generally speaking, we think that Mrs Hautala's report on the state of women's health is a good one. It points out some of the illnesses faced by women and also puts forward some proposals about how certain policies could be adapted so that consideration is given to women's special needs. However, we have problems with some parts of the report, for example the sections where the Commission is called upon to ensure that regular check-ups for breast and uterine cancer are free and repeated at intervals, where attention is drawn to the benefits and side-effects of hormone replacement therapy in connection with menstruation problems, and where the demand is made for the sexual rights of women to be safeguarded. We believe that these are matters which should be dealt with by the Member States. However, we can fully support these measures, as long as they are carried out at national level.
On the basis of the above considerations, we have decided not to vote against the report.
By means of the Hautala report the European Parliament has expressed its legitimate interest in the state of women's health in the Community. Given the stresses of contemporary society and the increasing responsibilities women rightly have within it, it is important to recognise in this way the specific health problems women are facing, or are liable to face.
Unfortunately, the Committee on Women's Rights and the European Parliament thought fit to include abortion in the list of problems.
In chairing the meeting, Mrs Fontaine herself recognised that this was a 'sensitive' issue. Is it right that the life of a child in its mother's womb should be dealt with surreptitiously, as one point among so many others, in a report examined between a request for waiver of immunity and a communication from the Commission? There is no easy answer to the painful issue of abortion. Respect for all life should make us act responsibly when faced with the distress some mothers suffer, as well as welcoming life which only women have the joy of giving, though not without the intervention of a man; this is a fact that we must unfortunately point out, since the affirmation of women's rights can lead to the rights - and duties - of fathers being overlooked. At any rate, this subject should at least be dealt with more objectively and seriously than has been the case today.
Finally, I am sorry to find some on the left applauding this text, just as they applaud the liberalisation of the 'drug market' or the recognition of euthanasia, seeing this as progress in our society while in fact only a terrible culture of death is gaining ground. I am equally sorry to find some on the right again showing disdain for convictions so often proclaimed ... in the corridors.
What emerges from Mrs Hautala's report is that men and women are not equal when it comes to illness. This means a specific health policy for each sex is absolutely essential.
The report deals with work by the European Commission which takes account of this requirement for the first time. That can only be a source of satisfaction. The European Commission must continue to forge ahead, paying special attention to the problem of women's health in its new action programme on health.
Some health problems concern only, or mainly, women. Specific measures are therefore needed. I would also like to highlight the new eating disorders which are wreaking havoc among adolescents. It is deplorable that the European Commission's report does not give them higher priority.
Women live five years longer than men on average and are more affected by physical and psychological problems linked to ageing. As a member of the Committee on Research, Technological Development and Energy, I would like to mention that the fifth framework programme provides funding for research to meet the challenge of ageing population.
Finally, we must take account of the fact that unemployment, which is more frequent amongst women, job insecurity and poor social security cover have repercussions on women's health. It is well known that health care is virtually a luxury for people with limited means. That is absolutely intolerable.
So we must implement a global approach that includes both a specific health policy for women and employment and social security policies which incorporate a health dimension.
I will conclude by giving the rapporteur my full support on making domestic violence against women a criminal offence.
We naturally welcome the fact that the Commission has chosen the state of women's health as the subject of its first specific report. Too often, in fact, the issue of health is approached globally, disregarding the specific needs of each sex. So I fully support the demand for regular assessment of the gender impact in all health budgets, programmes and projects.
I think it is particularly important to emphasise how much the state of women's health may depend not on the specific physiology of their sex but on socio-economic disparities that are objectively quantifiable and verifiable. Member States need to recognise this and remedy the situation by means of appropriate policies and measures.
Domestic violence - including marital rape and sexual mutilation - also constitutes a particularly worrying attack on women's health and we need to put maximum effort into combating it. In fact this must be a fundamental dimension of Community-funded campaigns for combating violence against women.
In the same spirit, I share the rapporteur's conviction that Member States must implement all necessary measures, including criminal prosecution, to eradicate this evil and help the women who are victims of it.
In conclusion, and more generally, I want to stress the importance of prevention as a means of fighting early deterioration of health in general, and the consequent importance of the kind of society we want for ourselves and our children.
As a Danish Conservative, I have abstained from voting on this report because in principle I take the view that the subject primarily concerns matters which should be decided by each of the Member States individually. If the principle of subsidiarity is to have any meaning, it must be applied to matters of this nature. I am thinking here, amongst other things, of issues such as the law on abortion.
Every woman should have the right to decide under national legislation. It is the women themselves who should decide whether or not to have an abortion.
Every year on 8 March demonstrations are held and statements made in support of sexual equality but it cannot be repeated often enough that if society is not involved in that process there is little that legislation can do to ensure that women's representation in public life matches their demographic importance. What are the prerequisites guaranteeing that laws - where they exist and are good - are effective?
We need:
a society that gives women the freedom to make vital choices. In other words: creches, school help, home help, medical help, shop opening hours, flexible working arrangements, teleworking, etc.-education, from an early age, in equality and peace. In other words: teacher training and curricular reforms from kindergarten level onwards so that from an early age tomorrow's men and women can build different relationships with each other and with the world around them, excluding violence from their daily lives.Female involvement in public responsibilities is necessary for a healthy democracy, but it needs to be done not against men or despite men but always with them. The notion of quotas is a last resort and a subject that mainly comes up at election time, but it is a solution that I shall never support because women are not a minority in need of protection. What they do need is positive discrimination in the work place to enable them to come up to the level corresponding to the 52 % of the population that they represent.
I am confident that the Daphne programme will develop a coordinated policy between the Member States to promote public recognition for the role of women and I hope that my country will finally take the basic measures necessary to deal with the under-representation of women in decision-making posts. I also hope that we will not get bogged down in the argument over quotas and laws that are never implemented simply because the culture of equality needed to support them has yet to be created.
Eriksson report (A4-0072/99)
The rapporteur starts by observing that the Beijing Conference, the Treaty of Amsterdam, the Commission communication of February 1996, the Luxembourg European Council in 1997 and the Cardiff summit in June 1998 have all stressed the need to ensure equal opportunities for men and women.
This involves bringing about fundamental changes of both an external and internal nature to and in the existing institutions. 'Quite simply, what is involved is a power struggle. A redistribution which is as difficult for those with power to accept as the struggle to redistribute economic resources from the haves to the have-nots.'
This objective requires a comprehensive approach to policy making and the mobilisation of all policy actors. It involves a systematic rather than an individual approach, which is why the rapporteur is calling on the Commission to develop an evaluation method to identify the impact of all Community policies and measures on gender equality. She also asks for gender relevant statistics and for the Member States to act in a similar manner.
The rapporteur also calls on the Commission to identify the circumstances and reasons why, for equal work, women are valued lower than men in terms of pay. In addition, she gives specific examples of how to promote gender equality in various policy fields, in particular by setting aside a percentage of the Structural Funds for measures specifically for women or by treating social services which provide child care and care for the elderly as infrastructural requirements. Similarly, in public contracting, tenders should indicate how many jobs per year the project will create and how these jobs will be divided between women and men, and so on.
Finally, the rapporteur calls for a working party to be set up between Parliament and the Commission to promote the objective of equality in all spheres of activity of the institutions. There are therefore plenty of reasons to vote for this report.
Mrs Eriksson's report is intended to follow up the communication on 'Incorporating equal opportunities for women and men into all Community policies and activities'. As may be expected, this involves underlining the current shortcomings and the subsequent requirements. The rapporteur's requests include the following: an evaluation method to identify the impact of the measures taken; the implementation by the Member States of the recommendation on the balanced participation of women and men in the decision-making process; the identification by the Commission of the reasons why women with equivalent qualifications are valued lower than men in terms of pay, and the setting up of a working party between Parliament and the Commission to promote the objective of equality between women and men in all spheres of activity of the institutions.
Mrs Lulling's report on the 'proposal for a Council Directive amending Directive 76/207/EEC on the implementation of the principle of equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions' is radical, and rightly so. It rejects the Commission proposal which is based on the European Court of Justice ruling on the Kalanke case and it calls for a new proposal for a directive based instead on the Treaty of Amsterdam and on recognition of the collective nature of the positive action measures needed in order to achieve equal treatment and opportunities for men and women.
On the basis of the Kalanke and Marschall rulings, the rapporteur rightly concludes that 'only rigid, inflexible and automatic positive discrimination granting the absolute and unconditional right to appoint or promote women where they are under-represented would be incompatible with Community law'.
She consequently calls on the Commission to await the ratification of the Treaty of Amsterdam which requires the Community to eliminate all inequalities and to promote equality between men and women and which allows Member States to maintain and adopt positive action measures in favour of the under-represented sex. The Commission must withdraw its now outdated proposal and present a new directive which clearly must be based on the Treaty of Amsterdam. Only constant vigilance on our part to ensure that our equality requirements become reality will allow us to fight against the ever-prevalent spirit of conservatism.
To a certain extent, ensuring equal opportunities for men and women is like trying to attain the unattainable.
However, equal opportunities cannot just remain an ideal but must become an objective which must be achieved. In this respect, we welcome the fact that this objective was incorporated into the European employment strategy, as agreed in Luxembourg in November 1997, and that the Vienna European Council called on the Member States to make tangible progress on this issue.
We clearly have a long way to go to achieve real equality as so many sexist prejudices and attitudes are still so ingrained in us and in our actions that we are not even aware of their profoundly discriminatory nature.
Without underestimating the extent and difficulty of an evaluation task which is uniquely complicated by the diversity of our cultures and traditions, I share the rapporteur's belief that the Commission must strive to define accurate indicators and common criteria which will enable the progress made in equal opportunities to be regularly evaluated. This work must be based on specific objectives and clear and predefined accountability mechanisms.
To change society is an ambitious objective and we must therefore firstly make sure that our own 'house' is in order. This is why I totally support the rapporteur's proposal calling on Parliament and its political groups to take certain initiatives to effectively promote genuine equal opportunities for men and women within the European Parliament.
Yesterday was International Women's Day. We all know that the future of society depends on women and so everyone is in favour of equality, parity and justice.
The situation in India is appalling as 50 million women are missing because they are eliminated right from the stage of conception.
Yet this legitimate defence of dignity, equality and freedom is hypocritical!
How can Europe allow the immigration of Jews, Muslims and those with diminished legal status while defending the rights of women enslaved by countries, religions and 'civilisations' supported by us?
In Belgrade, we are threatening to bomb a people who refuse to hand over the region of Kosovo to a culture which practises concealment and confinement. In Baghdad, we are bombing a secular people where the women teach and work, and yet we are supporting the interests of countries where women are veiled, confined and demeaned.
You should realise that the defence of women is simply rhetoric when not confirmed by the facts.
But it gets worse. Are we really sure that blatant injustice is based on gender rather than society? Are women marginalised because they are women or because they are members of a disadvantaged social group? When Indira Gandhi was Prime Minister of India, it is well known that women were not victimised among the Brahmins. It was among the poor, the untouchables and the working class that women were victimised.
This is the cynical part of the Left's feminist rhetoric as it uses gender to classify discriminations which are actually social. It is not because she is a woman that the female worker in the textile industry is in a sorry situation, it is because she is working class.
What is appalling is not so much that the number of women in parliament is small but that the number of working-class women, female employees, women who are socially of low birth and women of modest income is played down. Where is the progress in replacing a male MP from the upper middle classes with his privileged wife, sister or daughter? This is even more pertinent given that those supervising the political leadership will always replace elected males from modest backgrounds with elected females from privileged backgrounds.
What a deception the Left is practising! It is forgetting its working-class roots. It is forgetting the poor, the disadvantaged and the marginalised in order to protect one more advantage of the social category which already has everything, even a clear conscience.
We have already had to suffer the anti-racist rhetoric which would have us believe that social discrimination is based on colour. In fact, the basis of racism is social. The top universities, the highest circles, the magical places of power are not closed to blacks or to women, but to the poor.
From now on we will have to suffer even more of the anti-patriarchal rhetoric of Mrs Eriksson in particular and of the Scandinavians in general or of Swedes. It was in Sweden under a Socialist government that 60 000 women from modest backgrounds were sterilised. The descendants of that government are here today claiming to be defenders of freedom and dignity.
The revolution in our societies will not occur by changing the sexual order as this is only a reflection of other greater inequalities. Now and in the future, the revolution to prevent actions which injure, humiliate and destroy will occur by changing the social inequalities which Europe has simply aggravated. The fate of the poorest, of those at the bottom of the wage, income and asset scales, still depends on the goodwill of those at the top of the tree.
This is what is appalling and this is what feminism, like anti-racism, makes us forget. It is clearly not by chance that feminists and anti-racists are by profession from the privileged classes.
That concludes voting time.
Agenda
Ladies and gentlemen, would you agree to bringing forward the Commission statement on bananas to this afternoon, and taking it before the Haug report? That would enable us to benefit from the presence of Sir Leon Brittan.
Parliament approved this proposal
Madam President, in an atmosphere of general confusion you proposed bringing forward the report to enable Sir Leon Brittan to attend. This has been approved. However, this means that Mrs Haug's report, on which I and Mr Fabre-Aubrespy are due to speak, has been postponed until the 9.00 p.m. sitting.
Unfortunately, tonight we should both be attending a student debate at the Political Studies Institute in Strasbourg. In my opinion, the casual manner in which the agenda of this House has been changed is open to criticism as this change was approved in an atmosphere of complete confusion. I believe that the students of the Political Studies Institute deserve as much consideration as Sir Leon Brittan. I would like this to be recorded in the Minutes.
Mr Giansily, I would say quite simply that I shared your reservations when I was given this piece of information at the last minute, as you too will have seen. Having said that, the only point on which I disagree with you is that I have the impression that there was a very large majority in the House in favour of this proposal, as you are well aware, that Members were not at all confused when they voted, that they understood quite clearly what was involved, and that if this change had been put to the vote before, it would have been unanimously accepted, Mr Giansily, as you well know.
However, I am very sorry for the inconvenience which may have been caused to some Members who will not be able to speak on the Haug report. Once again, I share your feelings, but I cannot agree with you when you say that this was decided in confusion and that Members did not understand what was involved. They understood that very well, as you and I both know.
The sitting was suspended at 12.55 p.m. and resumed at 3 p.m.
Electromagnetic fields (continuation)
The next item is the continuation of the debate on the report (A4-0101/99) by Mr Tamino, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Recommendation on the limitation of exposure of the general public to electromagnetic fields 0 Hz - 300 GHz (COM(98)0268 - C4-0427/98-98/0166(CNS)).
Mr President, this report is a very important and interesting one. In my opinion, the important thing when we discuss legislation at European level are the reports and scientific evidence which underlie this legislation. It is very important that the quality of legislation is right. We talk about this a great deal in the individual Member States, and we should also be aware of it when we are creating European legislation. On behalf of the Liberal Group, I would like to say that many of the amendments proposed by the Greens make the Commission's proposal far more restrictive than is necessary. I would very much like to know on what kind of scientific evidence the Greens are basing all these amendments. If I may take the liberty of referring to my own country, Denmark, where the Anti-Cancer Association has carried out analyses of risks in this area, it has been found that there is no connection between electromagnetic fields and cancer. Children and workers at power stations were both studied. With children there was a very small risk, and with power station workers there was no risk. That was, of course, a Danish study.
But I fail to see how studies from other countries would justify the requirements being proposed by Mr Tamino. I would therefore like to ask the rapporteur, and not least the Commission, what scientific basis there is for these very restrictive demands from the Greens, because if the Greens' amendments are adopted, there would be very serious economic consequences for power stations and, not least, for general consumers. The Liberal Group is therefore opposed to the Greens' amendments, and I would ask the Commission on behalf of the Liberal Group what it has to say about the scientific studies to which Mr Tamino refers. I must say that on the basis of the national and international studies which have been carried out in this area, I have difficulty in recognising the assertions which have been made.
Mr President, I on the other hand believe that the report by Mr Tamino is very important as it makes reference to very specific scientific studies, carried out in Sweden and elsewhere, and includes names and a bibliography.
This is a significant problem that is very familiar to people living in Greece, where we are literally drowning in a sea of television transmitters. Just recently hundreds of transmitters for mobile phones were erected in Pefki, which is just outside Athens, and we have high voltage transmission lines and so on.
We have evidence, Mr President, but we apparently do not have proof. However, three Member States have much stricter legislation than what is being called for here. We also have the precautionary principle, which we are obliged to implement. This is why I believe that, until further studies have been carried out and the facts have been observed further, as Mr Whitehead said, we must abide by the recommendations made by Mr Tamino. There are very significant issues at stake regarding public health on a long term basis.
Mr President, the Commission's proposal for a recommendation on limiting exposure of the general public to electromagnetic fields was formulated against the background of increasing public concern over possible links between electromagnetic fields and health problems. This is an issue which affects aspects of everyday life. The fields concerned are created not only by high voltage lines and broadcasting transmitters but by ordinary household appliances that we are all in regular contact with, such as mobile phones and television screens. Naturally there is a need to reassure customers by providing adequate protection from real and proven risks and by keeping them informed. What we do not need is irresponsible misinformation and scare tactics.
The Commission sought to take into consideration all well-founded scientific and experimental evidence in preparing its proposed recommendation. The guidelines and exposure proposed by the Commissioner are based on those recently published by the International Convention on Non-Ionising Radiation Protection. This is a formally recognised organ of the World Health Organization. Thus there is a solid scientific basis for the proposed limit values. Furthermore, this WHO body takes the added precaution of incorporating large safety factors into the limit values to public exposure. In fact, we are talking about a safety margin at least 50 times lower than the levels for which possible health effects have been established.
The national authorities in most EU states have already accepted the health basis from which the WHO body derives its guidelines. These are enforced in the Member States which ensure compliance by industry and are vigilant in protecting the health of their citizens.
Mr Tamino's proposals are therefore greatly disproportionate. They seek to impose exposure limits which go far beyond what the Commission is proposing and what are scientifically shown to be necessary. If such exaggerated proposals were to be approved they would have a serious socio-economic impact with no health benefit.
Furthermore, the report fails to address the basic problem that there is no common European measurement system. This allows different national limits which create barriers to trade and distort a single market. The differences in standards have also contributed to public anxieties - consumers wonder why their countries have a different limit to another country. My group and I are calling for a European research project aimed at harmonising calculation methodologies.
Mr President, there seems to be a great deal of confusion in this debate on Mr Tamino's report. In particular this is because the Committee on the Environment, Public Health and Consumer Protection and some of our colleagues are proposing to lay down limit values for the distance between certain installations generating electromagnetic fields and people living close by, and also because they consider that the Commission's proposals are acceptable.
I would draw your attention to the fact that the Commission's proposals do not strictly change current practices in any way. In actual fact, these proposals endorse the activities of industrial groups which, with regard to the transport and distribution of electricity or telecommunications, are exposing people to significant electromagnetic fields. For example, there is a magnetic field of a few micro tesla in a vertical line from a high-voltage power line of 380 000 volts. The Commission's proposal fixes a limit value of 100 micro tesla which means that it is endorsing what is already in common practice.
This is unacceptable because numerous epidemiological studies and several laboratory studies have shown that effects on health involving the nervous, endocrine or immune systems start to be detected from values which are up to 1 000 times smaller. Limiting the problem to the appearance of cancer is a simplistic approach which will cause us to make serious mistakes in terms of public health. On the basis of what is already occurring today in one of the Member States, namely Italy, we therefore believe that it is possible to recommend much lower limit values, with which Mr Tamino agrees. These certainly do not threaten the various current economic activities but they do prevent people being exposed to electromagnetic fields which may endanger their health.
I therefore propose that everyone thoroughly reviews this dossier in order to avoid falling into the trap of saying that Mr Tamino's proposals would cause excessive economic damage. This statement has already been made three or four times but has not been proven by any argument.
Mr President, electromagnetic fields can be a danger to public health. According to various scientific studies, they can lead to the development of cancerous cells.
Although the findings of these reports are not totally conclusive, it would be wise for the Commission to take account of the two basic principles of risk prevention: the safeguard principle, that is, avoiding risk in cases of doubt; and the ALARA principle, in other words, that exposure to radiation should be as low as may reasonably be achieved.
In this context, I should like to draw the attention of the House to a project currently under consideration: the connection of the French and Spanish electricity grids through a high-voltage line of 400 000 volts across the Pyrenees. This project was approved at Essen. Citizens likely to be affected by the line have been campaigning against it for more than 15 years on account of its environmental impact and the electromagnetic fields that would be generated. This is a good opportunity for the Commission to adopt a common sense approach and look for alternative solutions in order to ensure that we have no regrets in the future.
The Commission needs to establish a common framework to safeguard public health. This should stipulate that minimum safety distances and an environmental impact assessment are essential preconditions for the construction of power lines. It should then be possible to avoid the electromagnetic fields generated.
Mr President, there should be no doubt that the June Movement in general is a great supporter of applying the precautionary principle. This means that the consumer should be given the benefit of any doubt, even if there is only a hint of risk in using modern techniques. That could quite easily be the case, and GM foods are only one example of it. But today we are considering the short-term effects of exposure to radiation from electromagnetic fields. The Greens' amendments in the report, on the other hand, concern the long-term effects, and they have not yet been adequately studied. We therefore think that the very restrictive advice which would result from supporting the amendments is untenable. We cannot get round the fact that electricity is a fundamental cornerstone of modern society. It is also clear that all scientists agree that the short-term effects of being exposed to radiation are very small, and to hinder or even prevent the supply and consumption of electricity would be like using cannons to shoot sparrows, as we say in Denmark.
In this context, I have also stressed the fact that, after extensive research, the Anti-Cancer Association came to the conclusion that it would be quite irresponsible to make people afraid to use various electrical appliances which are part of every household, such as kitchen equipment and shavers. One cannot of course rule out the possibility that the long-term effects might be different. This is being studied at the moment by the World Health Organisation, and if they should come to a conclusion which reflects Mr Tamino's amendments, then we in the June Movement would of course fully support the amendments which we are rejecting today.
Mr President, electromagnetic fields are increasingly present in our environment. High-voltage power lines, GSM radio transmitters and many domestic appliances are disrupting the natural balance.
The 1994 Lannoye report demonstrated the harmful effect of these electromagnetic fields on health and in particular the risk of the development of cancers, leukaemias and diseases of the nervous system and brain. However, just because scientists do not yet understand the mechanisms of these attacks on the human body, this must not be used as a pretext to stick our heads in the sand. On the contrary, we must use the precautionary principle and prohibit or at least limit any equipment, even any technology, which endangers human health.
The current situation gives the consumer the responsibility of proving that a device is dangerous. The burden of proof must be reversed and manufacturers must be required to prove that their goods are harmless. A Commissioner said that the best way to validate a product is to place it on the market. In the case which concerns us today, major suspicions exist about the harmfulness of these electromagnetic fields to the human body. It is therefore high time to act and we must not put off implementing limit values on the effects, whatever they may be, and not just the thermal effects.
If over the five years since the Lannoye report there has not been enough sufficiently convincing scientific research, this is precisely because some people had much to lose from this. In any case, it is scandalous to say that this report would harm industrial development, firstly because this is false and secondly, and in particular, because public health must come before any economic considerations.
Mr President, with the advent of modern telecommunication systems, the large-scale expansion of electrical and electronic equipment and the proliferation of high-voltage electricity transmission lines, interest in and concerns about the effects of electromagnetic fields have increased considerably over the last few years, amidst repeated calls for measures and standards in this area. And yet the precise effects on the organism of exposure to electromagnetic radiation are not known. Worrying theories have been put forward on the possible harmful health effects of exposure to artificially produced fields, and a debate is under way concerning the existence of possible long-term effects, first and foremost cancer, and particularly cancer of the blood, leukaemia.
At the present time, however, there is no conclusive scientific evidence that electromagnetic fields can directly cause cancer. In most Member States, the authorities are constantly being questioned about such effects, revealing considerable concern among the public. Experiments have proved only that prolonged exposure to high frequencies may cause pathologies. As draftsman of the opinion of Parliament's Committee on the Environment, Public Health and Consumer Protection, which I chair, on the limitation of exposure of the general public to electromagnetic fields, I believe that it is crucial for Europe to create a single, coherent body of legislation enabling all the Member States to protect their inhabitants from these potentially harmful effects. Such limits should not however exceed the bounds of knowledge and reasonableness, causing severe economic damage both to industry and to employment.
The recommendation introduces, throughout Europe, a proper level of protection against EMF health effects. It is rightly based on well-established health effects, the acute ones, while stating that there is currently no convincing evidence that these fields produce long-term carcinogenic effects; the available data cannot be used as a basis for developing exposure guidelines.
In conclusion, Mr President, I believe that it is absolutely crucial for further high-level studies to be conducted on long-term exposure, on the one hand so as to protect the public and, on the other, to avoid panic and unemployment.
Mr President, Parliament's Committee on the Environment, Public Health and Consumer Protection has done some excellent work on this report. I have no doubts at all about the rapporteur's well-meaning proposals for limit values, but the committee was unable to accept them on the basis of the facts presented here. This in now way implies that the principle of preparedness should not be vital for everyone, for example, in the elimination of the adverse effects of non-ionising radiation.
The basis here must, however, be the results of research and the WHO recommendations, as well as the principle that the degree of exposure to electromagnetic radiation must be kept as low as is reasonably possible. Member States must also introduce minimum values for safe distances from electronic equipment and minimum distances in general which must be complied with in the vicinity of people's homes and places of work. This a very new subject area, and research into possible problems and their prevention must continue. This will be one of the sections of the Fifth Research and Development Framework Programme. Responsibility for the research will lie with the equipment manufacturers as far as product development is concerned, but to ensure impartial results the source material will have to be as broad in scope as possible and independent of any bias on the part of the researchers.
While there are calls for an increase in research into the possible problems of non-ionising radiation we have to ensure that resources are used effectively in the health sector as a whole. There are limited resources for public health and we must see to it that they are exploited effectively. We have to consider what social costs are worth paying so that public health can expect a good return on its investment. Assessment of the social costs is the job of politicians, and acquiring information on the possible risks is that of researchers and scientists. Politicians have a responsibility in all this.
Mr President, for some twenty years now there has been research into the effects on health of electromagnetic fields produced by low-frequency electronic equipment and the electrical power network. The Commission's estimates of what would be health-endangering values reflect the outcome of the research carried out. Certain MEPs, however, have suggested values which are considerable more stringent than the Commission's recommendations, in recognition of the possible health impact. This method of investigation, where conclusions are based on vague estimates and the policy is to ignore other research data, cannot have any real meaning. Furthermore, we also have to take into account the relationship between the desired recommendations and the tangible effects on health as well as the cost of any action that needs to be taken.
In recent years one subject of debate that has quickly assumed prominence is the possible effect on people's health of the increasing use of mobile phones. Hopefully, we all appreciate the need for a closer study of the effects of these on users, and the possible need to take action when we have some real facts before us. I do not believe that anyone wants to start restructuring the electrical power networks in heavily populated areas, preventing the use of mobile phones in cities, or replacing household appliances as a result of possibly unfounded restrictions. We must respect the precautionary principle, but excessive caution must be substantiated by the results of research.
Mr President, most people speaking here today talk about how 'the precautionary principle must be respected, but... '. There is a total contradiction there. If the precautionary principle is to be respected, then we need to ensure that we have definite evidence that this kind of radiation is not dangerous. We do not have that evidence. One of the major failings in the Commission's proposal is that it does not take the precautionary approach. The Committee on the Environment, Public Health and Consumer Protection has been a complete disaster on this. It has completely diluted the rapporteur's proposal. It has failed to protect public health and the environment. This issue has come up again and again and the Commission has done nothing about it. Even Member State governments have done nothing about it. In my own country mobile phone masts are erected close to people's houses and right beside schools. The central nervous system bioeffects - which the Commission does not refer to - seem to be occurring where mobile phone masts are located close to people's homes. There are reports of headaches, sleep disruption and a number of other effects, which are not referred to by the Commission.
As the rapporteur has pointed out, there is a suggestion that exposure to electromagnetic fields could lead to an increase in occurrences of cancer and other serious threats to human health. We need to ensure that the precautionary approach is taken. The Commission seems to base its findings on certain research but to ignore other research that is available. We need proper research centres to be set up to ensure that the real effects of this kind of non-ionizing radiation are properly examined by independent assessors.
Mr President, I should like to begin by saying that this is an important matter. We obviously have to regulate the amount of radiation that people are exposed to. However, it is essential that the rules should be reasonable. We cannot have a situation in which a single political group claims a monopoly of the scientific knowledge; instead, we take it for granted that the Environment Committee and the House will do their best to reach a satisfactory decision.
Electromagnetic fields and their effect on people are subjects that have come up for debate with increasing frequency in recent years. In point of fact, we still do not have any precise answers to the questions which they raise. We do not know how ordinary electric currents and magnetic fields affect us. What we do know, however, is that more and more people are becoming hypersensitive to electricity.
We should be establishing limit values on a Europe-wide basis, but they should be reasonable as well. Sweden has been mentioned in the discussion as one of the countries with satisfactory limit values. All I can say about this is that the limit values are well above the levels proposed by Mr Tamino. The values are 100 micro tesla in normal daily life and 500 micro tesla in industry and places of work. That is substantially different from those proposed by Mr Tamino.
Mr President, when we talk about radiation damage, we must make distinctions. First of all there is low-frequency radiation from high-tension cables and frequencies generated by them. All the experience from all the new research carried out by our governments shows that nothing can be proved. In Denmark, we have a cancer register in which all cancer cases are recorded, and the central register of persons shows where people live. All the 30 000 people who work in the electricity supply industry were examined in a major study carried out in 1998, and no connection was found between their work in the electricity supply industry and cancer. The claims that extensive studies have not been carried out are incorrect.
Then there are mobile telephones. More or less everyone in this Parliament uses a mobile telephone, sometimes a great deal, although there are some who believe that mobile telephones are dangerous. I agree that not enough research has been done on this question to know whether the vital parts of cells or the basic building-blocks of human life are being destroyed by this radiation. Considering how many children in their teens and younger use mobile telephones, it is important that such research is started, so that we can have some specific conclusions. However, I am not aware of suggestions that there is any danger from the base stations which are being set up or the DECT stations in supermarkets. And of course no one stands in front of a radar beam or rays from a microwave source. These are concentrated rays, but they do not penetrate down to where we usually are. Many of the amendments, in other words Nos 14 to 24, are only designed to create unease and are not based on the necessary scientific research.
Mr President, it is really important that we produce a recommendation for minimum distances from people's homes for mobile phone masts. These are proliferating in my own country. If, as the companies producing them say, there are no health risks, why should we not have a mandatory health indemnity? The vested interests that produce these should be legally liable for insuring people's health if something goes wrong. That is something that we should be considering seriously at European level. If they are not dangerous, then there is no risk. So why should we not insure people against the problem?
A recent conference in Vienna concluded that the biological effects from low-intensity exposure are scientifically established, so it is no longer acceptable for Member State governments or the Commission to say that more research is required before setting standards. People deserve to have their health protected and not have the ball kicked into touch for a scientific investigation that may take years. Then we will be in the same situation as with the tobacco companies where millions could be paid out to people whose health has been put in danger.
I am very shocked that my own government has made several attempts to water down EU proposals to regulate emissions of electromagnetic radiation from mobile home masts. It is scandalous that these attempts by the Irish delegation to delete clauses are claimed as being in accordance with the precautionary principle. There is sufficient evidence to warrant a whole re-think on the health implications of these masts.
Mr President, I am very pleased to be able to speak on this issue, which I think everyone agrees is of major public concern. In my own country in the last three days there have been front-page articles about the effects of mobile phones and in my local newspapers stories about power lines and their effects on people. Some of these reports are alarming and some are worrying and it is not surprising that the public are confused and do not really know what to think. So the Commission proposals are very timely. We need some form of European-wide action on this issue. The approach of the Committee on the Environment, Public Health and Consumer Protection is also very balanced.
I want to stress two amendments which are important. The first deals with the application of the precautionary principle, based on the ALARA proposals from the World Health Organization. My second point is that we must keep this under constant review. It is not enough to set standards now and then never come back to them. People are increasing their mobile phone usage; parents are buying mobile phones for their children; people are switching to mobile phones. So I hope the Commission will take into account some of these amendments.
Mr President, ladies and gentlemen, the report before us concerns limiting the exposure of the general public to electromagnetic fields 0 Hz - 300 GHz, which is the entire spectrum of possible effects. This is no doubt a good approach, but it does not allow for detailed rules at European level so that in my view the subsidiarity principle should be applied in some areas.
Overall, it is to be welcomed that the Committee on the Environment did not accept the doubtless well-intentioned proposals from the rapporteur, on the grounds I referred to above. But well-intentioned does not always mean good. Moreover, the rapporteur's proposals could not be justified scientifically - as many speakers have mentioned today - and would in practice have led to low limits that could not have been adhered to. Or should we go so far as to get rid of mobile phones and emergency telephones? I do not think that can do us much good.
Let me raise another point. The discussion between experts has shown that laying down safety distances from fixed installations, for example high-voltage transmission lines, is of extremely questionable use in protecting against radiation because, apart from the distance as such, numerous parameters specific to the installation can have quite a determining effect on exposure. In the case of electrical devices, laying down minimum safety distances is even more of a problem. As a rule the distance between such devices and the public is surely determined by whether they are used as they should be. In this case I think it is confusing, unhelpful and inconsistent with the aims of adequate protection against radiation to lay down additional safety distances.
The situation is different in the case of equipment that is designed to produce fields, such as broadcasting transmitters. Here, safety distances can no doubt simplify matters. I would ask you to consider this at the vote. I have tabled the corresponding amendments.
Mr President, the Commission would like to begin by warmly thanking the committee and also the rapporteur. Of course this is a subject on which opinions can differ, as they do here in the discussion too, for not every individual issue has undergone adequate scientific investigation and been supported by unequivocal findings.
Nevertheless we wanted to take a first step with our proposal. For one thing, there is increasing concern - and that is undoubtedly true - on the part of experts too. There is a wide debate, particularly among the public, which is not always very objective but which does of course create doubts in the public mind. That is why we believe it is right, given also that the Maastricht Treaty commits us to aim for a high level of public health, to propose a common framework of basic restrictions and reference levels under this recommendation.
One thing I want to say quite clearly here, since Mrs Riis-Jørgensen also put this question to the Commission - even if she has gone now; indeed it is sadly becoming increasingly common for Members to put questions and then to disappear - is that even if you raise the question of scientific findings, our proposal is based on the recommendations of the International Commission on Non-Ionising Radiation Protection and on the positions of the Commission's Scientific Steering Committee. So it is not the case that we have not taken account of these scientific positions.
I could now discuss all the amendments, but that would be going too far, given also that this is a recommendation. But let me say that we can accept in whole or in part Amendments Nos 1, 3, 4, 5, 7, 8, 10 and 13. Other amendments go far beyond the recommendation, for instance in assuming that this kind of recommendation also has legal implications, which is not the case. By definition a recommendation is addressed to Member States and they may follow it but are not obliged to do so, which means that this kind of recommendation cannot lay down other legal commitments.
That applies in particular to the question of minimum safety distances. Mr Schnellhardt made a few comments on this question that are worth considering. But I must say that even if everything he says is right - and basically I have no doubt it is - we cannot lay down any binding minimum safety distances in the recommendation.
Then there is Amendment No 12. We have already made provision for a review system. That means that we will of course ourselves draft a report for the Union, on the basis of the Member States' reports, and naturally we will take account of all the new scientific findings as they become known. If necessary, the Commission will act at once. But it is also certain that we cannot act according to the principle that this is a matter of health and that we must therefore discontinue all our activities, even if that cannot be justified on scientific grounds. We cannot proceed according to that kind of principle. I am saying this with particular reference to some of the comments made by the Greens. If, for instance, we switched off the entire electricity network, I wonder what the public would say to that.
Heckling
I did say 'if'. So if we want to proceed in a sensible manner here, we can only do so in the light of and on the basis of scientific findings. Any other approach would be arbitrary and not right. That could not be justified in a constitutional state! What is called the precautionary principle relates to very restricted exceptional cases in which it allows us to do something when we do not yet have the relevant scientific findings. And the Commission does apply that principle. For example we introduced very strict limits for baby food, even though there are no scientific findings, because in that case it was justified, even in terms of the expenditure involved, to do something although we did not know whether it was necessary. But obviously we cannot make that a general principle. If we were to proceed according to this principle, the end results really would be totally absurd. And you cannot expect that of the Commission.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Public health policy
The next item is the report (A4-0082/99) by Mr Needle, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on the development of public health policy in the European Community (COM(98)0230 - C4-0393/98).
Mr President, the development of the European public health policy has now reached a very important stage. This welcome Commission communication identifies the strengths and weaknesses of the first framework period, which is now coming to a close, and points to both the challenges and opportunities which can be foreseen, offering a positive and clear new framework. This Parliament has a strong reputation for promoting the protection and improvement of public health and, as I will indicate later, we ourselves can still improve.
Many distinguished Members of this House have been prominent in ensuring that the European Union has a role in health policy, to say nothing of the established and growing part it now plays in research or food safety, environmental policies, for example.
The first point to make is that the Amsterdam Treaty thoroughly enshrines that role by declaring in the new Article 152 that a high level of human health protection shall be ensured in the definition and implementation of all Community policies and activities. The rest of the article is far from perfect, but provides the basis for some serious work over the next five years.
How should that work be organised? I am delighted that the Committee on the Environment, Public Health and Consumer Protection has achieved a broad consensus that the way forward is via clearly focused priorities which offer added value to the work of partners in Member States, agencies such as the World Health Organization, and non-governmental organisations. That will require the Council, the Commission and Parliament to do two things at the crucial next stage, when the three newly identified strands of information, rapid response, promotion and prevention are translated into new horizontal action programmes.
Firstly, it is time for bold thinking. The interpretation of the draft Treaty will be vital and, if the benefits of new technologies, skills, knowledge and freedoms are to be realised by European citizens, there will have to be a political and administrative willingness to move forward. In this I refer particularly to the need to share information on best practices - we have to be prepared to address common and specific problems transparently and honestly - and to the recent judgments in the European Court of Justice regarding cross-border access to medical products.
I also have in mind the need to address health factors which are exacerbated by decisions within the EU. A great many of our citizens regard the situation whereby we introduce anti-cancer or cardiovascular disease programmes alongside support for tobacco producers to be nonsensical. I fear we are going to repeat that error in another report later this week.
We must work to end that in a sensible way. I would ask the Commission today to tell us of its strong support for proposals which are imminent on combating tobacco consumption. We also need to make sense of often conflicting information on diets and nutrition - I suspect that is of interest to the Commissioner and myself in particular - and to develop coherent new food policies on that basis.
That leads to the second requirement, which is one of responsibility. At the very time we are seeking these steps forward, the non-governmental organisations which play a leading part in sustaining and nurturing public, professional and political awareness of health issues are being faced with potentially damaging budget cuts. It is not acceptable for the budgetary authorities to be so out of step with previously agreed commitments, but it also demonstrates that we must all face up to some tough choices. That is why clear and decisive prioritisation of future programmes will be essential, matched by a clear and certain simplified budgetary procedure. That is why we not only support the move away from small vertical programmes to horizontal strands but also seek a vastly more integrated approach, based around an identifiable single health directorate so that health truly becomes an integral part of the EU process, at its very heart.
That means appropriate health impact assessments, starting with the Commission's own programmes, and proportionately more officials with the appropriate expertise, as identified in the excellent study carried out by Parliament's services in support of our well-received public hearing last October. It means partnership at all levels to tackle the greatest public needs and health inequalities most effectively, not least in the current process of enlargement of the Union, where a much-needed further Commission text is imminent.
With its report, Parliament has responded thoroughly, responsibly and with vision to help establish a sound framework for progress. In 13 tightly-argued recommendations, we have made a cogent case for a new priority for health as part of a European decade for health, which will truly begin to meet the real needs of our citizens. But it is the next step in the new Parliament which will determine whether we have the courage and determination to turn those aims into reality by ensuring the major chronic diseases of this century do not bedevil the next.
I finish by thanking all those who have contributed to the communication and to the publication of this report and have worked so hard to take EU health policies to this stage from where we can look forward confidently to the road ahead.
Mr President, one of the hardest things to explain to Europeans, when one meets them privately or at public debates, is that the Community has no real competence over health. The public wonder how it can be that a supranational entity, which has equipped itself with a single currency and been extremely successful in securing peace, progress and well-being for its citizens, does not concern itself with health and is confined just to the limited scope offered at long last by the Maastricht Treaty and reinforced by the Amsterdam Treaty. As we all know, the Treaty of Rome made no provision at all in this area. It is hard to explain. It is also hard, on the other hand, to expect countries to surrender sovereignty over their national health systems. So what should be done? We must ensure that the limited scope that does exist, in terms of both competence and resources, is harnessed to achieve maximum results in terms of cooperation, information exchanges, identification of best practice, and health education - as has already been done under the various specific programmes and the 1993 framework programme. The Commission's presentation of this communication is most timely: in a sense, it establishes a transition between the final phase of that programme and the entry into force of the Amsterdam Treaty, when there will be a new framework programme.
Mr Needle's excellent report makes a series of timely and practical proposals. There could be others too, and I believe that this debate should continue outside this House: health researchers and operators should provide the Commission with information and proposals as to how maximum benefit can be drawn from the meagre powers and resources available. How, for example, can we act rapidly in response to an unforseen disaster such as BSE, or cope with inevitabilities like population ageing, dwindling public funds and rising health costs. Yesterday this House discussed a document on women's health; in both that report and this one, we call for separate statistics on and specific programmes for women. Finally, for the sake of Europe's women and men, we call for a Community presence in the health arena which offers real protection.
Mr President, ladies and gentlemen, the communication on the development of public health in the European Community will probably be the last major health policy issue on which Parliament expresses an opinion before the end of this parliamentary term. Mr Needle has produced an excellent and most welcome report, and has made considerable efforts to amend the Commission's text.
The communication takes stock of what has been done over the past five years, but above all it outlines a new global public health strategy for Europe in the twenty-first century, which will very soon be followed by specific measures, once the Amsterdam Treaty enters into force. I would recall that the eight existing health programmes - 'Europe against cancer', AIDS, drug addiction, health monitoring, the epidemiological surveillance network on communicable diseases, and so on - will lapse in or around the year 2000. The EU's citizens, who enjoy the advantages of a single market and are about to acquire a single currency, also have a right to a high level of health protection, as stipulated in the new Article 152 of the Amsterdam Treaty. But if this objective is to be attained in practice, public health must stop being the Cinderella of Community policies: it must be funded much more generously than to date.
Whilst fully respecting the principle of subsidiarity, the Union can do a good deal to improve information in this area, to react rapidly to health threats and, above all, to confront the main causes of diseases through prevention. We therefore welcome the rapporteur's suggestion of a single operational unit and enhanced administrative structures within the Commission, in order to equip DG V-F with sufficient staff and resources to manage effectively all aspects of health policy. It is crucial, however, that the Commission should present as soon as possible detailed, concrete proposals for the next five years, taking Parliament's wishes into account. We very much regret that not all the recommendations contained in the 1993 resolution on health policy after Maastricht were acted on, and that inadequate follow-up was given to three important resolutions adopted almost unanimously by this House in 1996, concerning the European health passport, blood self-sufficiency in the Community and, especially, Alzheimer's disease.
Ladies and gentlemen, the period 2000-2010 has been declared the European Decade for Health. It is our duty to fulfil the expectations of 375 million people who aspire to live in peace and prosperity, but above all in good health.
Mr President, my compliments to Mr Needle on this excellent report, in which he rightly notes that the Amsterdam Treaty offers new opportunities for greater weight to be given to public health in the European Union. The current policy is ripe for review and the financial resources are regrettably very limited. The Commission, and I am looking to Mr Bangemann here, must do something about that. I am keen to see what initiatives the Commission will take to meet the growing need for public health policy in the early years of the next century.
As rapporteur on the 1999 budget for the Committee on the Environment, Public Health and Consumer Protection, I advocated increasing public health spending to EUR 50 million. By way of comparison, that is just 5 % of the total budget for premiums to tobacco growers.
It is obvious to me that an effective public health policy in Europe is not just a matter of more money. What we have to do is integrate public health aspects more effectively into other areas of policy. Take agriculture and transport, two areas where there is much to be gained. I do not need to spell it out: BSE, the countless deaths on our roads and the pollution caused by the transport industry have everything to do with public health policy.
One final point on enlargement to include Central and Eastern Europe. The public health problems there are huge. It will take a great deal to bring their standards of public health up to our own. And their standards have great implications for ours. So I hope the Commission will put a good deal of energy into solving the public health problems of Eastern Europe.
Mr President, my group supports Mr Needle's report because by taking the Treaty of Amsterdam as a starting point to promote a high level of public health protection, it deals with all the issues that are crucial to achieving such protection.
Funding comes first and foremost, and Agenda 2000 is currently under discussion. We do not yet know how European Union funds will be distributed between 2000 and 2006; it remains to be seen how much will eventually be available for the health sector.
Secondly, cooperation with Member States and with international organisations involved in health protection must be strengthened.
Thirdly, we need to integrate our health policy with all other European policies. The memory of the consequences of a misguided agricultural economic policy, namely the BSE problem, must surely be fresh in all our minds.
Fourthly, the need for prevention must be emphasised. We must remember that although responsibility for the provision of health care rests with the Member States, the European Union and the Member States can cooperate on issues concerning prevention.
The European Union is in a position to promote and develop cooperation and information networks at all levels. Previous health programmes experienced problems relating to transparency, inadequate assessment and insufficient funding. Mr Needle proposes eliminating the shortcomings of previous programmes during what ought to be the decade for health, between 2000 and 2010.
Mr President, Commissioner, ladies and gentlemen, this Commission communication on the development of public health policy in the European Community expresses the Union's concern to increase the competence which it has acquired in this area due to the Maastricht Treaty being ratified and which has been confirmed by the Treaty of Amsterdam.
However, with regard to this public health policy, it is proving somewhat difficult to gain the acceptance of certain principles to which all the Member States should adhere. For example, I could mention the European epidemiological monitoring centre which is particularly needed and which my various reports on health have called for over the last four years. However, this has encountered resistance from both the Commission and the Council. Yet, as indicated by the Commission, this centre would allow us to react rapidly to threats to health.
The other two principles proposed by the Commission for a future health policy are an improvement in information on public health and effective actions for health promotion and disease prevention. These principles and the issues which they raise are genuine problems which the Union must solve in the future. Their main priorities will be nutrition, obesity, cardiovascular disorders, Alzheimer's disease and so on.
In this respect, I must forewarn you about the new scares which might arise due to the progress needed in order to allow this health policy. These scares might lead to this progress being blocked as a result of the misuse of the sacrosanct precautionary principle. It is true that all progress involves risk. This is where we must apply the cost/benefit principle by weighing the advantages against the disadvantages. It is only if the disadvantages equal the advantages that we should use the precautionary principle. In this respect, public information must be clear and objective without being distorted.
This is why I must congratulate the rapporteur and this is also why the Commission's communication is an excellent initiative which is along the lines intended by the European Union. We will therefore vote in favour of this.
Mr President, this report gives the European Parliament another opportunity to draw attention to the importance of health policy which, thanks first to the Maastricht Treaty and then to that of Amsterdam, is at last no longer subordinate to economic policies but has its own dignity and independence. Not only projects, programmes and research can now be pursued in this area but so can directives, and - thanks to the inclusion in the Maastricht Treaty of the precautionary principle - prevention has become the cornerstone of European health policy.
This does not however mean in practice that these statements of principle are applied unreservedly. Colleagues have already referred to the lack of action over the European health passport, the fact that health funding remains utterly inadequate, and that even after the BSE scare, insufficient attention is being paid to the linkage between health and food. In general terms, it can be said that the public is still not being properly informed about health issues, assuming that public health should not be subject to the interests of economic lobbies. Regrettably, the opposite was likewise demonstrated in the previous debate on electromagnetic fields.
Mr President, what we have just heard about public health policy in Europe raises two issues. Firstly, we need to take into account all the inhabitants of this continent, both the sick and the healthy. The sick must be listened to individually by doctors, which is precisely the latter's role, but they must also be listened to collectively by politicians, particularly through associations for the sick. It is AIDS which has taught us these lessons in recent years.
By bringing these people together we can promote a dialogue between the public authorities, as the responsible authority, the experts, led naturally by the WHO, the medical profession, which must not be forgotten, the NGOs, industry and the trade unions. Everyone must have two objectives: firstly, to identify priorities and concentrate resources to combat epidemics which will be accurately identified, and secondly, to fight against inequalities among the people of this continent with regard to the protection of their health.
Mr President, people in the European Union are amongst the healthiest and longest-lived in the world. The Needle report on the European Union's new public health policy seems to ignore this fact completely. The Commission notes it, but talks of a large number of 'premature deaths' in Europe. What, I ask myself, is premature? In the Commission proposal, the age of 68 is the critical threshold. But we are forgetting that elsewhere in the world, life expectancy is far shorter. We also have to accept that we are mortal and that European citizens, with or without a European policy on public health, cannot be absolutely sure of surviving past 68.
I would also make the point that Article 153 of the Amsterdam Treaty clearly aims merely to complement the public health policies of the Member States. Only if there is a clear benefit for Europe as a whole can we make budget funds available, for example to fund the exchange of knowledge of new medicines and therapies and the development of orphan medicinal products. I would therefore like to see a limited budget, and I regard a separate directorate-general for public health as unnecessary.
If we are going to spend more on public health, let us show solidarity and support the public health policies of the Central and Eastern European countries, rather than giving greater priority to health-related obligations, as the rapporteur would like to do.
Mr President, one of the greatest dangers to our health comes from air pollution. Emissions into the atmosphere are catastrophic to health. Up to 24 000 people in my country die prematurely each year due to this major hazard. Already in Northern Ireland, a product - Soltron - is in use which has had immediate results in combating poisons emitted. If we are to make progress as fast as possible in our efforts to improve Community health, we should be creating an incentive for the use of this product in order that a major health gain can be made.
We must harness the field of science to deliver rapid and affordable solutions today. In Northern Ireland it has been discovered by the largest transport operation called Translink that 60 % of black smoke and 40 % of carbon monoxide has been wiped out by using this product. This technology is available now. It is our duty in the quest for improved public health to put it to use.
I regret that both my colleagues and myself who met with Commission officials many months ago have not heard from them or seen any action taken.
Mr President, as has been pointed out, Article 152 of the Treaty of Amsterdam decrees that a high level of human health protection shall be ensured in all Community policies. The Treaty makes people's health a more binding policy aim than previously, not only at Community but also at national level, and it is important to focus attention on how we can acquire that Community added value, so that it is visible at both Community level and national level.
I do not intend to repeat the praise that has already been heaped on Mr Needle's excellent report. I would like to go a little further and make a few remarks on the fact that public health must be seen from a very broad perspective. Of course it is already very broadly based at the present, but it must be said that employment is an important basis too for public health. We have discovered from various sets of statistics that unemployment is one reason for deteriorating public health; exclusion in particular, stemming from long-term unemployment, for example, is a clear risk to health. We obviously have to act against this, taking advantage of the Treaty of Amsterdam, in which employment was placed at the centre of Community policy. Public services, universally available health services and effective social networks are the factors which ensure we have a standard of public health that is as high as possible. Furthermore, consumer and environmental policies are extremely important, as is the fact that public health should play a clearer role in the enlargement strategy.
Mr President, ladies and gentlemen, Mr Needle has gone to great trouble with the hearing in committee. Of course many wishes and desires were voiced about all the things Europe could do. Naturally I agree with Mr Needle that we must devote a great deal of attention to health, but unlike many previous speakers I do not believe that this can all be done in Europe
I believe that the Member States have a very major responsibility. There is a short phrase in one paragraph to the effect that a future revision of the Treaty should provide for greater involvement of the Community in matters relating to health protection. In my view only the Member States can take on this responsibility. If we keep giving the Community more responsibility, I do not believe, given the relatively restricted apparatus of the Commission, that it will be in a position to accomplish everything the Member States have so far been able to do with their much more extensive administrative resources. So I would like to draw attention to a few points I am not happy with.
At this point I would like to see the EU implement those matters that are referred to in the Maastricht Treaty and the Amsterdam Treaty but I would not like it to go beyond that or to call on the Commission to do so either. I also think we are not in a position to create equality in health. There are very different ideas and considerations on, for instance, cures and treatments. I am glad we have these widely different approaches and also that we have freedom of movement. After all, the Court of Justice has ruled that people can be treated differently in different countries. I want to retain this and would not like to see everything forced into line in Europe. I would far rather see the responsibility left with the Member States. I also believe that the regional authorities are not all in a position to establish contacts with the Commission. I would like to see pilot projects. Information can be provided but information campaigns are another difficult matter, as we cannot conduct an information campaign that is the same for all Member States because health policy also has to be conveyed in a psychologically very different manner. That is why I take a different view on these points and would be glad if these points, with which I am not happy, were dropped as a result of the vote. Only then could I approve the report.
Applause
Mr President, I support the report by the Committee on the Environment, Public Health and Consumer Protection because it positively confirms the importance of public health in Europe and the need to have improved resources at all levels.
However, this debate on health takes me back to the vote at midday today on the Hautala report on women's health and I am astonished that nobody has referred to this. The vote on paragraph 11 restricting the legalisation of abortion marks a real backward step when compared with many national laws. I would never have imagined myself participating in such a setback for women, particularly after yesterday. This challenging of the right to the termination of pregnancies is the result of one of those awful compromises which the PSE and the PPE so often make. It is indicative of political cowardliness, capitulation and the renunciation of all the struggles which have helped to increase women's rights over their own bodies. It just shows contempt for the battles which have in their time led to vital alliances in the political struggle of certain women, in particular Simone Veil, in defiance of the insults which she received from her own side.
This attitude shows irresponsibility and political poverty. You can count on me and the 54 Members who voted for our amendment to continue the struggle in an atmosphere of heightened solidarity with the most reactionary women in our countries on this subject.
Mr President, the Maastricht Treaty and then that of Amsterdam have considerably increased the competence of the Parliament and Commission in the field of public health. This has given us greater responsibilities, because we must now issue directives and interpret responsibly a role which until recently was a mere aspiration. First of all, therefore, we must change our attitude and attempt to address Europe's public health problems. That is what Mr Needle's report seeks to do, and consequently we are happy to approve it.
One fundamental aspect here is to recognise Parliament's role in determining and controlling the health budget. This is a vital point, in that resources are the overriding problem in our attempt to achieve common standards and respond to public health requirements. Then there are the problems of improving information and reacting to health threats. In my opinion, it is no longer enough to confine ourselves to certain initiatives, as we did in the past; nutrition, obesity, cardiovascular disease - and not only cancer, AIDS and so on - now need to be addressed in a harmonised, coherent fashion in all the EU countries.
In this context, Professor Cabrol's suggestion of a European Health Observatory, which is also taken up in Mr Needle's report, is well worth considering. Mention is made in particular of a Directorate-General for Health located in Brussels: that would undoubtedly be a fresh approach to dealing with this problem.
Then there are other problems, including enlargement to the east, where scientific trends and responses to health requirements undoubtedly lag behind those in Western European countries. It is important to tackle this problem, because harmonisation is crucial and cannot be achieved in circumstances of inequality.
I would merely say in conclusion that, since we are approaching the European Decade for Health - from 2000 to 2010 - I hope that the Needle report, which we support, will generate renewed and reinforced interest in public health.
Mr President, there can be no doubt that public health policy is, to a very large extent, a national matter. Mr Needle's excellent report also makes this plain. Nevertheless, there are obvious areas where collaboration at European level creates added value. Cooperation between the Member States might be advisable in certain circumstances, thereby avoiding duplication of work, for example in analysing the health risks posed by chemical substances or in disseminating information more effectively.
The report mentions best practice and standards in health care. In my view, this is the area where the Commission has an important role to play. In the business sector, best practice - known as 'benchmarking' - is an excellent way for businesses to maximise their performance. Similarly, it would be worthwhile for the EU countries to pool their experiences with such things as how policy-driven systems operate compared with patient-driven ones, how private and state-funded health care compete with one another, and the effects of competition between the different systems on medical care. I am sure that most of this information is available today, but it should be compiled and made available to the Member States. The proper use of this information could lead to improved medical care at a lower cost. I am convinced that my own country, Sweden, would also find the exercise very valuable.
The report also mentions agricultural policy and the BSE crisis. However, I think that support for tobacco growers is a matter of serious concern. Smoking already claims hundreds of thousands of victims every day. So it seems unreasonable to support tobacco cultivation to the tune of EUR 1 billion every year. The support should be phased out and transferred from agriculture to the regional policy budget. This would make it easier to reach a decision on providing support for alternative sources of employment.
Mr President, standing in for my colleague who is in fact the Commissioner responsible and who regrets not being able to be present at the debate, let me thank Mr Needle for his very good report.
It has become clear from the discussion where we must start with our work. If there is still confusion even in this House about what the priority should be in European health activities, then of course we must first be clear in our own minds what we can do to combat existing weaknesses in the EU health system. In my view, there is a great deal we can do.
Of course it is not a question of setting up a new administration, that is to say to add a new, European health administration to the various administrations that already exist at national and also regional level. Here I can reassure Mrs Schleicher that that is not our intention. But I must say that in our view the idea put forward by some Members that we need simply to increase the funds and then spend the resources accordingly, and then we would manage to tackle the problem properly, is not the right method either.
In the area of health we cannot hope to create a greater effect simply by allocating more resources; instead we must realise that this system is no longer working in the way it really should. It is not efficient enough. That is why the Commission considers it very important that we begin by collecting and collating the information in order, as Mr Virgin just said, to establish a kind of benchmarking for the various systems, so as to identify where there are better options that can perhaps be recommended to others.
Even the collection of information on, for example, the use of medicinal products, would do a great deal towards reducing costs and making treatment more efficient, because at present the experience gained in particular clinics or by practising doctors is simply not being collected or made available on a Europe-wide basis. That is in itself a disadvantage for research, but it is an even greater disadvantage in practice, because patients could be cared for much better if general findings were available that could then be tailored to the individual patient. So there is a great deal to do here. Of course the Member States can also do it on their own behalf, but collating the findings would indeed produce a European added value. In any case, there is no need to discuss that further. The Treaty of Amsterdam has now passed that task on to the European Union and Mrs Schleicher does indeed appreciate that competition between systems, for instance the freedom to offer medical services in the single market, can be useful; I also find the European Court of Justice rulings in this area very positive.
There is something else we should not overlook, and where we also have experience, especially from the USA which puts far more emphasis on the involvement of the patient in question or the potential patient; this means the patient is involved in the shaping of the health system. Where that happens, for example where drugs are freely obtainable, namely what are known as OTC or over the counter products, we find a markedly higher health awareness on the part of the individual. That means that the more you involve the public in the decision making and the more they themselves are asked to make the decisions, the surer you can be that they will become more health conscious. For that is certainly one of the problems. I have been looking at the judgments pronounced in America against the cigarette industry, as you probably all have too. It is not fitting for us to criticise this on legal grounds, but if someone comes along and institutes proceedings claiming that he was not adequately informed about the risks of smoking, then we can only wonder whether than person has been living in our society at all. The risks have constantly been indicated for the past twenty years, not just on the packets but all around us, and here we should not do something that would be very dangerous, namely release individuals from their responsibility for their own, highly personal health and in a sense look after them, care for them and prescribe to them exactly what they must do, from the cradle to the grave. That would certainly shorten rather than extend their lifespan.
So what we want to achieve is the active involvement of the public, and especially of those who are sick, of the patients. I therefore very much agree with what Mr Pradier said, namely that we should cooperate even more closely than before with patients' associations, whether they centre on a particular disease or simply represent particular patients' interests. That is in fact the point of departure we have chosen here and I am very glad all this has been properly understood. Of course I will report back to my colleague, who is responsible for this area, and also tell him what you said about setting up a new directorate-general. If Parliament in its wisdom follows this up and grants us the corresponding posts, we will be able to do all these things. Similarly we agree with Mr Virgin's comment that it makes no sense whatsoever to spend money on preventive health care, especially on information about the risks of smoking, while at the same time subsidising tobacco crops. Here we agree with his assessment of the situation. Unfortunately, at its last vote on the subject Parliament approved these subsidies by a majority. Since, thank God, we live in a democracy, this time it is for Parliament to cry mea culpa .
Commissioner, before you disappear: I am grateful for much of your answer but I asked you a specific question.
I deliberately did not devote much of the report to the measures on tobacco consumption which are expected imminently from the Commission because we thought that that would come at the same time. I wonder can you say what progress is being made in the Commission in bringing those forward so that we can take the practical measures which you are talking about.
Sorry for not answering your question. I was rushing out not to avoid answering your question but because bananas is the next item and I cannot hear any more on the subject of bananas.
I have just learnt that the proposal is within inter-service consultations. That means that a decision will be taken within the next couple of weeks in the Commission and then it will be handed over to you.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Bananas
The next item is the Commission statement on the trade dispute between the European Union and the United States over bananas.
Mr President, ladies and gentlemen, since I last spoke about this topic on 10 February this year, several new developments have taken place. On 15 February the WTO General Council discussed the EC request for an authoritative interpretation that a member cannot be authorised to suspend concessions in the absence of any WTO ruling on the conformity of the measures complained of. Most WTO members who spoke supported our position on this and rejected unilateralism. However, because of a widespread reluctance on the part of other members to vote on this, we opted for a chairman's conclusion registering the prevailing sentiment in the General Council.
On 2 March we obtained the establishment of a panel against the United States' section 301 legislation. As you know, this legislation is the domestic legal base for the United States' unilateral threats and actions in the banana case. This panel will start its work shortly. Also on 2 March, the arbitrators, who had been appointed to examine whether the US proposed level of concessions of $520 million is equivalent to the level of nullification or impairment, rendered an initial decision. This decision states very clearly - as we had argued all along - that it is not possible for the arbitrators to set any level of concessions in the absence of an examination of the WTO conformity of the revised banana regime. This point of principle is very important.
The arbitrators also ruled that the 60-day time limit from the end of the reasonable period for amending the regime which the US had claimed to be all-determinant is, in fact, not a decisive factor. This removes any excuse from the United States to claim a right to take sanctions at the expiry of the 60-day period. Finally, the arbitrators also gave a clear indication that the American estimate of damage will at least have to be reduced by the amount of indirect damage they have wrongly claimed which should, in any event, reduce the total damage by half. The arbitrators have requested further information from the European Union and the US by 15 March and their final ruling is expected shortly after that.
Notwithstanding this initial ruling, the US decided on 3 March to impose sanctions effective as of that date against over $500m of European imports. These sanctions take the form of withholding liquidation and subjecting imports to a contingent liability of 100 % duties to be imposed retroactively. This is not just a provisional measure to preserve US rights. Its real intent and effect is to stop all imports of the products in question immediately. The United States has admitted as much. From information we have received from European industry this is exactly what seems to have occurred. This action is a blatant defiance of WTO rules which explicitly prohibit the suspension of concessions while arbitration is still taking place.
The Commission reacted immediately by asking on the same day for urgent dispute settlement consultations with the United States. This will permit us to request a further panel on this issue after 20 days. The Commission also requested a special General Council meeting. That took place on 8 March. The United States' behaviour was strongly criticised by most WTO members. The position of the European Union as agreed with Member States is that our own reaction should be in conformity with the WTO rules. We do not intend to follow the American approach of taking unilateral and illegal action. The WTO procedures will inevitably lead to a condemnation of current US behaviour.
In the meantime, the panels launched by Ecuador and the EC regarding the WTO conformity of the revised EC banana regime are due to issue their rulings on 12 April. In parallel we continue to be willing to pursue our discussions with the United States on the substance of the banana regime. With a view to exploring the American position and the possibilities of solving the problem, the Commission has, at the request of the Member States, entered into informal discussions with Washington. We have made it very clear to the United States, however, that any ideas for resolving the dispute must take into account the rights and economic well-being of the ACP countries. We have not been negotiating but are continuing to explore the US position.
In conclusion, our approach is two-fold. Firstly, we will resolutely oppose American unilateralism and take all steps available to us in the WTO system to see to it that this behaviour is condemned and that action flowing from that condemnation can be taken if necessary. Secondly, it is important to stress that we will find out shortly from the WTO dispute settlement system whether or not our current amended banana regime complies with the WTO rules and, to the extent that it does not, we will have to put our house in order. This dispute must not be allowed to fester and we will continue to strive urgently to resolve it. But Europe will not stand by while the world's trade rules are flouted.
Mr President, ladies and gentlemen, Sir Leon, this is the second time this year that the European Parliament is reacting to the current transatlantic trade dispute about bananas. Sir Leon has just described the background very accurately. The dispute is becoming increasingly bitter and is beginning to look like a trade war. It is becoming more and more absurd and putting the credibility of the WTO and its procedures as a whole at risk.
The European Union put a new and revised banana regime in place on 1 January 1999. It did so after the WTO decided that the previous regime was not in conformity with WTO rules. The USA continues to doubt whether even this new, revised complies with WTO rules. That is its right. But it is not within its rights to pronounce unilateral trade sanctions in the form of punitive tariffs directed against the companies of its transatlantic partner. This conflicts in every respect with the spirit of the World Trade Organisation and therefore means a breach of the WTO rules, in particular Articles 1, 2 and 22. In so doing the United States is placing itself outside the multilateral legal system. Sanctions may not be imposed before the conclusion of the arbitration procedure.
My group supports the Commission's negotiating position. We support the Commission's statement that our side will not impose unilateral measures and we want to remain in conformity with WTO rules. However, we certainly believe it would be sensible to keep all the options open.
Let me at this point appeal to our American colleagues in the Congress and the Senate. It is especially important that the transatlantic partnership, and in particular the economic partnership that we have approved, prove themselves in times of crisis.
However much sympathy I have for national interests, however much sympathy I have for the desire to make up the American trade deficit, these must not put the very fragile WTO rules at risk. It is rather ironic that the EU-USA parliamentary delegation will, we hope, be holding its first video conference this week at which it will be discussing and also organising closer political coordination and management of the transatlantic dialogue.
I think we should jointly discuss how we can strengthen a common world organisation and ensure that we do not unilaterally put it at risk by playing on national interests.
Applause
Mr President, Commissioner, ladies and gentlemen, I agree with what Mrs Mann said on behalf of the Socialist Group. The European People's Party also finds that the USA has quite clearly breached the WTO rules. But that does not necessarily mean we know what will happen next. We are familiar with the Americans' political rules of play; the US Administration feels under pressure from Congress, and rather like the case of the Helms-Burton Act, it no longer pays any heed to the rules of international law but seeks instead ways of defending itself from within, which is presumably how we should regard the imposition of unilateral sanctions.
Let me point out quite firmly that we would be well-advised - even if we are in the right with the second part - not to forget that the panel, that the WTO, will probably only find conditionally in our favour on the main issue. That happens to be the way things go in international law, which is why I would advise the Commission, on behalf of the European People's Party, to do all it can to explore further in the discussions - which Sir Leon described as informal - with the US Administration where there are possibilities of resolving the conflict, rather than leaving it to the final WTO decision, if only because we will be facing an incredible number of points of conflict with the USA in the coming years.
If we believe we have to win this time, we will be the losers in other cases where there might be a willingness to compromise. That is why we, who all supported and wanted the WTO, urge that it not be regarded merely as a pawn in the conflict of interests between the USA and Europe.
Mr President, the quarrel between the USA and the EU runs very deep. It is no longer merely a question of bananas but threatens to affect EU/US trade on a much wider scale. More than that, it could conceivably affect the very future of the WTO and tip the balance away from free trade to protectionism.
As I said in a letter to the Financial Times this very day, it is a great misfortune that European Union political leaders, including the UK Prime Minister, Mr Blair, I regret to say, have failed to heed the many warning signals and failed to grasp the nettle with the Americans at a much earlier stage. For that and many other reasons we support the motion for a resolution.
Mr President, Commissioner, ladies and gentlemen, in February the European Parliament called on the United States to comply with the international rules and not to introduce customs duties unilaterally and illegally block access by European products to the American market.
At the same time, the European Parliament warned of the need for the European Union to make plans to retaliate against the US decision. Despite our appeals the Americans have carried out their threats. The Commission should not accept this situation and must react against this blatant provocation which to my mind is typically imperialistic. It must block all transatlantic economic partnership negotiations, protest against the Helms-Burton and D'Amato Acts as the European Parliament has already demanded, and block access by all American products to European markets.
The United States has shown that it holds negotiations in contempt. We have to take action rather than insisting on an approach that is clearly not being respected. The Commission must also reassert its commitment to defend Community law and to fulfill its obligations towards the ACP countries and Community banana producers. The Commission must also tell the United States that it will not let it undermine the European Union's social and employment policies or try and jeopardise public health and the environment in the European Union.
In conclusion, the Commission and all the Member States, without exception, must tell the United States that the tactic of divide and rule is an ancient one but is well known to us Europeans and will not work with the European Union.
Mr President, bananas have become the symbol of a looming and escalating trade war which has in fact been simmering away quietly for six years already. Fiercer world competition is forcing the protagonists to take a clear and tough position. But the US, in threatening a trade boycott, is overstepping the bounds of that clear position and the bounds of the transatlantic partnership. The boycott is illegal until such time as the WTO panel has given its verdict and it is politically unacceptable, coming at a time when we have just concluded our economic partnership. This uncompromising attitude undermines the authority and rules of the WTO, poses a major problem for the next 'millennium round' of talks due to begin in December in Seattle, and will not least be harmful - if the US gets its way - to British exporters above all. Once again, none of the parties, least of all the Caribbean banana producers, have anything to gain from a trade war.
Commissioner Brittan has played a leading role in the debate on world free trade. According to today's Financial Times , your swan song could turn out to be bananas - because we shall hear it one day when you step down. But I doubt it, because in recent years you have dealt with all manner of trade issues. So I ask you, where do we go from here? Do we wait for the ruling of the WTO panel? Are Washington and Brussels going to talk, or is the EU going to pay the US back in the same coin? And if so, what coin will that be?
Mr President, it is with bananas of all things that the USA is currently making huge efforts to dismantle the WTO. Just because Bill Clinton promised the US Congress in autumn 1998 to impose punitive tariffs on 3 March, the WTO rules were bent and broken. But in fact this will go on happening even after the banana dispute: in May there will the ban on meat with hormones, next will come genetically modified food.
The USA announced and began this massive campaign for free trade a long time ago, without regard for human health or the environment. But just to appeal to one's adversary to be reasonable really is not enough. What we must remember is that the USA is overruling the legislation in force. We must not go on negotiating considerately with opponents of this kind because, Sir Leon, that is precisely the way to further undermine the credibility of the WTO. The dispute must be settled by the WTO and until that happens all other negotiations with the USA should be suspended. Here I am thinking in particular of the TEP and the preparations for the millennium round.
I am definitely not a protectionist, but please consider what decisive steps you can take to protect undertakings in the European Union, for things really cannot go on as they are. If we do not achieve our objective of resolving this dispute, then I fear the WTO will slip on a banana skin.
Mr President, one really wonders why the most powerful state in the world has sunk so low into global immorality. But we learned from the press - if they are correct - that both parties in America get substantial donations from the three big banana companies. That makes the situation even worse.
Again, one wonders why they are so greedy as they seem to have 40 % of the EU bananas and the Caribbean only 9 %. They seem to be prepared to write off the Third World. I am glad that Commissioner Brittan mentioned the ACP. Why is it that we have been in Lomé all these years? We have always had this commitment of access to our markets. Why now? It is a most puzzling matter.
I represent Moray where there is a big cashmere mill. Along with mills on the borders, a fragile area, they are losing orders of £1 million. Commissioner Brittan should know this. I heard it on Friday. Even before the event, orders are being cut down and people are being put out of jobs. I also have the shortbread biscuits. So I feel that in the north of Scotland, at any rate, any claim of a special relationship will be treated with some considerable derision.
Mr President, I would urge the Commission not to lose sight of the interests of the people of Europe, and indeed the people of all parts of the Community, in this banana dispute. The banana regime may have doubly adverse effects on the people and therefore on the consumers, in Austria for example. Since its accession to the European Union, banana prices have risen steeply. In a country with a continental climate, this hits the so-called man in the street, who relies heavily on bananas for his fresh fruit supplies in winter, particularly hard.
I realise that is not the issue today. But if as a result of possible protective tariffs against European exports, our exports to the USA, our most important overseas market, were to fall, that could lead to bankruptcies and massive redundancies. In view of the extremely difficult situation on the European labour market, the Commission should therefore take a more pragmatic stance on this question, which unlike the case of meat with hormones does not involve health considerations, in order to prevent the dispute from escalating.
Mr President, what the European Union has to do in this phase of the so-called 'banana war' is extremely awkward. It must attempt at one and the same time to defend its own legitimate interests and those of its ACP partners, and to prevent the escalation of a trade war consisting of reprisals on both sides, which could severely damage Europe's political, economic and commercial interests.
The appropriate forum for the settlement of this dispute is the World Trade Organisation. It was the WTO which condemned the previous rules on banana imports and sales in the EU. The decision of the WTO 'banana panel' was what made the Union move its own goalposts. The onus is now on the WTO, to which the United States has again appealed concerning the new European regime, to issue an unequivocal condemnation of the illegal, unilateral steps taken by the American administration.
The United States is now triggering a fully-fledged trade war, which could do serious damage not only to vital export sectors in the Community - and particularly in Italy - but also to transatlantic relations in general.
Although there is no doubt that the commercial interests of the US and the EU differ - indeed in the near future they will conflict increasingly - what seems unacceptable is that the Union should submit to WTO rulings even when they are clearly biased, as in the case of bananas, but that the United States should flout them at will.
What is more, this situation strengthens our conviction that, in the new age of globalisation, the European countries' interests very often converge with those of many developing countries, especially the ACP countries.
The Union must therefore take steps, both bilaterally, multilaterally and within international organisations, to stand shoulder to shoulder with the poorest countries more often, beginning with the ACP countries, to give us greater strength to face the challenges confronting us.
Mr President, it is astonishing that we are confronted by a dispute about a product of which neither the EU nor the US is a major producer. Intemperate comments are the order of the day. One has the cynical feeling that in the United States the degree of intensity of their comments perhaps depends on the degree of lobbying which they have had from, as one speaker said, the three companies which control over 80 % of the world banana trade.
I should like to congratulate the acts that have been taken so far by the Commissioner on our behalf and, in particular, to look after our European interests in the context of the WTO and to make sure that the solution is fair to ACP producers.
In The Times today a comment sums it up for me: 'Justice, fairness, mutual global responsibility should outweigh lumbering regulation. Chiquita and the rest do not depend desperately on that last little slice of the European market. The Caribbean producers do. If big producers can sleep easy at night after fighting this ignoble cause of the day, the same should not be true of responsible world leaders.'.
Therefore, secondly, in the light of the fact that the EU and the US are the leaders of the global economy, we should now see an initiative at presidency level: of that of the head of the EU presidency with President Clinton to make sure that the proper procedures in the WTO are followed and to lessen some of the rising political impact of this conflict which could become very dangerous.
Lastly, it seems to me that there is a lesson for our longer-term transatlantic partnership. We can invent any dialogue that we like or an economic partnership, but unless you get the political communities buying into this system with a broader partnership agreement between the EU and the US so that we can, as politicians, not talk by video conference but actually have a deeper dialogue between the two sides of the Atlantic, then the situation will not improve. I therefore urge the German presidency to take whatever initiative is necessary in the Bonn EU/US summit in June.
Mr President, this banal issue is turning into a western entitled 'Once Upon a Time in the West - of Europe'. The United States of America is advancing with a 'Colt' 301 at its hip whereas Sir Leon Brittan is advancing with his hands behind his back prattling on about the law. This banana dispute is definitely revealing the hidden truth about Europe.
Europe represents a union of great strength, yet we have been giving way on this issue for three years. Europe represents cooperation with Africa, yet we are abandoning Cameroon and the Côte d'Ivoire. Europe represents the ultra-peripheral regions, yet we are abandoning Crete, Madeira, the Canaries, Guadeloupe and Martinique. Europe represents social welfare, yet we are abandoning the banana workers, paid EUR 10 per hour, in favour of the slaves of the multinationals, paid EUR 2 per hour. Europe represents the market and free trade of which Sir Leon is a symbol, yet we are yielding to American protectionism, to Section 301 and to 100 % customs duties. Europe represents the law and the superiority of European law, yet we are yielding to the law of Geneva.
Just two multinationals, Chiquita and Dole, are forcing the European Commission, the Council of Ministers and the European Union as a whole to their knees. This is why there must be changes in Europe. We too must adopt a Section 301. We must reestablish unanimity, and the European Commission must not be left to defend our commercial interests because where there is sovereignty there is freedom and superiority.
Mr President, I should first like to make a minor correction to what my good friend James Elles has just said. I do support his point of view, but according to him, neither the United States nor the European Union are major producers of bananas. This is something the CNN channel has been reiterating in a campaign on behalf of the United States.
I am not sure if this is true of the United States, but Europe certainly is a major producer of bananas. We produce about a million tonnes of bananas in the European Union, in the autonomous community I represent, in Madeira, Greece, Martinique and Guadeloupe. The European Union is indeed a major producer of bananas. I do however agree with everything else James Elles said and, of course, I agree entirely with Erika Mann.
The Union is currently involved in a legal dispute. In such a situation, when a country like the United States has flouted the law, the only course of action open for the Community is to defend its position from within the law.
I find the position advocated by the Group of the European People's Party through its spokesman Mr Kittelmann rather dangerous. The proposal made was that we should now sit down and negotiate with the United States. It is as if someone were to steal my wallet and I were then expected to sit down and negotiate with him. If someone stole my wallet, I would go straight to the police, I would not sit down and negotiate with the thief.
The present situation is that the United States is in breach of the World Trade Organisation regulations and the only possible response is to take the action the Commission has taken, and deal with the matter through legal channels. I should like to draw the Commissioner's attention to certain statements printed in the Financial Times . They may not be correct, but Mr Rod Abbot, the European Union Ambassador to the World Trade Organisation is quoted as saying that 'they will find probably something out of line' and 'I don't expect the answer to be zero because this is a political process as well'. The Union is not involved in a political process at this juncture. What we are involved in is essentially a legal process. The time to sit down and negotiate will be after the World Trade Organisation has decided on the solution. I have asked the Commission to advise its representative to consider his actions carefully, because any statement by him may later be used against the Union.
Mr President, crises tend to create their own dynamic and develop their own brand of poisonous nationalism, and the same applies to trade wars. As the experience of history teaches us, they can all too easily escalate, thereby causing harm to both the parties involved.
It is vital to respect the WTO rules. The rule of law, international law included, is in everyone's interests. It is of the utmost importance that the EU, in its negotiations and actions, complies with WTO rules. This will strengthen the EU's position and, I am glad to say, is also consistent with the Commission's standpoint. In the current phase, it is the USA that deserves criticism. However, the EU also needs to take a critical look at its own position, with a view to working constructively towards an amicable solution. It seems likely that the WTO panel of arbitrators will decide that the EU's actions are unacceptable in the light of their earlier ruling, which gives us good reason to exercise restraint.
Giving assistance to former colonies through special trade arrangements leads to discrimination and protectionism. To a certain extent, the American point of view is therefore understandable, especially when it is shared by some of the EU's own Member States. It is said that trade is better than aid. Of course, but in point of fact it is free trade that is better than aid. Another way must be found to assist the ACP countries which does not involve protectionism. Aid is better than trade distortion - and better than a trade war.
Individual businesses are now being penalised as a result of the American counter-measures. This is very unfortunate and difficult to comprehend, particularly when it affects businesses in countries such as Sweden which are not involved in the 'banana war'.
I hope that an agreement will soon be reached under the auspices of the WTO. I should once again like to stress that it is vitally important for the EU to strengthen its position, while awaiting the panel's opinion, by complying with WTO rules.
Mr President, because of this dispute and its impact on the cashmere industry, feelings in Scotland are running very high. People feel hurt and bewildered at being involved in a dispute which is not of their making but which threatens to devastate significant parts of the economy. Such is the strength of feeling that a major Scottish newspaper The Sunday Mail has organised a campaign to boycott Chiquita bananas and it has received a massive response. And this is understandable.
In this House also we are angry and dismayed at the petty vindictiveness of the United States. So, let us take the gloves off. No more softly, softly on Helms-Burton. Let us have a WTO panel on that. Full support from this House for your attack on the extra- territoriality of Section 301, a re-affirmation of our solidarity with the EU's traditional suppliers in the ACP, an unequivocal warning to the United States of what is at stake here - an ordered regime of world trade which we can build upon or a descent into chaos.
Who can now have faith in the WTO and its disputes settlement procedure, in particular the developing world. They can see their vital interests being sacrificed on an altar of free trade which amounts to no more than a platform for the imperialist ambitions of the corporate cartels of the United States.
Applause
Mr President, ladies and gentlemen, since I represent a country with very remote banana-producing regions, I have to tell you of the deep revulsion felt by many communities in those regions at the frequency and duration of these never-ending conflicts over banana production.
Very often the problem is not so much the size of the banana production in these regions or countries but the important part that it plays in their economy or social and environmental fabric. We cannot only look at volume or quantities; we have to take into account our communities, our European Union and our ultraperipheral regions, regardless of whether they are small or big producers.
The ACP countries represent a pledge made by the European Union, a pledge that it has to honoured. We have already given in to the World Trade Organisation on many occasions. What is the aim? To flood the European Union with bananas produced in countries where low labour costs mean that they can practise unfair competition. The attitude of the United States is an unfair one and calls for a firm stance from the Commission, with no giving in. Fundamentally, the Commission must continue to fight for the interests of the small and poor regions that still exist in the European Union.
Mr President, bearing in mind, Commissioner, that the WTO referred the US call for sanctions to arbitration and that a panel has been established to determine whether the proposed new EU regime is in fact illegal, can you now assure this European Parliament, as my colleagues have asked you to do, that the Commission will not bow to illegal pressure from the United States. This is essentially blackmail and a manipulation of the World Trade Organisation disputes procedure.
This blackmail aims to force the European Union to renege on its obligation to our traditional suppliers to advance the interests of one well-connected corporation, namely Chiquita. Will you be prepared to stand firm in face of this kind of pressure and will you acknowledge, as I do, that in the past companies like the United Fruits Company were companies which bought Costa Rica and bought Hondurus. Now we can say that the banana barons in the United States are actually buying the United States and buying favours from the people on Capitol Hill in Washington.
Mr President, I wish to begin by saying how much I appreciate the broad degree of support that Parliament has given to the position that the European Union, and the Commission in particular, has taken. That support is not only appreciated; it is heartening, because it has to be added to the support given by the international community represented by the members of the WTO in their deliberations in Geneva. I can assure all concerned that I share the sense of indignation expressed, for example by Mr Smith and Mrs Kinnock, at the fact that innocent people, both in Europe and in the banana-producing countries of the ACP, are being taken hostage in a battle for which they have no responsibility whatsoever.
I can assure you that we, the European Union, will take action against the United States, have taken action against the United States, but we shall do so in accordance with the rules of the WTO. In discussing matters with the United States, as I was careful to say in my opening statement, we will stress above all our obligations to the ACP countries but also to producers of bananas within the European Union. It is indeed the case that the companies concerned already have some 70 % and more of the market. It is not the case that they are being excluded from Europe in any sense of the word.
It is also the case, as Mr Medina Ortega has rightly said, that we are engaged at the moment in a legal, and not just a political, process. We shall abide by the law, when it is pronounced, and we shall condemn those, such as the United States, who break it in advance of any decision. We shall not only condemn them. We shall, as we have done, take them to the WTO and follow the consequences of that action.
Finally, I wish to say that there has been talk of trade wars. We have not started a trade war and we shall not pursue a trade war but we shall do what we are entitled to do under the WTO rules. Talk has also been prevalent about the impact of this on transatlantic relations generally. I would say both to this House and to our American friends that it is impossible for action to be taken in flagrant violation of the rules of the WTO by the United States and for the United States to believe that can have no impact on our relations generally, important as they are. I believe I have worked as hard as anybody not only to maintain but to develop those relations. That is in the interests of Europe, it is in the interests of the United States and it is in the interests of the world as well. However, for that to happen and for that to happen effectively and for the work of those who have striven to improve those relations not to be set at naught, the United States must play its part: it must abandon its resort to unilateralism and conform to the rules of world trade. That is the appeal I launched to them but it is not just a vain appeal; it is also expressed with the support of this Parliament and the determination of the European Union to defend its legitimate interests.
One speaker referred to an article which suggested that bananas might be my nemesis. We all have our nemeses in due course. It affects people and it reaches them at different times and on different issues. I am not afraid of a banana nemesis because I know that the policy we are pursuing, with your support, is one of complete adherence to world trade, of a determination to build a relationship with the United States but on the solid basis of mutual respect and of equality on both sides of the Atlantic. On that basis, nemesis can be avoided. However, let us, in avoiding that nemesis in this way, also recognise that wiser counsels exist. It is our task to ensure that wiser counsels prevail.
Thank you, Commissioner, we are behind you.
I have received eight motions for resolutions tabled pursuant to Rule 37(2).
The debate is closed.
The vote will take place on Thursday at 11 a.m.
Own resources
The next item is the report (A4-0105/99) by Mrs Haug, on behalf of the Committee on Budgets, on the need to modify and reform the European Union's own resources system.
Mr Fabre-Aubrespy first has a point of order.
Mr President, before the debate on the Haug report starts, I wish to move the inadmissibility of this report. This is for the following two reasons: firstly on a matter of substance, linked to the report's content, and secondly on a procedural matter, linked to the way in which the report was drafted in the Committee on Budgets.
Firstly, on the substance, this reports contains a provision which can simply be called the cofinancing of agricultural expenditure. However, under the Treaty, agricultural expenditure is regarded as compulsory expenditure. For this reason, financing shared between the European Union budget and the national budgets cannot be permitted. A minority opinion from Mr Bourlanges sets out this point.
Moreover, the report in question was not submitted for an opinion to the Committee on Agriculture and Rural Development, although this committee is clearly responsible for expressing an opinion on an issue of this kind.
The procedural matter involves the fact that Rule 150 of the Rules of Procedure has not been applied. This is because the principle of compromise amendments has been adopted, as so often happens in this committee, whereas the rapporteur should have presented a new report with a new deadline for the tabling of amendments.
These are the two reasons why, pursuant to Rule 128, I am moving the inadmissibility of this matter which I would ask to be put to the vote.
As I understand it, Mr Fabre-Aubrespy, you wish this item to be removed from the agenda. I can now give the floor to one speaker in favour and one against.
Mr President, added to Mr Fabre-Aubrespy's arguments is the fact that the Haug report is not available in French at the documentation centre. A pirate electronic version is available but not in French.
Mr President, I wish to speak against the motion, since in my view the argument put forward by Mr Fabre-Aubrespy, namely that cofinancing is impossible because the expenditure is compulsory, is not covered by the EC Treaty. The question of compulsory expenditure has nothing to do with the way decisions are legitimised, which is why I would ask for the motion to be rejected and the Haug report to be debated now.
Mr President, I believe it should be quite normal and necessary in the European Parliament to discuss the future too and quite simply to mark out the course we want to follow in future, which is the purpose of this discussion.
I put to the vote Mr Fabre-Aubrespy's motion to remove this item from the agenda.
Parliament rejected the motion
Mr President, Commissioner, ladies and gentlemen, it is quite clear that this week we are waiting for important signals to be set in the European Union, even if that is precisely what Mr Fabre-Aubrespy and a few other Members wanted to prevent. In addition to the Structural Funds and the common agricultural policy, the financing of the Community needs to undergo radical reform. President Santer rightly pointed out that financial reform is one of the main pillars of Agenda 2000.
Parliament has already taken important steps in regard to the interinstitutional agreement by laying down our principles, but financial reform will quite simply remain inadequate unless we also see changes on the revenue side. Interinstitutional agreement and reform of own resources are two sides of the same coin. The financing structure we have at present no longer matches up to the increased demands made on it. We need greater flexibility, transparency and autonomy in the European financial system.
The present system relies too heavily on sources of finance that are calculated in a highly complicated manner and which, on top of that, virtually still take the form of Member State contributions. These shortcomings, together with the obvious imbalances in the distribution of the burden among the more prosperous Member States, need to be remedied. The Committee on Budgets therefore proposes a step-by-step readjustment of the own resources system.
We voted on this last night and basically reached the following conclusions. Firstly, European budgetary revenue must take a simpler and more transparent form and come under stricter democratic control. We want to replace VAT-based own resources and GNP-based own resources with a uniform, new, simplified source of own resources on a GNP basis. This measure will also help eliminate the imbalances between Member States in relation to funding the budget.
Secondly, in principle the European budget must be financed under the same conditions for all Member States. This means that existing correction mechanisms must be phased out and we must not add new correction mechanisms or even rebate systems. In concrete terms this means that the British rebate must have been phased out gradually by the time of the accession of the first new Member State at the latest. In its time, this rebate was granted to make up for the fact that the UK received too small a share of payments under the common agricultural policy. But at that time the agricultural proportion of the budget, accounting for over 70 %, was considerably higher than it is today. A rebate is anti-systemic and in no way justifiable, even in relation to financing the Structural Funds or the costs of enlargement.
Thirdly, I would emphasise that reducing economic differences and achieving solidarity among the Member States are an important pillar of the Treaty and of European integration. But we cannot achieve this important aim on the expenditure side. Such an attempt would merely create rules that would make the budget complicated and less transparent. We have policies created specifically for the purpose of achieving solidarity among the Member States, such as structural policy. We want horizontal justice and vertical solidarity to be our principle for shaping the budget.
Fourthly, ever widening imbalances have emerged in the course of time in the financing of the budget. They now form a considerable obstacle to the development of the European Union. You can see that just by looking at the current discussions in the Council. To put it plainly: there will always be net contributors and net beneficiaries, nobody disputes that. But we must avoid excessive imbalances and unfair distributions of the burden. Otherwise there is a risk that our people will doubt the legitimacy of the Union.
It is obvious that these imbalances can only be eliminated if the largest expenditure heading, agricultural policy, which accounts for almost 50 % of the budget, is not disregarded. It is all the more important to have rules that include agriculture because that is where many of these imbalances stem from. That is why it is sensible and reasonable for agricultural policy to be cofinanced in future, as the Committee on Budgets decided last night.
In this context let me also emphasise again that cofinancing does not mean renationalisation - on the contrary. In fact it involves the Member States more closely in framing Community policy, in qualitative terms too, and therefore leads to deeper integration. Nobody would even think of denying the Community nature of our structural policy. However, we do not want anyone to be overburdened as a result of this kind of measure, and I could imagine that when cofinancing is implemented, differentiated rules, which is to say lower cofinancing rates, could perhaps be found for economically weaker Member States.
I would also add that the considerable differences of opinion in the Council on this subject have naturally also had an impact on the discussions on our report, and have also had an impact on Parliament. Since there were heated disputes about the instrument of cofinancing, I submitted a compromise proposal to the Committee on Budgets. Accordingly, agricultural expenditure was to be reduced every year by a certain percentage and part of the resources thus obtained would go on structural aid measures in rural areas. This compromise did not obtain a majority, for which those who strongly rejected cofinancing bear particular responsibility. But since any solution that disregarded agricultural policy would have no substance and no prospects, we re-submitted the original cofinancing proposal, which was then accepted, although not until after the compromise proposal had been rejected.
By correcting the unbalanced distribution of the burden we create the conditions for a viable budget for the future. To ensure that the European Union is financially independent, in the long term its financing should be based on new own revenue which does not take the form of Member State contributions. Primarily this revenue would consist of own taxes. As a first step towards this objective, a proportion of these taxes should accrue to the Union budget, on the basis of an agreement between the Member States on certain types of tax. Here we must emphasise, however, that this new own revenue should not be additional but should replace existing revenue, so as to avoid putting a further burden on the European taxpayer.
In my view, what we are trying to achieve is to adjust the financing of the Union to the requirements of the new quality of Communitisation. We have nearly achieved this new quality of Communitisation with the completion of economic and monetary union. The Member States' economies are interwoven in a particular manner. That means that the Member States' budgets and the European budget can no longer be looked at in isolation from one another. In the long term the stability of our common currency and the potential for growth of our closely linked economies depend on whether the European budget also becomes capable of taking economic action.
When we vote on this report we will also be deciding our own ability to act. Shall we sit and wait for Council decisions or are we capable of developing the power to shape policies by ourselves? If we adopt this report here on Thursday and make its demands the subject of negotiations with the Council on the new interinstitutional agreement, we will have made an important contribution to the reform of the European Union. Support us along this new road and let us dare to embark on it together.
Applause
Mr President, I would be prepared to support the revolution but it is actually the opposite which is being proposed. I am speaking on behalf of the Committee on Institutional Affairs.
The Committee on Institutional Affairs had two concerns on this issue. The first was to ensure that clarification was given on whether, in the future, own resources should be national contributions or resources collected in the form of taxes from economic operators. Although I must congratulate Mrs Haug's report which has achieved some very important work, I do not share its conclusions and find its answer to this question to be rather paradoxical. This is because it initially suggests that national contributions should end and then it proposes extending the GNP national contribution and making this the main resource of the Union's budget. Work that one out if you can!
The second concern of the Committee on Institutional Affairs was to clarify the status of cofinancing. Would this be a subsidy granted by the Member States on a voluntary basis to supply certain areas of Community expenditure? If so, this would involve a system which would call into question the unity of the common agricultural market and which would involve renationalisation and distortion of competition, as each country would subsidise its own agriculture at will. If, on the contrary, this involved compulsory cofinancing imposed on the Member States, this would be a new own resource, which is what justifies the project appearing in the Haug report. This new resource would be outside the legal framework of the Treaty as it would not comply with Article 201.
Either we have a system of own resources with unanimous agreement and ratification by the national parliaments or we forget this and work within Article 43, in which case this would be highly illegal. The main proposal of your report, Mrs Haug, is therefore contrary to the Treaty.
Applause
Mr President, despite the increased use of the concept of gross national product, I should like to look at contributions to the European Union's budget from the point of view of the people's Europe. If we take as a point of reference the contribution made by each individual in each Member State expressed as a percentage of his or her income, it emerges that the contribution made to the Union's budget by people in certain countries with a lower standard of living is higher than the Community average in terms of a proportion of their income. On the other hand, if the same terms of reference are applied, say, to an Italian or to a British person, it is clear that their contributions are well below the average.
The European Commission's communication puts forward three courses of action aimed at resolving the problem of budgetary imbalances. It should be borne in mind, however, that the Commission has been accused of partiality in formulating these proposals, as it only seems to defend the interests of certain net contributors.
It is abundantly clear that the Commission's communication does not exhaust all possible solutions. One of the most ingenious, as far as fairness is concerned, involves compensating countries whose balance differs from what it should be as a function of their gross national product and relative per capita wealth. The combined negative balance would be financed by the remaining members, excluding the Member States benefiting from cohesion funds.
This option would allow cohesion to be preserved within the Union and would permit a fairer distribution of the financial effort required to maintain this level of cohesion.
Though I commend the rapporteur for the work she has put into this report, I have to disagree with her. We should be advocating fairness - equitas - a principle which dates from the earliest days of Roman law.
Mr President, firstly I should like to congratulate Mrs Haug on her report, not just because she is from our group but because she embarked on a Mission Impossible to try to get the agreement of the European Parliament on the future financing of the European Union. I am sure when we come to the vote you will see how impossible that position has proved to be. And yet the hard work she has put into it has made some progress towards a position that all the political groups can support.
Her original drafts resulted in 241 amendments. That shows there was more than a little interest. The fact that 241 amendments were tabled gave rise to some concern in the Committee on Budgets. The last thing we wanted to do was to come before Parliament with so many amendments to be voted on. So we asked the rapporteur to try to obtain as many compromise amendments as possible. And that is exactly what she did. She then put together a revised draft. And that is what the Socialist Group has tried to go along with. She has pleased just about every nationality except one, namely my own, in the way she has taken on the majority of interests. She has done very well.
However, I would not be telling the truth if I were to say that we were unanimous in our support for the final report we voted on last night in committee. If I were Greek or Irish, where the GDP of my country would be affected by Amendment No 141 which refers to the co-financing of agriculture, I would not want to vote for that amendmen. Others believe that Amendment No 141 should be supported wholeheartedly as it would help reduce the net payments of their Member States and if I were German or Dutch, I would wholeheartedly support this new paragraph 13.
Fourteen out of the fifteen delegations within the Socialist Group want rid of the UK rebate and they will vote for those paragraphs which refer to it. If I were speaking for the British, I would make a valid case why the UK rebate is fair and justified but I am not speaking for the British and therefore I cannot say these things.
The one thing my group can agree on is that the status quo needs to be changed. It has not developed in any systematic way nor in accordance with any European strategy or real forward planning. Rather, it has developed as a reaction to events at given periods of time. I will give you a couple of examples. The original traditional own resources was the one truly European own resource. At the same time that one truly European own resource is waning rapidly in its importance. Yet, the good old traditional own resources are the cause of major headaches for control and concern about fraud.
And what about the VAT and GNP-based own resources? As a member of the Committee on Budgets for almost ten years I would challenge any Member - except Mr Samland and Mr Colom I Naval - to explain the formula for VAT and GNP-based own resources, that is to say how to calculate Member States contributions. Try to explain it to members of the general public and - even if you can do it - how are they to understand it? That is the situation that exists. We have a system of own resources that is extremely complex and lacking in transparency. All this Parliament wants is a clear and comprehensible system. We are somewhere near to getting an agreement on that through Mrs Haug's report. I would hope that at the end of the voting we have a clear and concise position and most of my group will be supporting it.
Mr President, I wish to move a procedural motion.
At the end of the morning sitting, the President put to an informal vote a change in the agenda for this afternoon in order to allow Sir Leon Brittan to attend. We have now reached Question Time and this change has caused a totally unacceptable imbalance between the political groups in this debate. The rapporteur, Mrs Haug from the Socialist Group, has just spoken for eight minutes followed by Mr Wynn from the Socialist Group for five minutes. This means that this debate on a report that is extremely important for European finances will now be suspended until the evening sitting, thereby preventing the other political groups from speaking before 9.00 p.m. For this reason I urge you to ensure that at least one speaker from each group is given the floor by encroaching into Question Time. Otherwise, the press who are listening in the press room will have heard thirteen minutes from one group - actually five but the rapporteur is from the same group - and nothing from the other groups.
In view of the importance of this report and of the vote on Thursday which will be closely followed, with three minority opinions and roll-call votes, particularly with regard to agriculture, I would consider it deplorable if this House were to begin Question Time without at least one speaker per group having spoken.
Mr President, I would ask you to consult our colleagues because I feel that the groups must be allowed to vote on this in the same way as you put to the vote the possible referral of the report back to committee due to the inadmissibility of the matter.
You are right, Mr Giansily, that there is a tremendous problem every time we change the agenda. It makes life very difficult for Members, Commissioners and the press. I also hope you will appreciate that when it is established that Question Time begins at 5.30 p.m. it is very difficult for the President of the sitting to disregard that. But if you insist that we take a vote on the matter, then of course it can be done. However, I would prefer it if we could avoid that and let Question Time begin now. On the other hand, I think it is important that Mr Giansily has made our audience and the press aware of the imbalance which has arisen in that only members of one political group have had the floor. I think you are quite right in that respect, although I would point out that Mr Bourlanges has also spoken, as well as Mr Valdivielso. Do you insist on having a vote, Mr Giansily?
Yes, Mr President, I am asking for a vote.
Mr President, I just wanted to propose a compromise. I think seven groups still have to speak and there are only a few minutes left. Perhaps we could come to a compromise. After all, you do not have to work through the whole list of speakers.
I understood Mr Giansily to mean that he wanted the seven Members who are speaking on behalf of the political groups to have the floor before Question Time.
One speaker per group, Mr President.
Mr President, I should like to make a further remark. When the opinion of the House was sought on the timing of the Commission's declaration on bananas, we were never told that that would mean cutting short the debate on own resources. I am one of those paying the price for this, as I am will now have to speak in the evening. It does seem to me, however, that it is politically unacceptable not to allow all the groups to express an opinion at least once before postponing the debate.
Mr President, I would suggest that we continue the debate here in plenary immediately after Question Time.
I put to the vote Mr Giansily's request for the political group spokesmen to be given the floor before Question Time.
Parliament approved the request
Mr President, ladies and gentlemen, the Committee on Budgetary Control has repeatedly considered the system of own resources on the basis of the various reports by the Court of Auditors. Mrs Haug has now done an extremely comprehensive job on behalf of the Committee on Budgets, but I am sorry to have to say that the great number of amendments tabled in committee have not made the whole business any clearer or more convincing.
Basically I would like to point out that as long as the issue is confined to the fair distribution between the Member States of the own resources that have to be found, we will keep having to deal with conflicting financial and budgetary interests, to bemoan the lack of transparency and lack of ascribability of both revenue and expenditure. Only if the contribution of each individual taxpayer throughout Europe is taken seriously and evaluated could this dispute be brought to an end. That is why I particularly regret the rejection of the proposal from our Committee on Budgetary Control that the Commission provide information concerning the possibility of personalising the contributions that feed the own resources system.
We should adhere to the principle of own resources, even if only traditional own resources - duties and agricultural levies - are genuine own resources, which in addition have been regressive for years. In addition, the Member States deduct these own resources as their contribution and ask for 10 % of them back for their customs administrations. One should at least check whether this 10 % can be appropriated for the customs administrations in the first place. At any rate, there is still quite a lot of circumvention and evasion in this area by the Member States.
VAT-based own resources are tending increasingly to take the form of national contributions to the EU budget. Their share is being distorted because of the size of the black economy in some states.
GNP-based own resources still correspond most closely to contributions. But I am sorry that the net-contributor issue is not being resolved at all. I am in favour of cofinancing, I am in favour of the phased abolition of the British rebate and I am also in favour of examining the question of new own resources.
Mr President, I should also like to compliment Mrs Haug on her report. She nearly had a mission impossible but we should make a distinction between some very controversial points and the general direction in which Parliament can express itself. It is essential for Parliament to indicate before the Berlin summit that it does not like the concept of juste retour , that it does not want to have further exemptions, that it wants to review the exemptions of the British rebate and that it does not want to go in the direction of a general correction mechanism. These are very fundamental points for the future. It is also important for the future for us to look at the prospect of having own resources of a real nature, although this may still take some time yet. In that respect it is a report of fundamental importance which we should welcome.
Obviously there are a number of points which cause difficulties. The issue of cofinancing will clearly be shared by a large majority of my group. I would take issue with Mr Bourlanges who says it is illegal. He said so in so many words. It is not illegal. It is the review of a policy which should remain communautaire . There is no question about that. The question is whether, in 1999, we should still have the same amount of finance in the Community budget for an agricultural policy which is in need of review. That element has nothing to do with legality. It is a question of appropriateness and of review.
In the same way it is very important that the report very clearly says that we should find corrections on the expenditure side in the future. We know, for instance, that within the framework of the review the Spanish Government has put forward suggestions concerning asylum and immigration. It may be that the specific ways in which it is formulated need correction, but it is that kind of correction which will ultimately make, as Mrs Haug said, a Community of solidarity and a Community of justice.
Against that general background the Liberal Group is very positive about her overall approach. There will certainly be individual items with which we may disagree. It is clear also that not everybody would be happy to phase out the UK rebate right away. We have heard that point before. But again, it is relevant to know that a large majority in Europe does not want to have any specific positions for any specific group of countries or individual countries. Indeed, as Mrs Haug rightly said, it should also be clear that by the time the first new batch of countries comes in, there should be an end to such special arrangements. That is a very positive point. It would be quite illogical if one Member State were not to cofinance enlargement of the European Union, which has nothing to do with the fact that in 1984 there was a specific situation concerning agriculture.
Against that background it is also important that Mrs Haug makes it clear that we should have more democracy and a bigger say for Parliament in the future. Our colleague, Mr Colom i Naval will have considerable support for the issue of having more flexibility and transparency.
Mr President, thank you for having agreed to put our proposals to the vote. Clearly they were positively supported. In my opinion, this is because Mrs Haug's report is extremely important for the future of this House and the European Union.
This report boils down to just a few questions. Are the own resources that allow Community policies to be financed still sufficient? Do they guarantee the financial autonomy of the European Union? And finally, will they be sufficient to finance the future enlargement and to allow the Community to keep its commitments with regard to the common policies?
The problem is that, although the rapporteur asked good questions, the Committee on Budgets provided poor answers in its vote yesterday. Firstly, Mrs Haug has instigated a real witch-hunt against the common agricultural policy because, just by citing the share of agricultural expenditure in the Community budget, she has asserted that this is a main cause of the budgetary imbalance.
We cannot support such an erroneous assumption. Although the share of agricultural expenditure in the budget has remained constant over the last twenty years in terms of GDP, it has nevertheless constantly fallen from year to year because the other policies have increased and also because a financial straitjacket has been imposed on this. Agricultural expenditure now represents less than 45 % of the total volume of EU expenditure whereas, when this House was elected for the first time in 1979, it represented over 90 %.
Secondly, having found that the CAP share of the budget is inappropriate, Mrs Haug proposes nothing less than cofinancing of agricultural expenditure by the Member States. Mr Bourlanges has just explained that this is totally unacceptable. This is due primarily to the special status of agricultural expenditure which, because of its effect on the economy and its support of the markets, cannot be lumped together with all the non-compulsory expenditure and cannot be subject to the will of this House. Even partial cofinancing of the CAP from national budgets would inevitably lead to agricultural expenditure being renationalised and would lead the European Union down the dangerous road of reversing the integrated nature of the common policies. In this case, we cannot risk heading disastrously towards the disintegration of the common policies as, due to financial convenience and political opportunity, full financing would no longer be assured.
Any reform of Europe's finances must consolidate Community solidarity, yet the options put forward by certain delegations continue to give cause for concern, particularly in terms of the Structural Funds. In my opinion, as recalled after the Brussels and Edinburgh European Councils of 1988 and 1992 respectively and the signing of the Maastricht Treaty, the main priority in this issue is to respect the commitment made to the Member States which most need these funds, namely Greece, Ireland and Portugal. In this respect I am speaking on behalf of my colleague, Nikitas Kaklamanis.
Finally, how can we fail to keep the commitments made previously when we are trying to integrate these states into the European Union and to ask for their full solidarity? The vote on Thursday will demonstrate that solidarity must be maintained between the Members of this House and between the European partners.
Mr President, the first question to be asked about the European Union's own resources is whether they are sufficient for the policies that we intend to implement. What policies and at what level? Or, in other words, to use an expression we have often used, we must have the means to realise our ambitions. This is our vital starting-point, especially now that we are heading towards a further and considerable enlargement due to bring into the European Union a large number of countries that, at best, have a level of development that is markedly below the current Community average.
These questions cannot be avoided. That is why, in our opinion, a clear answer will have to be found to the following questions: do we or do we not wish to continue with the current Community policies - and now is not the time for us to discuss what kind of policies they are - and do we or do we not want to prepare the ground for extending them in the future to the applicant countries? Furthermore, we must also consider whether there might not be other areas in which Community action is desirable and which would need resources to be allocated to them.
I am thinking, for example, of the fight against unemployment. What I have just said obviously clashes with the general direction taken in this discussion since, very often, the level of implementation in terms of revenue is confused with the level of implementation in terms of expenditure. Also, on a more fundamental level, there seems to be one overriding concern: to regard the current level of own resources as adequate and as a proper starting-point and, in the light of the new developments - particularly preparations for enlargement - to settle for a fresh redistribution and allocation of those resources.
Obviously, we do not go along with that approach, which is, in any case, out of keeping with all of the efforts made by the European Parliament on this subject for many years. We are the first to call for a root-and-branch reform of the CAP, but that does not mean that a properly reformed CAP will require less finances. We must, after all, ensure a fresh distribution of the available resources between producers and regions.
Therefore, we reject outright the proposal to renationalise CAP funding and the proposals to introduce a degressive approach. On the other hand, we feel that solidarity and cohesion must be at the forefront of the European Union's concerns, and we even believe that the current 1.27 % of GNP earmarked for those objectives will prove insufficient to guarantee effective redistribution in the future. In particular, we should make it crystal clear that there can be no enlargement with this level of own resources.
Furthermore, there are other job-creation projects which cannot be delayed, and they also call for additional funding. I would say that this is the central issue: how the European Union is to be properly financed. Therefore, in our opinion, and without wishing to go over the top, we think that this problem can only be solved if we improve the existing system of own resources, in particular by giving greater weight to GNP when calculating the transfers. We believe that this is the only sure way to achieve this objective.
Mr President, the fate of the Haug report on Thursday still rests in the lap of the gods, but nevertheless, many thanks for this great endeavour.
I would like to make it clear that the question of cofinancing agricultural policy has nothing to do with the cheapest version of the net-contributor debate that we keep hearing but that it is necessary in order to achieve what we have always called for: structural reform that will bring about more democracy in expenditure policy and that, above all, can make us capable of enlargement, for otherwise we would never manage to finance eastward enlargement.
In my view, to describe this is as 'the only communitised policy' is just a cliché to hide the fact that in this area, which accounts for nearly half the budget, there is no democratic control. When the ministers for agriculture meet and decide on their EUR 45 billion, neither the European Parliament nor any regional or national parliament has any say. That is the fundamental mistake in what is called the communitised agricultural policy. Support for environmental policy in rural areas, yes, as a structural policy, but support for a single sector, the agricultural sector, really is out of date in my view. It casts very serious doubt on the credibility of European policy-making and is something that must also be discussed during the negotiations on a new financial framework. In that respect I warmly thank the Committee on Budgets for nailing its colours to the mast!
Mr President, ladies and gentlemen, it is a shame that so little attention is being paid to this very important debate, which we owe to Mrs Haug, because we are in the eye of a major storm which arose in our Committee on Budgetary Control in what I might describe as a spectacularly unacceptable way. I must say we are content that the question of national rebates has been abandoned: that notion - like all other such demands relating to sums totalling some 10 or 12 000 billion lire, a mere fraction of a Member State's overall budget - goes to the core of a topical debate which is gnawing away at European integration.
I welcome the abandonment of this principle; however I do not welcome some of the attitudes struck in the report, particularly where we resuscitate an idea that has disappeared from the agenda of our governments and the Council of Ministers. We learned a few days ago that the German Government, which had been calling more loudly than any other for a new method of cofinancing the common agricultural policy, has withdrawn its proposal. To make Parliament, which unfortunately has a purely advisory role, return to the fray on this issue now strikes me as a mistake on the part of our committee yesterday. We shall vote in favour of the report, as long as it is somehow divested of all such inappropriate and blatantly controversial considerations. European integration does not depend on a few thousand million lire, but on creating true political union among the peoples of Europe.
Mr President, the characteristic feature of our four own resources is that they are inappropriate. There are three reasons for this. Firstly, their basis of assessment is fudged. This is true of both VAT and GNP. Secondly, they are not clear or transparent. Who among us can calculate the British rebate? Thirdly, these resources fortunately do not belong exclusively to Europe but are disguised contributions from the Member States.
It is now intended to alter this system under pressure due to enlargement to the East and pressure from Germany. The European Commission has made a number of proposals. In fact, these own resources are serving to reveal the truth. The European Union cannot maintain its ceiling of 1.27 % of GNP and so we will ultimately end up with additional European taxes. Federalism will roll on implacably. Just as in the United States of America, Brazil, India and Australia, we will have to share income tax and corporation tax receipts between the nation-states and Europe. Only one thing can protect us from this unfortunate fate and that is the rule of unanimity.
Thank you, Mr Martinez. We shall adjourn the debate at this point. It will be resumed this evening at 9 p.m.
Question Time (Commission)
The next item is questions to the Commission (B4-0144/99).
Ladies and gentlemen, today's Question Time to the Commission is starting 26 minutes later than it should according to the agenda approved on Monday. I apologise to the Commissioners for the delay. We had asked them to attend at 5.30 p.m. I apologise also to the authors of the questions.
Question No 41 by José Valverde López (H-0139/99)
Subject: Food analysis unit of the Environment Institute (Ispra) The European Environment Institute in Ispra has a food analysis unit which monitors the quality of food ingredients, additives and chemical products generally used in the preparation of foodstuffs.
What links does this unit have with the various Commission services responsible for food security? Are there any plans to incorporate this unit into the planned European Food Security Agency?
I should like to welcome Mrs Cresson and ask her to reply to Mr Valverde's question.
Mr President, I am happy to answer this question which concerns an important subject, namely the Environment Institute and the problem of food safety. Since 1 October 1998, the Food Products Unit has been part of the new Institute for Health and Consumer Protection of the Joint Research Centre. This unit provides the independent scientific expertise needed for preparing and implementing various EU policies.
As the fifth framework programme for research is implemented, the unit will continue to provide scientific and technical support to various directorates-general of the Commission, for example to DG III for industry, to DG VI for agriculture, to DG XI for the environment, to DG XXI for customs and to DG XXIV for consumer health protection.
The main research priorities of the unit within the fifth framework programme for research are to control the safety and quality of food and related items and to detect genetically modified organisms in food and also in the environment.
The unit's activities will essentially involve developing, validating and harmonising analytical methods. To a certain extent this involves determining uniform European analytical methods which we can therefore regard as reference methods. The unit's activities will also involve developing databases and disseminating the results of research. The areas covered by the unit include food and animal feed, cosmetics, food packaging and childcare products and toys.
I can give you some more specific examples of the work to be carried out by this Institute. In particular it will validate two methods, one involving general screening and the other which will be more specific, for the detection of genetically modified organisms in staple foods, for example soya bean or maize flour. This study will be extended to processed products. I can also cite the development of methods for determining the presence of vegetable oils and fats other than cocoa butter in chocolate. This study will serve as a scientific basis for the new 'chocolate' directive which is being prepared. The Institute will also participate in studies on the migration of phthalates in toys. This work involves developing and coordinating the validation of a mechanical method to simulate the sucking of toys and childcare products. You will be aware that there was recently a major debate on this subject because phthalates can be the cause of serious illnesses in children who suck or chew toys.
Another example is the validation of methods in respect of bovine spongiform encephalopathy and the safety of animal feed, one demonstrating the appropriate heat treatment of animal meals according to the legislation and the other allowing the detection of animal meals in animal feed. Finally, I can mention a database for wine, covering over 10 000 wines, and the fight against fraud in the area of wine, alcohol and spirits. These are just a few specific examples of the Institute's activity.
As for the reference to the European Agency for Food Safety, the Commission would point out that it has not so far put forward any proposals on this. It therefore seems premature today to discuss the possible participation of joint research centres. However, this is clearly something which can be studied at a later date.
I should first like to thank the Commissioner most sincerely for her lengthy reply to my question. Her detailed account of the major restructuring which has taken place at Ispra and, in particular, of the new activities undertaken by the Institute for Health will also be of great interest to the general public.
What I would like to emphasise if I may, Commissioner, is that the Commission must continue working on the project to establish the new food analysis unit which will be able to coordinate all these activities and render the combined effort more efficient. I am reiterating a hope rather than putting a question, and I hope that the Commission will be as efficient as it has been in restructuring the Ispra centre and will be able to complete its work with the creation of this unit.
I can confirm to the honorable Member my interest in the problem of food safety. I am keen that particular attention is paid to this subject within the restructuring of the Joint Research Centre.
I can inform you that a document will be made available to Members. This gives the work programme for 1999 and also contains a description of what has been achieved, in greater detail than I can give you today, together with the list of publications which have been issued as a result of the work carried out by the Joint Research Centre.
Thank you for your reply, Mrs Cresson. Once again, I apologise for the delay and thank you for waiting so patiently to reply to Mr Valverde's question. Thank you very much.
Question No 42 by Christine Oddy (H-0211/99)
Subject: Financial control problems in Nicaragua I visited Nicaragua from 17-21 February and was alarmed to find, when I went to the Commission office in Waspam Rio Coco that no work appeared to be carried out and the people at the office were watching television; a caretaker showed us round and said the project manager had gone to Managua in December and had not returned. The skeleton staff had not been paid for several months, there were no files in the filing cabinet, the Land Rover outside had lost its spare tyre and was not properly locked and another Commission car was lying wrecked in another part of the village. I have severe misgivings about the appropriateness of such a lavish Commission office in such a small remote village. Will the Commission investigate urgently?
I offer you a warm welcome, Mr Marín. Mr Marín and I go back a long time. Not only are we friends but we also fought side by side in the cause of civil liberties in Spain during a difficult period. So I am particularly pleased to be able to give him the floor. Mr Marín, you may reply to Mrs Oddy's question.
Thank you for your kind introduction, Mr President.
Mrs Oddy has asked me about the situation concerning what appears to be a European Commission office in the Río Coco area of Nicaragua. I must first of all make it quite clear that the only European Commission delegation in Nicaragua is located in Managua.
The premises you visited do not belong to the European Commission and the staff you met are not employed by the European Commission. That project was completed in 1997. Therefore, none of the individuals on the premises have any professional association with the European Commission.
As regards the office equipment and the two Land Rovers which you said were not being put to good use in 1997, you will doubtless be aware that whenever a project is concluded, any remaining vehicles and office equipment which are sufficiently depreciated are handed over to the local authorities. In this case, the vehicles and office equipment were handed over to the Nicaraguan governor of the Río Coco province. Clearly, there has been a misunderstanding.
Nevertheless, I have instructed the Commission's delegate in Managua to visit the Waspam region and ascertain in situ why the Nicaraguan authorities did not, as it appears, put the two Land Rovers and the office equipment donated to them to good use.
Thank you for the answer. I am aware that the project was closed down but nevertheless the building is operating to all intents and purposes as a Commission building. It has a sign to that effect outside and the two vehicles I referred to have Commission logos on them. To the outside world it appears to be a Commission office and people in the village refer to it as a Commission office. I do not accept the answer I was given and the people who I spoke to thought that they were still employed by the Commission.
I can only reiterate what I have asked in the original question. This situation needs to be investigated urgently. If there is a misunderstanding then the people should be put right who think that they are in arrears of salary.
Mrs Oddy, the necessary checks have already been carried out, and I can confirm that the building in question does not belong to the Commission. I am unaware of the reasons behind this situation you describe though I can make an educated guess at them. The delegate has indeed confirmed that the European Union's logo is painted on the wall of the building. The European Union's logo is also painted on the two Land Rovers.
As I explained, when a project is completed any sufficiently depreciated vehicles are handed over to the local authorities, and in this case they were given to the local governor. I will tell our delegate to get rid of the logos on the Land Rovers. But I must stress that the building does not belong to the European Commission. It used to, but we stopped using it two years ago. A misunderstanding has arisen.
Quite apart from all this and following the devastation caused by hurricane Mitch, the Commission decided to repeat the process, as you will doubtless be aware. On this occasion, of course, it was handled in a different way, and not through the local governor of the Río Coco province. A competition was held and was won by an Italian NGO. We decided on such a procedure because this small example illustrates once again how difficult it is to deal with what we always term sustainable development.
The European Union financed this project aimed at the Misquito Indians for five years. According to the arrangements for sustainable development, once a certain period of time has elapsed, responsibility must be transferred to the local authorities. We did so two years ago in 1997. You have seen for yourself how sustainable development often requires constant European presence, because when European cooperation is withdrawn, the kind of situation you witnessed can arise.
Rest assured that the delegate has been instructed to ask the governor of the Río Coco region for an explanation, and I shall also ask for the logos to be removed from the office and from the Land Rovers in order to prevent any confusion amongst the local population.
I have not been to Nicaragua but Christine Oddy has and she has reported faithfully what she saw.
It would seem to me to indicate an unhappy situation in the representative's office because he should have done two years ago what you are now arranging to do. That office is overdue for a visit of inspection from your department - possibly, from the Financial Controller and possibly also from the Court of Auditors.
When this question was raised some months ago, the body concerned foolishly wrote to Managua and said it is not intended to make a visit during this year. If one is worried about things not being properly run it seems a pity if you advertise the fact that they are not going to be checked.
Mr Kellett-Bowman, I am not exactly sure what you are trying to say. Could you please explain it more clearly?
I thought I was clear enough. What I have been hearing about the representative in Nicaragua is indicative that the project had not been properly closed down.
A visit to Managua should be made. I invite you to say that an inspection visit will be made, possibly from your department, from the Financial Controller and from the Court of Auditors.
Mr Kellett-Bowman, I understand you now. The delegate has been asked to visit the area to ascertain exactly how the local governor of the Río Coco region has been dealing with the project since it was transferred to the Nicaraguan authorities. I must however reiterate that a misunderstanding has arisen. I have been asked how Commission premises came to be in such a regrettable state and I can only reply that the premises in question do not belong to the Commission.
Secondly, the staff on those premises - who were indulging in rather unorthodox behaviour, according to Mrs Oddy - are not Commission employees. I would like to make that crystal clear. Therefore, neither the building nor the staff have any connection with the Commission. How do you expect a financial audit to be carried out in relation to a situation that is based on a misunderstanding over officials who are not employed by the Commission?
I said Managua, I did not say the site of the project.
Mr Kellett-Bowman, when the Commission states the obvious, it sometimes provokes a reaction I cannot comprehend. I am referring to the Río Coco project. Naturally, the Managua delegation ...
The President cut the Commissioner off
Mr Marín, please reply without engaging in a dialogue, as the Rules do not provide for one. I have been far too generous with Mr Kellett-Bowman because he and I work together on Fridays, but I cannot allow myself to continue in this vein. Please reply as you feel appropriate and we shall move on to another question.
There is no difficulty over carrying out an audit of our official delegation in Managua as you request. It has to be audited in any case, as part of SEM 2000. As regards the premises referred to in Mrs Oddy's question however, those premises do not, I stress, belong to the European Commission, nor, I repeat, are the people she saw at those premises employed by the European Commission. It is as simple as that. I am sorry, but that is the way it is.
Question No 43 by Hans Lindqvist (H-0203/99)
Subject: Aviation safety It is important that aviation safety standards are high and, in order to enhance those standards, there are plans for a European Aviation Safety Authority (EASA). The Commission is working on these plans at the request of the Council. Originally, a proposal was promised for the beginning of last year. The date has been gradually postponed ever since. The latest information, however, is that a draft convention will be available by the end of February.
Is a draft convention now available? When will it be possible for the convention to enter into force?
I would like to welcome Mr Kinnock to the House. I am sure he will show due consideration to the interpreters and to the work of the Chair today, and I invite him to reply to the question by Mr Lindqvist. Mr Kinnock, you have the floor.
I am grateful to the honourable Member for his question. In reply I would say that following the Council decision of 16 July 1998, the Commission was authorised to open negotiations with the states whose civil aviation regulatory authorities are full members of the joint aviation authorities but not members of the European Community, with a view to concluding an agreement establishing a European civil aviation safety authority that takes the legal form of an international organisation.
The negotiations will be carried out in accordance with the negotiating directives and in accordance with the ad hoc procedures specified by the Council in order to ensure close coordination between the Community and its Member States. The authorisation to open negotiations entailed the establishment of a special committee to which the Commission is obliged to submit a draft text of the founding treaty before commencing negotiations. The Commission has prepared a first draft text which has recently been submitted to the members of the special committee.
When a text has been finalised it will serve as a basis for the negotiations with the European countries outside the Community. It is envisaged that such negotiations can be finalised within the course of this year The European Parliament will naturally be kept fully informed of the process. The convention will then have to be ratified by the contracting parties and signatories in accordance with their respective constitutional requirements.
For the Community this will be done in conformity with Article 228 of the Treaty, that is after consultation of this Parliament by the Council. In order to avoid delay in implementation it is envisaged that the potential contacting parties should agree to implement the convention on a provisional basis as early as possible.
Thank you for your reply. I have asked this question on behalf of the voters in my country who are interested in what you have to say. I am not especially knowledgeable myself, but I understand from Commissioner Kinnock's remarks that 'things are coming along', the task is on the way to completion and work is progressing on the forthcoming convention. I am well aware that it is not possible for Mr Kinnock to tell us when it is likely to be completed or become a reality, since it will have to be ratified by the Member States.
However, I should still like to have some idea of when we may expect the convention to enter into force, as it is a matter of considerable importance for all the Member States of the Union and for people in general.
I am getting used to procedures here very gradually. I share the honourable Member's eagerness to ensure that the safety authority is established quickly and is soon operational. Indeed, I think I can safely say that there is nothing but goodwill towards this development which is why, exceptionally, we have a provision which will allow for the operation of the convention on a provisional basis as soon as possible. Everybody is working in a cooperative spirit and I hope the time for the establishment and operation of this essential safety authority is now not far away. I doubt, however, whether it will fall within the term of this Commission. I just hope that I will be invited to the opening ceremony because we worked damned hard to get it.
Thank you, Mr Kinnock. We trust you will be invited to that opening ceremony and to many more.
Question No 44 by Bernie Malone (H-0209/99)
Subject: Dumping of canned fruit on South African market Is the Commission aware of the profoundly detrimental impact that certain aspects of the present Common Agricultural Policy are having on many third-world farmers? I refer particularly to subsidies for EU fruit producers and the dumping of European fruit on the South African market.
Does the Commission agree that this situation is undoing much of the good work being done by Community development policy, and if so, what does the Commission intend to do to rectify this?
I should like to welcome Mr Pinheiro and ask him to reply to Mrs Malone's question.
Mr President, ladies and gentlemen, the question put to me by Bernie Malone could also apply to other products in the past, especially beef, during the upheaval on the South African market. European exports rose during that period but the situation has now been rectified.
As for the issue of canned fruit and vegetables on the South African market, I can tell you that European exports are extremely small. The only product of any significance is canned tomatoes, but even they account for no more than 7 % of the market. They are therefore unlikely to lead to any sort of crisis or cause major concern. As far as the fruit and vegetable market in South Africa is concerned, the country suffered serious problems in the wake of the World Trade Organisation agreements, especially since South Africa applied a highly irrational customs system, often imposing customs duties instead of quotas. In some cases, the reduction in customs duties was excessive. The situation was such that, when we started negotiating the cooperation and trade agreement with South Africa, we had to accept - and did - that the principles of 'stand still' and 'roll back' - traditionally sacrosanct principles in negotiations and free trade agreements - could be subject to a number of exemptions in the case of South Africa, so as to take account of the unusually large reduction in customs duties on certain South African products and, specifically, on goods such as canned fruit and vegetables.
The negotiations that took place forced us to look in detail at our bilateral trade in canned fruits and vegetables and all other products and enabled us to reach a satisfactory solution: South African exports to Europe will continue to take account of our ability to absorb them, the country's export capacity and the Community's own supplies. These were by no means easy negotiations but I can tell you that the final outcome is well-balanced. It is true that some Mediterranean countries maintain that we were too generous with the South Africans. For my part, I feel that the negotiations were balanced and that they open the way for achieving a sustainable market.
Thank you, Commissioner, for your reply. This is an area of European policy that a lot of citizens are very worried about. You are aware of the campaign that is being run in relation to canned tomatoes in particular. It is not just a few people campaigning but it is a massive campaign.
Many of the letters I receive in Dublin are from members of religious orders, for example. They have a very healthy respect for the European Union but they disagree fundamentally with the way the common agricultural policy operates with regard to all the areas mentioned in relation to food and also in relation to fisheries.
You know yourself that the agreement with South Africa was held up because of the fisheries question, too. Europeans are going down there and trawling for whatever they can get, damaging the indigenous fishing industry.
You have to take more into account the whole question of, not just giving aid, but fair trade. I would like you to come back and tell us what reply I can give to the people who have written to me.
As regards canned tomatoes, the largest exports that we had account for roughly 7 % of the South African market. As regards other African countries, our exports are of roughly 90 000 tonnes for the whole ACP area. So, I do not think frankly they are disrupting the internal market in South Africa.
As regards fisheries, nowadays there is no access for European boats to South African waters. We have asked South Africa to put us on an equal footing with other countries which have access to South African waters. It is not asking too much to be considered on an equal footing especially when we are prepared to open up our markets to South African fisheries products in a way which suits South Africa.
It is quite easy to blame big Europe for some of the difficulties that exist from time to time in South Africa. But let me reassure you that in the Development Council, and in the Commission as well, we have been looking very carefully at all the potential inconsistencies between CAP policies and development policies. The problem with beef arose a few years ago and I am quite confident that has been solved and that there is no such problem today. But if one should occur, we are always prepared to deal with it. Our policy is to have coherence between the CAP and development policy. So we are always open to listen to complaints and study them, in any situation whatsoever.
I congratulate the Commissioner on his valour in doing the dirty work for DG VI on this question but the information that I have received is that dumping of cheap subsidised tomatoes on South Africa has had very serious consequences for domestic producers there. It may only be 7 % spread over a year but the information I have received and which I will pass on to you is that a flood of cheap tomatoes, particularly last year, contributed to the loss of some 10 000 jobs in the canning industry, in areas with extremely high unemployment in South Africa. Certainly the trade unions and others have been blaming the European Union for that. I think that matter does need looking at again.
On a related matter: as you know, when the trade agreement with South Africa was rejected by the General Affairs Council, France raised the general issue of export refunds as one of its reasons for refusing the deal. Can you tell us how confident you are that the meeting of 22 March will endorse the trade agreement?
Sometimes subsidies are paid to canned-tomato producers because the price at which they have to purchase tomatoes is higher than the international average price. So it is to compensate them for the higher prices which the CAP imposes on tomatoes, to ensure a level playing field as regards canned tomatoes. Sometimes we are accused of dumping because of those subsidies to the producers of canned tomatoes. I do not think it is appropriate to use that word.
The overall amount was 6 500 tonnes of canned tomatoes. That is the figure of our exports to South Africa which accounts for 7 % of their consumption. No doubt, after these two interventions, we will look at it again, together with DG VI.
As to trade agreement and refunds, it was indeed suggested at a certain moment in the negotiations that if South Africa would lower some tariffs we would phase out our export refunds.
For the European Union, the difficulty for France is not with the specificity of a given product but the fact that these may rise or may open up the door for phasing out export subsidies altogether, which France is not prepared to do at this stage.
The compromise of lowering tariffs, phasing out export subsidies: at the end the one who pays is the South African consumer. So for South Africa it was not such a big deal. That is why when France raised some difficulties, I immediately said that I had no doubt whatsoever that I could take it out of the agreement without any difficulty at all, because in the end it would be South Africa which would have to pay for this kind of deal. That was why I said I would take it out immediately because South Africa, of course, was ready to accept that.
Mr President, following the Commissioner's answer I would like to put a general question to the Commission. Is it really in the EU's interest that we thereby also put many of our trading partners in a very difficult position? Is it really in our interest that we thereby cause market disturbances, whereas in my view it would be far more important to have strong partners and fair competition?
Mr President, I agree 100 % with Mrs Schierhuber. The problem is that in trade negotiations we must bear in mind the interests of our Member States. That is our first obligation. The second is to try to make the agreement as fair as possible and take account of the special requirements of the other party. That is where negotiations sometimes throw up difficult points for one side or the other and that is why sometimes it is difficult to reach an agreement.
I have to say, however, that in my opinion the European Union was exemplary in the way in which it took account of certain legitimate South African concerns - in particular the fact that it had inherited a difficult situation in terms of how customs duties were applied, and the need to restructure the automobile and textile sectors (something now under way), to mention just two examples. Similarly, we met with some understanding on the South African side over some of the problems that we face within the European Union, reflected in some specific points of the agreement.
I still believe that this agreement is a good one and have high hopes that on 22 March, perhaps with some fine tuning, the Member States will see the final outcome as positive for the European Union and acceptable for each of the Member States. But, as for the principle, I fully agree with Mrs Schierhuber.
Question No 45 by Fernando Pérez Royo (H-0121/99)
Subject: Fishing in Gibraltar Has the Commission studied the situation in Gibraltar, in the wake of last week's events (the seizure of the Spanish fishing boat 'Piraña' by the Gibraltarian authorities), and is it planning to take any measures to ensure that Community legislation is respected?
I should like to welcome Mrs Bonino and ask her to reply to Mr Pérez Royo's question.
All the Commission has to say is that the cause of the conflict between the Spanish fishermen and the Gibraltar inspectorate does not in any way involve infringement of Community fisheries regulations. It concerns the limits of territorial waters, a matter which is not within the Community's competence.
As it has said many times in the past and reiterated only recently, the Commission is not therefore empowered to intervene directly in this situation. All the Commission can do is encourage both parties to resolve the problem and maintain contact with the governments involved. The Commission does however regret that because of its legal basis, this issue does not fall within the Community's competence.
The events to which my question refers - the detention of the crew of a Spanish fishing vessel in Spanish waters by the Gibraltarian police - are indeed a matter for international law and do not involve the Commission directly.
Nevertheless, these events took place in an area where Community law does apply. The area in question is covered by the Treaty. Indeed, serious doubts have also been cast on the effective application of a whole range of Community directives in this area relating not only to fisheries but also to other issues such as taxation, finance, money laundering and so on.
This apart, I should like to make a final political comment. I agree with your remarks on good relations and the need to create a climate in which this and other disputes can be handled in a reasonable way, avoiding unnecessary tension in the area. Such tension has a negative impact on both the Spanish and the Gibraltarian populations, though the Spanish population are uppermost in my mind at present. The appropriate climate in which to deal with this dispute in a reasonable way will not be created by making life difficult for the local Spanish population.
What is needed at the moment is a series of measures designed to reduce the tension which has built up in the area. Only then will it be possible to resolve this dispute and any others which might arise in the future.
The Commission shares the view that it is essential to reduce tension and work towards a solution. I feel it would also be relevant to read you a note on the application of Community law to the sectors you mentioned. The text of the note is as follows:
The Commission seeks to ensure the correct implementation of Community directives in Gibraltar as it does in all areas of the Community, taking account of the particular regime that applies to Gibraltar as defined in particular in the Act of Accession of the United Kingdom. Where appropriate the Commission has launched infringement proceedings against the UK for failure to implement applicable directives. In the area of company law, for example, the Commission has sent four reasoned opinions to the UK for failure to implement company law directives in the territory of Gibraltar, etc. etc.
This is just to explain that although, strictly speaking, the matter is not within the Commission's competence, we are working to ensure that the acquis communautaire is applied, as it should be in all cases.
I wish the Commissioner well in her presidential campaign in Italy. I will support your campaign.
This is a very important point which was brought up by Mr Pérez Royo, particularly the matter of is it planning to take any measures to ensure the Community legislation is respected? In terms of actually reducing tension in that area, the most important thing is to start to implement freedom of movement between Gibraltar and Spain. If we actually started that and sorted it out locally, as the fishing dispute has been pretty well sorted out locally between those two communities, tensions would disappear very quickly. So could the Commissioner suggest ways in which Mr Pérez Royo could help towards that freedom of movement as required by the Treaties, and reduce those tensions?
I do not think it is a real question. It is mostly a debate between two Member States. The Commission is really trying to de-escalate and help so you can both resolve this conflict.
I should like to take this opportunity to say to Mr Teverson that I am not campaigning for any presidency. It is procedurally impossible in my country. There is no question about it. I am a full-time commissioner and I will act as a commissioner, full-time, as is my duty.
I merely wish to make a remark concerning the limits of territorial waters. There is no reference to territorial waters surrounding the Rock in the Treaty of Utrecht, which justifies and legitimises certain British activities in Gibraltar. You will be aware, Commissioner, that according to the Treaty of Utrecht, the town and fortress of Gibraltar were ceded to the United Kingdom. However, that Treaty does not cover the area later occupied by the British and which does not have territorial waters. The extent of Spanish and British territorial waters has never been specified, because although Spain recognises the Treaty of Utrecht, it disputes the United Kingdom's claims in this respect.
Furthermore, Spain's claims were not affected in any way by its accession to the Community. On 12 June 1985, Spain signed the Accession Treaty along with the United Kingdom. On 15 June, letters were exchanged with the British Minister for Foreign Affairs, making it quite clear that Spain's accession to the Community did not affect its claim to Gibraltar.
Thank you, Mr Morán. Mrs Bonino, I invite you to respond to Mr Morán's remarks. Mrs Bonino tells me that no response is necessary. Thank you for being here today, Mrs Bonino, and thank you for your replies and for your courtesy.
Question No 46 by Robin Teverson (H-0132/99)
Subject: Fraud In the event of fraud, who should take responsibility for a directorate-general's finances - the individual Commissioner in charge of the directorate-general, the Director-General of the DG concerned, or the entire Commission?
I should like to welcome Mrs Gradin and ask her to reply to Mr Teverson's question.
The Commission bears the overall political responsibility for budget execution and for the fight against fraud. It may delegate management of individual budget lines to a Member of the Commission or to a Director-General. In any specific case of fraud, it is the individual who committed the crime who will be held legally responsible. However, the Commission or Commissioner or the Director-General concerned are still responsible for appropriate control and management measures being put in place.
I thank the Commissioner for that reply with words like 'responsibility' and 'individual responsibility for certain areas'. My supplementary question is very precise. If the report from the experts finds very specific problems within the Commission, will that mean that individual Commissioners will at that time take responsibility for the areas under them and, if appropriate politically, resign individually? I need only a short answer, just one word will do in any of the official languages.
I have already given the answer and I am not going to say what will happen after the Committee of Wise Men give their report.
Commissioner, in the Committee on Budgetary Control Mrs Cresson recently denied any knowledge of certain scandals. Meanwhile we have learned that she was informed of them by her administration and we now want to know: who is it who has to resign here? The official who informed her or the Commissioner who falsely said in committee that she had no knowledge of these facts?
I would like to ask Mrs Gradin whether she would reinstate Paul van Buitenen, who was suspended because he took the trouble to give an elected representative a document which he believed the elected representatives ought to read as part of the investigation into fraud at the Commission?
Mr President, it seems to me that we have digressed from the question that was put to me and to which I have already replied. So I think that is enough for today!
Question No 47 by Jan Andersson (H-0136/99)
Subject: The Commission's action programme on drugs The EU's current action programme on drugs is due to end soon, and the Commission is said to be drawing up a new action programme.
Will the Commission say what the timetable is for putting together its new action programme on drugs?
I give the floor to Mrs Gradin to answer Mr Andersson's question, which has now been taken over by Mrs Hulthén.
As you know, the EU's current action plan on drugs comes to an end this year. The European Council has therefore requested the Council of Ministers, the European Parliament and the Commission to draw up a new action plan for the period 2000 to 2004. In the Commission, the work is progressing well. Most of our services are directly involved and are now working flat out to produce their contribution. I and my officials are responsible partly for the internal coordination of the work and partly for the sectors that have a bearing on the area of justice and home affairs.
It takes several decades to develop a European drugs policy. Consequently, my premiss is that the EU's actions must have a sound body of knowledge and well-evaluated experience on which to build. In the long term, therefore, continuity and consistency will be the main themes in our forthcoming proposal. As a result, our contribution will build on the previous plan, but it will include an evaluation of what has been accomplished during the last five-year period. And last but not least, we are describing new trends and tendencies that require special treatment.
Our goal is to be in a position to present the new action plan by the end of the spring - in May. Our proposal will then as usual be forwarded directly to the European Parliament and the Council of Ministers for further consideration.
I should like to thank Commissioner Gradin for her reply. This is merely an observation, but it will presumably be another Parliament and presumably another Commission too that will be adopting a position on the new action plan. While the issue is still under discussion, and since Mrs Gradin has just mentioned some points that will be central to the new action plan, it would be interesting to know which areas she is intending to concentrate on. For example, is the Commission in a position to say, in terms of preventive measures in the face of new types of drugs, how we are going to safeguard our external frontiers to ensure that we do not have more drugs inside the Union than we do at present? We should appreciate a reply on that aspect too.
Most of the private offices and directorates are already involved. What is needed is a combination of repressive measures and social commitment. We should therefore be trying to combine a policy of repression with social responsibility. We shall be discussing the new trends in consumption and trafficking and the prospects for the future. We shall also be discussing what is to be done at international level to evaluate and meet the new challenges. We shall look into how we are going to involve the Central and Eastern European countries that are currently knocking at our door and asking to be admitted as members.
Accordingly, we shall be discussing access to and demand for drugs, and of course the new trends such as synthetic drugs, as well as the need for Europe to keep its own house in order if it is to be a credible cooperation partner, for example on the international stage.
Mr President, Commissioner, I was in America again recently and one thing was crystal clear to me: drugs cannot just be combated at the frontiers, by checking consignments from the producer countries to the consumer countries; it is far more effective to shape the legal system in the consumer countries in such a way as to make drugs traffic more difficult, as is done in the United States for instance. What does the Commission propose to do to combat drugs here in Europe?
Like the USA, the Commission is working at international level. We have formed cooperation links in Latin America and in the golden triangle in order to promote alternative types of crops and to restrict access to drugs. At the same time, we are tackling the problem of consumption, just as we have in the Member States. In this respect, we are extremely keen to involve voluntary organisations as well as schools and parents, since we believe that the people who practise drug abuse do not just listen to us politicians, but that the efforts of friends in the workplace and at school are also needed to influence and dissuade them. Consequently, we are trying to tackle this very serious problem on all fronts.
Question No 48 by María Izquierdo Rojo (H-0149/99)
Subject: Illegal emigration from northern Morocco to the EU What is the Commission's view, with regard to illegal emigration, of the current situation and possible future developments in the Straits of Gibraltar and north Morocco area?
What progress and improvements are in prospect? What steps will be taken to prevent deaths among those making the crossing in small boats next summer?
I give the floor to Mrs Gradin to answer Mrs Izquierdo Rojo's question.
Illegal immigration to the European Union from northern Morocco is, in many cases, a straightforward matter of the smuggling of human beings. It is not only a pressing problem for the Member States in the Mediterranean region, but also concerns, to a large extent, the entire European Union. The individuals who allow themselves to be persuaded by the people-smugglers are, more often than not, the poorest and most vulnerable migrants, some of whom are desperately seeking better living conditions and are prepared to take enormous risks to achieve their goal. Others fall victim to the modern slave trade in women that goes on all over Europe. Each year, a growing number of young women are lured by false promises of well-paid work into prostitution or other forms of sexual exploitation. Many lives are wasted every year because of the depredations of the people-smugglers. We know for certain that those who try to reach the coast of Europe by sea from Morocco often meet a grim fate. The battle against the trade in people must remain a priority in the Union. During the past year, a great deal has also been done to step up cooperation in precisely this area within the Union.
In 1996, the EDU's mandate was extended to include the smuggling of human beings. With the establishment of Europol, the Union's capacity in this area will be further enhanced. In November of the same year, the Council of Ministers also set up the STOP programme, the aim of which was to strengthen the Member States' ability to combat the trade in human beings. It has enabled us to support and encourage an exchange of experiences and to pursue activities to raise the level of competence throughout Europe.
Together with the American Government, we have also carried out preventive work in the countries where the trade in women originates. Among other initiatives, campaigns have been mounted with the aim of trying to make young girls aware of the risks involved in trying to reach Europe with the help of people-smugglers.
These measures are only regarded as a first step along the right road. Obviously, major economic interests are at stake and fundamental values are being put to the test. In future, the Commission will continue to avail itself of every opportunity to put a stop to the smuggling of human beings. It is also gratifying that the new Treaty makes it easier for us to really get to grips with this problem in the future.
I should like to thank the Commissioner for her reply, which was doubtless well-intentioned. Her reply was very specific as far as the analysis of the problem was concerned, but quite inadequate when it came to the Commission's competence, that is to say, the measures it plans to take. The feeling here is that her answer has not provided us with any information at all.
As you stated yourself, Commissioner, the problem is very serious indeed but certain measures could easily be taken. For instance, in the summer it would perhaps be possible to set up surveillance operations to detect the flimsy craft used to make the crossing. Such arrangements already exist to detect fishing operations and fish, yet we seem unable to do the same in order to detect people. In addition, television campaigns designed to dissuade would-be immigrants from making the crossing could be broadcast on television in northern Morocco.
The Commission is doing nothing at all to cope with the very serious problems which exist on the southern borders of the European Union. For you to reply to a question like this by merely setting out all the possible measures amounts to an abdication of responsibility. It amounts to saying nothing at all, Commissioner.
Of course the Union is doing a great deal, as I made clear in my reply to the honourable Member. There are good prospects for Europol, but at the same time, if it is to achieve practical results in its surveillance operations, as the honourable Member would like it to do, this has to be done through cooperation with and between the Member States. We know that there are boats plying between Morocco and Spain and Gibraltar, and that the different authorities concerned are cooperating fully. I have been to the places in question myself to see what is being done, both as regards control of the trade in human beings and the presence of drugs on these boats.
Of course practical measures are being carried out, in which Europol is also participating. Furthermore, the Council of Ministers has only recently set up a high-level group specifically to study the countries from which large numbers of people are trying to reach our nations. In point of fact, Morocco is one of the countries they will be studying in that context.
It appears that I have to contradict what you have just said, Commissioner, because I have been informed by the director of Europol himself that no operation or investigation is currently under way concerning the organised mafias operating along the south-western border of Europe. I am referring in particular here to the area of northern Africa which has a direct influence on the migratory pressures originating in the Maghreb.
I should like to enquire what the Commission's view is on this blatant neglect of an area through which such significant migration towards Europe takes place, neglect recognised by the director of Europol himself. I should also like to know what steps the Commission intends to take to ensure that Europol does turn its attention to this dreadful scourge of organised crime which is leading to so many tragic deaths around the Straits of Gibraltar.
With regard to Europol, I should be extremely grateful for the support of this House so that we can get Europol up and running at long last. The convention itself has been ratified, but there are a number of protocols which still need to be ratified by the Member States before Europol can fully enter into force. Consequently, I should really appreciate your support since this would allow us to further reinforce its work.
Mr President, how is it planned to distribute the burden in regard to this problem within Europe? What do you think are the target routes here?
As the honourable Member will be aware, during the four years that I have been a Member of the Commission, I have worked hard to bring about a situation in which we all share the burden. The first proposal was not accepted, and another proposal is now before the Council of Ministers.
Unfortunately, some Member States are deeply committed to burden-sharing, while others are not. As you know, unanimity is required to reach a decision under the third pillar, which functions on the basis of intergovernmental cooperation. I had hoped that we would have made more progress, but we may now hope that the German Presidency will be successful in persuading its colleagues that what is needed is a really vigorous effort.
Thank you, Mrs Gradin.
That brings us to the end of the time set aside for questions to Mrs Gradin. Question No 49 will therefore receive a written answer.
Question No 50 by Concepció Ferrer (H-0111/99)
Subject: Follow-up to the complaint concerning unfair trade measures which has been lodged with the TWO At the end of 1997, in response to trade restrictions imposed on exports of skins and hides produced in India, the Commission initiated a WTO dispute settlement procedure in order to protect the interests of the European leather sector which had been suffering from the harmful effects of those restrictions for some time.
From the initial consultations held in Geneva at the beginning of 1998 there emerged clear confirmation of the fact that the complaint lodged by the Commission was justified. Since that first meeting under the procedure laid down by the TWO, it appears that the negotiations have ground to a halt.
Could the Commission explain why a date has not yet been set for a resumption of the dispute settlement procedure?
I should like to welcome Sir Leon and ask him to reply to Mrs Ferrer's question.
The de facto export ban on hides and skins by India led the Community to hold formal WTO consultations at the beginning of 1998.
The Commission has repeatedly raised its concerns with regard to the GATT incompatibility of the Indian regime since then. The Indian authorities finally promised in October 1998 to seriously consider the suggestion of replacing the current export licensing scheme by tariff-based measures which could take the form of an export tax.
In the context of the preparation of the new budget such a proposal is currently being discussed by the Indian authorities. We are closely monitoring the matter and should know whether the regime has been modified within the next few weeks.
I remain hopeful that we will be able to solve this sensitive issue. If that does not happen by the time of my planned visit to India in early April I intend to raise this matter at Ministerial level.
Thank you for your reply, Commissioner, and thank you also for pursuing the matter of the Indian Government's failure to comply with regulations on opening up the markets for leather goods. I would however like to ask you as a matter of urgency to move things on as quickly as possible, so as to guarantee full compliance with the rules governing international trade.
I am not making this request as a matter of principle but because it is the only way of ensuring that all those companies that have been making great efforts to update their business and become competitive are able to export freely and thus ensure their survival.
Once again, I urge you to remain vigilant. If you wait until April, many companies may already have closed, precisely because of the difficulties involved in exporting.
I do appreciate the importance of the imports of raw material for the European tanning industry and I can assure you that I take this issue very seriously. I cannot promise a result before April. We are pressing hard and we will continue to press and take whatever action is open to us.
Question No 51 by Paul Rübig (H-0113/99)
Subject: Differences in punitive duties and voting behaviour in the Council There are many aspects to the trans-Atlantic discussions on banana imports into the EU. One fundamental issue relates to the selective imposition of punitive US duties on imports from thirteen Member States. The equivalent of the sum that has been announced amounts to unilaterally estimated losses of EURO 508 million.
The banana market organisation applies equally to all fifteen Member States. Within the WTO, too, the EU speaks with one voice. However, punitive duties which affect the EU Member States in different ways distort comparative costs and competition in the Internal Market.
What action will the Commission take to ensure that sanctions imposed by third countries do not deliberately favour individual Member State, so that such 'tactical manoeuvres' do not affect future voting behaviour in the Council and overshadow common interests?
I give the floor to Sir Leon to answer Mr Rübig's question.
I agree that the issue raised is serious. There are two reasons why third countries exclude some Member States from retaliatory measures against the Community.
First, Member States are still, separately from the Community, individual members of the WTO. Secondly, the origin rules applicable to imports to third countries from the Community are still based on individual Member States. Although Community legislation provides for the notion of Community origin, which is mandatory in certain situations, US and other third countries continue to make a distinction between Member States in this field.
It is worth recalling that retaliatory measures may only be applied legally after authorisation by the WTO. In the case of the bananas dispute the United States has not received such authorisation.
Mr President, my supplementary concerns the punitive tariffs themselves that the United States has imposed unilaterally. According to our view of the law these measures are direct trade restrictions that even now, at this cautionary stage, are inflicting serious damage on our domestic firms. How will you bring claims for compensation in the event that the WTO panel declares these measures inadmissible on principle or in terms of their level?
If our case against the United States on the basis that the measures that have been taken are unlawful is successful, then either the United States will have to withdraw the measures and give us compensation or we will be entitled to take lawful retaliation.
Question No 52 by Arthur Newens (H-0127/99)
Subject: Trade with Cuba Would the Commission make a statement about the trade agreement reached with the United States in May 1998 and whether it is still likely to come into operation, and will it give details of the present state of trade between the EU, its Member States and Cuba and of the effect that the Helms-Burton Act is having upon those relations?
I give the floor to Sir Leon to answer Mr Newens's question.
The agreements reached with the United States on Helms-Burton and ILSA legislation in May last year represent important progress on the issue. The Commission continues to work towards full implementation of these agreements. The onus is on the United States but we on our side are ready to implement the agreements once the United States grants a waiver under Title IV of the Helms-Burton Act as foreseen in the London Agreements.
From the outset we have expressed determined opposition to both acts. As part of the defence of the European Union against the extra-territorial effects of these acts the Council passed the blocking statute in November 1996. Its object is to counter the extra-territorial effects of legislation on a third country, such as the Helms-Burton Act and ILSA on the territory of the Community. Detailed statistics on EU trade with Cuba are not available. We have consistently taken the view that such trade is legitimate. The Helms-Burton Act has had a chilling effect in the past and may have distorted the channels in which trade has flowed. That is why the May 1998 agreement was an important step forward.
While thanking the Commissioner for his answer, I do not accept that it is true that as long as Congress in the United States refuses to agree to the waiving of Titles III and IV, no real progress in implementing the basis of the agreement can be put into effect. At the same time, some individuals, some traders and some companies who would otherwise trade with Cuba are playing safe and holding off. In those circumstances, how much longer can we continue with this state of affairs in which there is real uncertainty for all concerned? Does he see any change taking place in the near future?
It is true that the agreement is not fully implemented and cannot be until Congress passes the necessary legislation. It is not true, however, to say that it has no effect.
I would draw the attention of those whom you describe to the fact that, since the agreement was entered into, no coercive action has been taken against any European company or individual under either of the two pieces of legislation. That is something that the businessmen should note and a lot of trade is going on.
As to further progress, we are pressing the US Congress and have made it clear that we will not implement our part of the rest of the agreement until they implement theirs.
Question No 53 by Hugh McMahon (H-0174/99)
Subject: Predatory pricing and dumping of salmon by Norwegian producers in European markets Can the Commission inform Parliament of the steps it has recently taken with respect to actions against Norwegian companies which have flouted agreements with the EU through practices of predatory pricing in the salmon market and will it indicate which Norwegian companies have been involved in such practices?
I give the floor to Sir Leon to answer Mr McMahon's question.
In June 1997 an agreement was reached with Norway as part of the definitive anti-dumping and countervailing measures. These consist mainly of individual price undertakings from 190 Norwegian exporters. The Commission devotes considerable resources to monitoring those undertakings and 84 exporters have now had duties imposed upon them because they breached or withdrew from their undertakings. In addition, the market is being constantly monitored, the time given for the reports on the undertakings has been shortened, and when the monitoring showed that the minimum price for salmon fillets was too low, it was increased to include an amount for processing costs. Having found that a number of parties with undertakings were not exporters, those parties were made to withdraw their undertakings, and after it appeared that the proceeds of the Norwegian export tax, which is part of the countervailing measures, were not used in accordance with the agreement, a further agreement between the European Union and Norwegian industries was entered into in October 1998 to deal with that.
More recently, the Commission and the Norwegian authorities have agreed on further joint action specifically to root out the possibilities of circumvention. Norway introduced in December 1998 a regulation making it illegal for there to be any salmon sales to the Community via intermediary exporters not bound by the undertakings. The Commission mirrored this restriction and the text of the undertakings also included a stricter minimum price provision where importers related to exporters in Norway source salmon from other intermediary importers in the Community.
I thank the Commissioner for a very full answer. Could he give me an up-to-date position? I understand from sources in the Scottish industry that there is a major company involved in Norway at the moment. Would he be prepared to give the House the name of this major company?
It is not entirely clear what the major company is supposed to have done or which one the honourable Member is referring to. As I have said, 84 exporters have had the undertakings replaced by duties instead. I do not know which particular one the honourable gentleman is referring to. If he would like to write to me giving me the details, I will see whether there is any further information I am able to supply.
Question No 54 by Richard Howitt (H-0217/99)
Subject: Burma Selective Purchase Law In 1996, the State of Massachusetts in the USA introduced the Burma Selective Purchase Law banning government procurement from companies that do business in Myanmar. The EC expressed its opposition to the Federal authorities and also filed a complaint before the WTO. Aware that this complaint has temporarily been suspended awaiting the results of a legal investigation into the validity of its ruling, the fact that the Commission submitted a complaint before the WTO is not only contradictory to its own policies imposing sanctions against Myanmar and expressing concern for human rights violations, but it can also be considered a cynical act of impeding an attempt to set a precedent in making international trade policies more coherent with international human rights standards. Can the Commission explain why it applies such contradictory policies and has pursued this policy, thus expressing a contempt for human rights in Myanmar? Under what circumstances can it withdraw its complaint?
I give the floor to Sir Leon to answer Mr Howitt's question.
Our position on Burma is clear: we deplore the situation facing the people there and support Member States in their determination to maintain pressure on the leadership. This has led to the adoption of a common position on Burma and the withdrawal of GSP benefits.
Last October the Council adopted an extension to the common position and strengthened it through the widening of a visa ban and by suspending high-level government visits to Burma. We have also sought to coordinate policies on Burma internationally in order to make the actions of all concerned more effective.
While our objectives as far as Burma is concerned are similar to those of the United States, that does not mean that we can condone the flagrant breach of international obligations arising from the Massachusetts law. We took the decision to request the panel to rule on the compatibility of the law with the relevant WTO rules, in particular the plurilateral government procurement agreement in July 1998, after having failed in two years to resolve the matter in other ways.
The National Foreign Trade Council of the United States also challenged the Massachusetts law and the US District Court last November declared the law unconstitutional and suspended its application, so, naturally, we suspended our proceedings in the WTO but the American court ruling is under appeal.
Our decision to complain to the WTO is not an endorsement of the regime; it is about ensuring predictability in the international trading environment and adhering to internationally binding trade rules. There is no contradiction between the steps we have taken against the Burma regime and our expectation that the United States observes its international commitments.
Thank you, Commissioner, I think you will understand that I profoundly disagree with your answer though it was helpful to the House that you expressed it so clearly. The contradiction was contained in what you said. For us to deplore human rights abuses in Burma and say that we wish to coordinate actions internationally to make the Burmese regime change its policies and then to eschew the opportunity of using trading opportunities through the WTO in order to coordinate those actions is contradictory.
I appreciate that we have a set of rules under the World Trade Organization but it has repeatedly been the position of this House, both in September last year when the actions of the Commission were condemned, and in my own report on codes of conduct of multinational companies, to say that we must use trading relations through the WTO to uphold trading which is ethical, and respects the environment and human rights. Can he answer the last part of my question which is under what circumstances, should the appeal go the other way in the United States, would the Commission withdraw and ensure that the panel is not revived?
The WTO proceedings are suspended at the moment because of the decision of the US district court. That has already happened. But I have to say that it is a very different question as to whether or not we should use trade sanctions for example under the WTO, where permitted by the WTO, and whether we should just accept that, without consultation and not as part of an international agreement, an individual state in the United States should take action to apply, as it were, its own foreign policy.
We may have a very high degree of sympathy with the motives behind the Massachusetts legislature but you really cannot have a world trading system in which the particular way of imposing pressure on a country is determined by one state in one country with consequential affects upon the rest of the trading world.
It damages the front against Burma for us to find fragmentary action of that kind being taken, which damages the European Union and is not part of a consolidated, agreed international package of action against a particular country which we have profound disagreements with.
Thank you, Sir Leon.
With that question by Mr Howitt, we have completed the group of questions to Sir Leon Brittan. We thank him for attending Question Time.
Question No 55 by Mihail Papayannakis (H-0107/99)
Subject: Transparency of financial relations between Member States and public undertakings In reply to my Oral Question H-0761/98 , the Commission informed me that the Greek authorities had notified it, on 2 July 1998, of the provisions that they had adopted to incorporate Directive 80/723/EEC , as amended, into Greek law. However, owing to a disagreement over the obligations deriving from that Directive, the Commission had decided to wait for the supplementary information it had requested from the Greek authorities before expressing its opinion on the possible discontinuation of infringement proceedings.
Could the Commission say precisely what the disagreement concerning the obligations deriving from Directive 80/723/EEC, as amended by Directive 93/84/EEC , consists of and whether the supplementary information provided by the Greek authorities does or does not warrant the discontinuation of the infringement procedure initiated against Greece in 1996 because the information provided was not consistent with the requirements of the above Directive?
I should like to welcome Mr Van Miert and ask him to reply to Mr Papayannakis's question.
The Commission can inform the honorable Member that the disagreement in question concerned the scope of the obligation to inform the Commission under Article 5 of Directive 93/84/EEC. According to these provisions, Member States must in particular send the Commission a list of their public undertakings in the manufacturing sector by 31 March of each year at the latest. Non-compliance with this obligation constitutes an infringement of the law to which the Commission must respond through an appropriate procedure.
A few days ago, on 3 March, Greece finally supplied the information requested and it seems satisfactory with regard to the undertakings in question. In so doing, Greece has therefore abandoned its alternative view of its obligations under the directive in question. Consequently, the Commission will in all likelihood discontinue the infringement proceedings, subject to a detailed analysis of the information provided. I can therefore give you good news as I believe that Greece is on the way to complying with Community law.
Commissioner, as far as I understand it, the issue centres around whether the list of companies was submitted or not. What concerns me most, and what I would like your opinion on, is whether the provisions of the directive were adhered to, in particular as regards transparency and the actual use to which public funds were put.
I personally am in favour of funds going to public companies on condition that there are clear objectives, that the methods of allocating the money are transparent, and that this is where the money actually goes.
Does the Commission have any information on this or does it wish to comment on the issue, or was the dispute with Greece merely procedural?
A distinction must be made between the obligation deriving from the directive, which only now seems to have been complied with by Greece, as I have just indicated, and the scrutiny by the Commission of the report in question on the undertakings which are on the list.
This is a different process on which I cannot comment at the moment, given that we only received a fairly full report a few days ago.
I must congratulate and thank the Greek authorities for having finally agreed to fulfil their Community duty.
Question No 56 by John Iversen (H-0144/99)
Subject: Merger The Commission is currently considering the notification of plans for a merger between Danish Crown and Vestjyske Slagterier.
How will the Commission ensure that a merger will not mean that Danish Crown/Vestjyske Slagterier acquires influence over and an insight into a smaller, competing business such as Defco Food, in which Danish Crown currently has a minority shareholding?
Defco is a limited company which manufactures and sells products to FDB and Dansk Supermarked in direct competition with Danish Crown and Vestjyske Slagterier. Obviously, it is of the utmost importance for a company such as Defco that the merger does not mean that Danish Crown/Vestjyske Slagterier will acquire an insight into and influence over Defco Food.
I give the floor to Mr Van Miert to answer Mr Iversen's question.
First of all, I should like to inform the House and the honourable Member in particular that today the Commission authorised the operation, but on several conditions which had been negotiated with the parties concerned during the so-called second phase of the merger procedure.
The specific question relates to Defco Food company, which is a Danish producer of processed meat products, and the relationship with Danish Crown, the largest Danish cooperative slaughterhouse, which has a minority shareholding in the company concerned.
The Commission, as I said, decided today to authorise the operation. But as far as this specific question is concerned we did not find a real problem. In this case we are talking about the market for processed meat products. Processed meat producers, including Defco Food, buy the pork and beef meat they require for their production from within the whole of the EC and not only in the country concerned. So the impact of the merger in this market has to be seen in a wider perspective than the situation in Denmark, while the other problems were mainly related to the situation inside Denmark. Therefore, although we identified several problems, we did not find a problem here so we could not insist under the rules on specific remedies in relation to the question you raise.
I would like to thank you for your reply. The background to my question was a criticism of the merger. I fully understand it - in fact I think it is a sensible thing. I am a little tired of the fact that people have not been willing to look more closely at the problem which arises, for example, from the fact that the company concerned is dependent on Danish Crown. This means, amongst other things, that the company cannot give its employees the opportunity to buy shares because the new, very large merged company will be entitled to step in and acquire shares ahead of the employees. But I do understand that it is a difficult problem for the Commission to solve, so I would like to thank you for your reply.
Thank you, Mr Iversen. Mr Van Miert is indicating that he does not feel the need to reply to Mr Iversen's comments.
As they deal with the same subject, the following questions will be taken together:
Question No 57 by Juan Izquierdo Collado, which has been taken over by Mrs Frutos Gama (H-0161/99)
Subject: Transparency and control of State aid in the field of competition policy In the field of competition policy, the criterion of transparency was introduced to facilitate control over areas such as State aid to the European coal industry (Decision No 3632/93/ECSC) , requiring Member States to transfer subsidies previously included in electricity charges to their national budgets. Does the Commission not see the need to pursue the same legal course in the case of the costs of transition in the electricity sector? From the point of view of competition policy legislation, what grounds could be cited to justify treating the two types of aid differently? How, for instance, are consumers supposed to understand why the costs of European coal are no longer deducted from their electricity bills, whilst on the other hand they must bear the costs of the transition to competition resulting from non-profit-making investment arising out of public service obligations?
Question No 58 by Ludivina García Arias (H-0162/99)
Subject: Consumer protection in the field of competition policyThe Commission has announced that the costs of the transition to competition which may be authorised in the liberalised sectors should relate to real investment arising out of the former universal service obligations. Does the Commission not take the view that, where competition policy is concerned, it would be unfair and contrary to the principles of the Treaties for the said costs in the electricity sector specifically and, potentially, in the telecommunications sector, to be charged to domestic consumers and SMEs, and that this State aid should thus be included within national budgets in order to facilitate transparency and control?
I give the floor to Mr Van Miert to answer these two Members' questions together.
This is an issue which clearly concerns this House because I have answered questions on this before. As you know, we have stressed to the Spanish Government that it must notify this case because it involves what are called stranded costs.
You will also know that this problem is not unique to Spain as it has arisen in several other Member States due to the electricity directive. We have stressed that, when a system of stranded costs is specified, this may in principle involve a public aid operation and therefore the Commission must at least be able to check whether this aid is in accordance with the stranded costs. As the problem is currently arising in different ways in several Member States, we are trying to develop a coherent method.
With regard to the Spanish case, we have received the notification and are currently analysing this. Contact will no doubt be made with the Spanish authorities in the coming weeks in order to discuss the Commission's analysis. As for the consumer, given that this involves public aid, we must judge this case according to the rules in question, namely to see whether the 'aid' specified is actually compensation for the stranded costs. Consequently, consumer concerns are not a priority in these 'state aid' matters. These are the rules.
Having said that, we must not ignore this issue. However, I must remind you that the rule requires the Commission to check whether, in such an operation, the specified aid exceeds what is justifiable. By doing this, I personally believe that we are also acting in the interests of consumers.
Thank you for your reply, Commissioner. This matter is certainly causing concern amongst Members, but it is particularly worrying for domestic consumers and small and medium-sized enterprises who seem destined to bear the cost of the transition to competition.
I had therefore been hoping for a common sense reply, Commissioner, not a technical one.
Given the obscurantism of the Spanish Government and its Minister for Industry, I feel you should take it upon yourself, Commissioner, to inform domestic consumers and small and medium-sized businesses in some of the least favoured regions of the Union - the one I represent, for instance - that this will not be the case. It really is curious to find that the Spanish Minister for Industry is proposing to 'sell' the reduction in compensation to the sector - in the event that the European Commission does eventually decide on a reduction - as a favour to domestic consumers. According to him, the consumers would be the major beneficiaries of the ensuing reduction in charges.
In conclusion, Commissioner, I would be most grateful if you could explain in plain language to the ordinary Spanish consumer how the costs of the transition to competition will be met: through the electricity bills or from the national budget.
In the first instance, if we try to limit any state aid, be it in this case or another case, to the strict minimum, at the end of the day it is to the benefit of the consumers because they are usually also taxpayers. Also, we are going to continue to pursue this case, as I explained earlier, the reason being that we felt that this case had to be notified to allow the Commission to do its job.
Apart from that I would like to draw your attention to the fact that the declared aim of the policy, namely to liberalise the electricity sector, is entirely shared by the Commission. We feel that more flexibility, more real competition means that we have to see to it that in the energy sector companies do not have too much control of the market; that there is real competition, not only for companies, but also for the individual consumers. As you know, this is not yet the case with the directive. The directive is more modest. But we certainly share the view, which is apparently held by the Spanish Government, that one should liberalise beyond what has been agreed in the directive. That is being encouraged and acknowledged in a positive way by the Commission. But that should not distract us from our other task, to scrutinise whether the costs are strictly proportionate to the money which is under consideration.
Commissioner, you must be aware that as things stand at the moment, these costs will be borne by domestic consumers and small and medium-sized enterprises. The rates they are charged will not be reduced as they should have been, even without taking liberalisation into account.
I have a more technical question to put to you, however. Rule 3 of the Council's Rules of Procedure on the subject of aid states that aid will only be allocated following a Commission decision to authorise it. I do not know if the Commission is aware that the 4.5 % in question is already being deducted from the charges. Aid is therefore already being received. Do you intend to stand firm, Commissioner, and call the Spanish Minister for Industry to account tomorrow, insisting that such charges and the amounts already illegally charged to consumers be frozen, and insisting, too, that all these monies be returned until you authorise the aid?
There has clearly been a misunderstanding. The authorities should have notified their intentions under the directive and the majority have done this. However, it was not properly understood that this type of operation should also have been notified under Articles 92 and 93. We have had to stress this before certain governments would accept it and this has taken time.
This has now been achieved. In short, there are two scrutinies: firstly the scrutiny under the directive, for which Mr Papoutsis is responsible, and secondly the scrutiny of a problem or case concerning a state aid. In the case in question, we recorded this as unnotified aid given that the measure had actually already been implemented. However, I must acknowledge that, given the rather confused and unclear situation and perhaps without any intention to mislead, certain governments thought that it was sufficient to notify the case under the directive. We are therefore in an embarrassing position with a government which, I believe in good faith, thought that it had done its work whereas we have had to remind it that it had additional work.
This is the situation. As for the others, you will recall that in this very House I warned the authorities concerned that, as the case was being scrutinised, it was perhaps ill-advised to continue the measure in question, given that the result of the Commission's scrutiny must normally be awaited.
You did indeed advise that in cases such as this, it would be wise to delay implementation of the mechanism provided for under Spanish law until the Commission's ruling was published.
The fact is that the Spanish Government and the electricity companies have not heeded this advice and have already implemented the mechanism. This has given rise to the problem of how to reimburse customers if it turns out that they have been overcharged.
How could millions of customers be reimbursed if the charge had already been included in their electricity bills? Do you not think that in terms of monitoring state aid, which is what this really is, it would be more transparent and more workable if payments were made in stages, annually, through the state budget? Monitoring would also be easier and any wrongs could easily be righted should the need arise. Such an arrangement is already in place for aid to the coal sector. Do you not think that this would be a more sensible method than introducing a 4.5 % surcharge to electricity bills, as well as floating such aid on the financial markets?
Firstly, we warned the authorities that if they went ahead with the securitisation they would be doing so at their own risk. This is because, as I have already said, the situation remains uncertain until the Commission has completed its work, in this case drawn its conclusions from the scrutiny. However, the authorities are responsible for this.
Secondly, with regard to the amounts, for the moment no one can say what these may be. I would repeat that it is only after scrutinising the stranded costs to check that these exist that we can conclude what amount is correct and justifiable in relation to these stranded costs. It is only then that we can say that a particular sum is acceptable for this stranded costs operation and that a sum beyond that is not acceptable. However, I will only be able to tell you this when our scrutiny is completed.
Thank you, Commissioner.
Question No 59 will not be taken because the subject to which it refers is included on the agenda of this part-session.
Ladies and gentlemen, with that joint answer to Questions Nos 57 and 58, we have reached the end of the time set aside for questions to the Commission. Questions Nos 60 to 111 will therefore receive written answers.
For reasons beyond the Chair's control, Question Time to the Commission has exceeded the allotted time by 42 minutes. This has placed a considerable strain on Parliament's services and I offer them my apologies. Their cooperation is much appreciated.
That concludes Question Time.
The sitting was suspended at 7.45 p.m. and resumed at 9 p.m.
Own resources (continuation)
The next item is the continuation of the debate on the report (A4-0105/99) by Mrs Haug, on behalf of the Committee on Budgets, on the need to modify and reform the European Union's own resources system.
Mr President, I confess that, at the time, I doubted the chances of this report ever being drawn up. I was concerned about its consistency in relation to the report I have the honour of presenting on Agenda 2000.
Now the draft report has been voted through in the Committee on Budgets and - this is not just a personal opinion - I admit that it seems not only superfluous but also counter-productive. And I say this whilst being fully aware of the work the rapporteur, Mrs Haug, has put into the report and the excellent hearing she organised where we all learned a great deal about own resources. But in my opinion, the Committee on Budgets has not reached the right conclusions.
Frankly, I am concerned that the Committee on Budgets has submitted a text to this House which, I might add, does not correspond to the proposed commitments the rapporteur was defending yesterday in the meeting. The text of the motion for a resolution never really gets off the ground and it is also confused. What are we really talking about here? In theory, we are discussing own resources. In practice, we are discussing national contributions. But this is an artificial problem. It was created by politicians themselves in the Member States but it lacks an objective basis and is strongly anti-European. It has no legal basis whatsoever.
The Treaty has for many years included the concept that the European budget should be financed wholly from own resources, without prejudice to other revenue. In 1992, the Treaty on European Union, which was signed by the Maastricht Council and ratified by all the national parliaments, including those of the countries that joined afterwards, repealed Article 200. This was the article relating to national contributions and their scale. For electoral reasons and in order to appeal to the masses, the subject has been brought up again. We are undermining European political integration with all our comparative injustices between countries, budget balances, cheques and cries of 'I want my money back'.
We talk about having more Europe, but some wish to see less Europe. This whole debate is leading to a renationalisation of the budget, and here I am not talking about cofinancing but rather about the general approach of the report by the Committee on Budgets.
In my opinion, this motion for a resolution misses the point. It is unable to get away from the perverse logic of national contributions and step up the debate. As I see it, it does not complete its task of showing the Council what the medium-term objective should be.
Ladies and gentlemen, how often do we have to point out that citizens pay taxes, not countries? The main inequality has nothing to do with whether or not the level of contributions from Germany or the United Kingdom are fair, but rather that two citizens with the same income may contribute in totally different ways depending on the country they live in. As a result, it could be that the unemployed in Brandenburg are funding large estate owners in Andalusia.
Therefore, we have a duty to ensure fair treatment insofar as every inhabitant of the European Union should contribute to the budget - this paltry budget that represents approximately 1.1 % of GNP - according to their income. This is the first injustice that must be rectified. One objective we must have is to introduce a straightforward and proportional European income tax. Yet what does the motion for a resolution suggest? It concentrates on national balances that lead to rivalry and that discourage solidarity. And, to top it all, it suggests cofinancing the CAP, an idea that was rejected by this very House in November and that was even rejected by the government that proposed it to the Council.
Mr President, my proposal may be utopian, as Mr Spinelli's was, but the proposal in the report is an anachronism. It is 25 years out of date.
Mr President, the issue of own resources is, and always has been, extremely complex, as the system requires unanimity to change it and, above all, as improving its shortcomings by amending the current decision on own resources would give rise to other shortcomings and would most likely create new opposition.
The Commission itself accepts that the shortcomings of the system are not sufficient to motivate an urgent amendment of the decision on own resources and confines itself to putting forward alternative solutions to addressing the problem of financial imbalances, which was raised by some Member States. Mrs Haug's report does not avoid this logic; it enlists the measures put forward in the short term solely to achieve the same objective, that is, to reduce the differences in contributions for the financing of Community expenditure, while in the medium and long term, it resorts to general recommendations. Mrs Haug has attempted to reconcile opposing views but unfortunately these remain as far apart as ever. In addition, we have focused all our attention on the issue of cofinancing agricultural subsidies and we have forgotten many other issues which we could have tackled and which, unfortunately, have gone by the board.
The solution proposed in the report therefore, which is the partial cofinancing of the common agricultural policy, despite assertions to the contrary, essentially boils down to the partial renationalisation of the common agricultural policy. This touches on a fundamental aspect of Community policy, which goes beyond the amendments this policy is called upon to undergo in the context of Agenda 2000 not only due to the planned enlargement to include the countries of Central and Eastern Europe but also because of the commitments which the European Union has assumed in the context of GATT, which we are to some extent ignoring.
What this new provision contains, moreover, runs counter to the philosophy we would expect to govern a union in which the achievement of EMU would normally provide the impetus to aim for greater unification rather than lead to the adoption of the notion of correcting financial imbalances which arise from its operation and from the implementation of policies which were defined many years ago. The notion of net financial surpluses is therefore a retrogressive notion and must be abandoned by the European Parliament. Any direct or indirect attempt to cofinance the common agricultural policy must also be abandoned. An increase in the receipts of some Member States cannot be made on the back of the reduction of the receipts of other Member States. Nor can it have the character of a correction. Quite the contrary: it must be creative, in other words it must be the outcome of participation in existing or unfolding new policies.
Mr President, it would be a sad fact if the logic of financial accounting were to dominate, especially at a time when the eyes of the people of Europe are on the European Parliament in view of the forthcoming elections, and if we were to give the impression that we were betraying policies and achievements of the European Union that were of long-standing, great historical significance and of great importance in relation to issues which were fundamentally accounting solutions.
Mr President, Mrs Haug's report on the organisation of the EU's own resources is both relevant and necessary. It aims at the heart of the matter, as Agenda 2000 negotiations have reached a critical stage. For that reason I wish to thank Mrs Haug most sincerely for an excellent report.
The report's most important proposal concerns not EU income but expenditure, and suggests that the Member States should meet half the costs of the CAP. The proposal is a radical one and would have enormous consequences for the EU budget, which would shrink by some EUR 18 billion, approximately the cost of eastward enlargement. Thus the proposal would solve the financial problem threatening eastward enlargement. The common funding of agriculture would have an immense impact on net contributions. At a rough estimate, Germany's net contribution would be reduced by approximately EUR 1 300 million a year and that of the Netherlands by approximately EUR 450 million, while the contributions of Spain, Greece and France would increase by EUR 1 billion.
The proposal would also have enormous consequences for matters of principle. If the point of departure here is for consumers to benefit from EU agricultural aid in the shape of reduced food prices, is it right that some producing countries should have to pay more? Would it not be fairer if all those benefiting also paid? From the point of view of the farmer, it is also a question of whether the new system will be as secure as the present one. The main question is whether the CAP should remain under the tightly-controlled jurisdiction of the EU, with levels of aid at least stable, and nationally based aid which does not distort the single market.
Mrs Haug's report is an important addition to the Agenda 2000 debate, and to the ongoing preparation process for the next phase of the programme.
Mr President, Commissioner, I have noticed in this debate that those countries which are net beneficiaries do not wish to speak about net contributors or net beneficiaries, whereas this is exactly what the countries that are net contributors want to talk about. The issue is the financing of EU enlargement. We are now fighting over who is going to pay for it. On that basis I would like to express an opinion which is important to me and from our point of view generally.
The total EU budget should not be increased by more than 1.27 %. The EU should not be given the powers to tax its citizens or collect taxes in the Member States: the money must be collected from the Member States themselves. The best basis for calculating how much each Member State should pay is GNP. I do not think it is out of the question to increase the share that agriculture itself contributes. It will only divide up EU income and expenditure in a new way, but we cannot object to that in principle.
Mr President, this report gives us the opportunity to raise some important questions of principle regarding the financing of the European Union. In fact, the European Union's so-called 'own-resources' system - as it functions at present - seems to us to be dangerous for the taxpayer, as demonstrated by the changes in budgetary revenue in recent years.
Studies on the economic rationality of parliaments - particularly, for example, those carried out by Professor Buchanan, who won a Nobel prize - have successfully demonstrated that parliaments are always interested in increasing taxes, the burden of which is shared amongst all taxpayers whilst the expenditure itself can relate to an individual group, and benefit a specific group of politicians. Owing to this rationality, each elected Member of the European Parliament therefore receives payment for expenditure which he can make in his constituency, and he is not disadvantaged by the burden of having to pay taxes which are levied by the national authorities.
As regards the bureaucratic machinery itself, most of which comes under the Commission, its interest in extending the tax system is obvious. Numerous studies have shown that when the members of the general public themselves vote for taxes by referendum, as is the case in Switzerland and some states in the United States, for example, they do not vote at all as parliamentarians or bureaucrats would wish them to. This tells us a great deal. Admittedly, however, such referendums can only take place at local or national level, and it is difficult to imagine a large-scale referendum on tax taking place at European level.
Therefore, if we want to avoid an increase in tax, it would seem preferable for the Union to be financed through payments made by the Member States that would be fixed on the basis of unanimity and would put into practice the principle of 'juste retour ' in order to prevent tax increases. Our defence of taxpayers therefore leads us to reject the Haug report. Finally, we should point out that defending the taxpayer is at the heart of defending the freedom of nations.
Mr President, Mrs Haug's report represents a significant effort to draw together many differing strands of opinion. I want to congratulate her on that. However, she left me with a serious physiological dilemma: how to applaud her with one hand while gesticulating angrily to her with the other. A lot of her report deserves applause but she went somewhat awry when she tried to interfere in decisions that were made at Fontainebleau and were incorporated in the own resources decision, a decision which requires unanimity to change it. I speak on behalf of the British Labour Members on that major area of dissent.
The United Kingdom rebate was created because of the inequity of our net contribution compared to our receipts from the Community budget. That inequity continues and the circumstances of Fontainebleau have not changed for the better. If anything, they have worsened over the years. Instead of threatening the United Kingdom rebate, what we ought to be concentrating all our efforts on doing is mitigating the necessity for the United Kingdom to have such a rebate. That means a combination of all of four things: agricultural spending reform and deep agricultural spending cuts; cofinancing in addition to that reform; a re-evaluation of the cohesion fund countries who have qualified to join the single European currency and therefore an examination of their entitlement together with a capping of the budget and strict budgetary stringency.
Therefore, while I welcome much of the Haug report, the British Labour Members stand firmly behind the efforts of successive British Prime Ministers, including Tony Blair, in their just demand for budgetary fairness and equity.
Mr President, I really think this is much ado about very little. We have spent the last three or four years talking about cutting back on spending at European level, freezing the budget and maintaining the present rate of spending. At the moment we spend 1.11 % of Community GDP and we have written a great volume on the whole question of how we are to collect this money. Personally, I think own-resources is whatever we decide own-resources are. Whatever European law says is own-resources, that is own-resources. Even if we ask the county councils or national governments to collect it and pass it on to us, that does not prevent it from being own-resources. So I think we make too much of that issue.
The other point is the question of the just return. Maybe I am wrong when I tell people that when the European Union was founded there was a common agricultural policy not because it made absolute common sense that we took that particular industry and made it common, but because it was recognised that the single market would give great advantages to a skilled, industrialised country like Germany, and the French demanded, as a corresponding benefit, a common agricultural policy. So we recognised that there were benefits to be gained from the single market in the European Union other than just the amount of money that people got from the budget.
That has been borne out because we cannot just evaluate the benefits of European Union on the basis of how the balance of payments in the European budget works out. At the moment, Germany has a massive surplus in its balance of trade with the rest of the Union - something like 25 billion. That is fair enough! I do not begrudge Germany that, it got that out of the single market because of its efficiency and hard work. The Dutch have a bigger surplus still, something like 35 billion. Some of that may be the Rotterdam factor but, even if it is, it still leaves profit that would not have been there and could not possibly accrue to the Dutch economy if it were not for the single market. So the single market gives benefit to the Dutch and Germans. Ireland gains because it has a surplus in its trade with the rest of the Community, except the British. We also are net beneficiaries, and have the best of all worlds. So I am not in favour of rapid change! Being serious, we are going much too far and the demand for national contributions to the common agricultural policy is not a reasonable proposal. It is definitely renationalisation.
Mr President, in the one minute I have at my disposal I should like to make three short comments.
Firstly, does the total amount of Community budget receipts cover the current requirement of the European Union? My opinion is that it does not. The report has nothing to say on this.
Secondly, this is a distortion of reality: while here we are talking about the system of own resources, that is, the system of collecting budget receipts, the report concerns itself essentially with expenditure. It wants to reduce expenditure on the common agricultural policy, the Committee on Budgets is transformed into the Committee on Agriculture and Rural Development, it recommends the restructuring of agricultural policy and finally calls for national contributions to this policy. From 70 % of the budget the common agricultural policy has fallen to 45 %. How much further do we want it to fall? How much further do you want it to fall? Let us just reflect on the fact that, without a common agricultural policy, there would be no European Union today.
My third and final comment is this: the notion of net contributions must cease. We must accept that contributions are determined by the single market as a whole and not just by the Community budget.
Mr President, this report is an admirable and very well formulated attempt to chart a course between various conflicting mega-interests, what a skier would call a slalom. But it has no clear thrust. In order to develop that, the report should really be referred back to committee. During the debate emphasis has repeatedly been put on the need for economic and social cohesion and solidarity, and rightly so. But solidarity also means that all the Member States must commit themselves fully to combating waste, corruption and mismanagement. For when it comes to collecting revenue we see particularly large losses in the Member States as a result of irregularities and fraud. The aim of the future own resources system must not just be to make the revenue system more transparent, simpler and more rational but also to reduce the burden on European taxpayers as a whole.
In this context, any European Central Bank profits should not, as proposed, be paid into the Community budget but accrue to the Member States' budgets.
Mr President, I want to extend my warmest thanks to the rapporteur for what she has done on behalf of the Committee on Budgets and this House. Ladies and gentlemen, I rather got the impression today that you thought Mrs Haug had drawn up this report largely for her own amusement. Every one of us should realise that she took a real Sisyphean task upon herself here and I believe she has done an admirable and fantastic job. Each of us comes from our own Member State and we really have seen today that we are all bringing our own Member State's special interests with us here. The discussion showed that extensively enough.
The way I read this report, Mrs Haug has tried to propose short and medium-term measures. They include the question of the British rebate and of course they include the question of cofinancing agricultural policy. And to the Member who declared it was about renationalising the agricultural system - something people sometimes say against their better judgment and that has been debated at length - I would say that such matters must of course be addressed here.
But Mrs Haug has also paved the way for what we will in the final analysis need on the revenue side, namely European revenue in the form of European taxes. Only then will we see an end to the interminable debate about who is the biggest net contributor, who is the biggest net recipient, which is what it is obviously all about just now. Because this report is sufficiently logical and well constructed and because it comes very close to fulfilling the task we set, namely to formulate and document Parliament's position prior to the European Council decisions, I would call on everyone to support it accordingly.
It will not be the last report by the Committee on Budgets to cause us problems. Looking at the question of the financial perspective, we may find that the balance of interests differs somewhat from today's, but we as the European Parliament should seek to remain capable of action at budgetary level. With this report we certainly are, which is why we should support it on Thursday.
Mr President, with the Haug report the European Parliament underlines once again its political commitment to the question of the Community's own resources. Although the number of parliamentarians present today is not very high I must say that the issue is still of the highest political topicality in all the member countries as we prepare for the Berlin summit.
Like its predecessors, in particular the famous Langes report of 1994, the Haug report combines short-term realism and long-term vision. I am happy to note that the same difficulties that we had in the Commission when we had to draw up our report have also been encountered in the European Parliament. I congratulate Mrs Haug for this balanced combination of those issues: short-term realism and long-term vision.
The Haug report and the Commission report on the operation of own resources published last October are on the same wave-length on many questions. For example, both reports agree that the present system has provided sufficient resources to finance the Community expenditure, but also that it lacks transparency, comprehensibility and financial autonomy. Both reports agree that the notion of juste retour is unrepresentative of the relationship of the EU with the Member States and misleading in several respects. Both reports note that VAT resources pose a series of difficulties in terms of transparency and complexity, as well as the possibility of replacing VAT resources by GNP resources. This has been given a lot of attention in the present discussion with the member countries. Both reports recognise the diminishing importance of the traditional resources: it is necessary to take the cost benefit aspects of their collection into account.
Finally, if the weight of the GNP resources increases - which may prove possible in the next few weeks - it will become even more necessary to use the latest and most credible GNP estimates which take account of all the underground economy aspects.
With regard to specific new own resources, positions still differ considerably. These differences have also manifested themselves within the European Parliament. Given the cumbersome decision-making procedure in the field, more convergence of views will be required before an initiative can hope to have any possibility of succeeding. Intellectually it is very interesting but politically there are not very many realistic options today.
Timing is important here. The successful launch of the euro and the difficult negotiations on the harmonisation of certain taxes in Europe could be slowed if too close a link is made with the question of potential Community own resources. I fully agree that the question of the financing of the Union has to be seen as an integral part of the integration process of the Union, that it has to move forward in tandem with it. I once again congratulate the rapporteur for her excellent work.
Thank you, Mr Liikanen.
The debate is closed.
The vote will take place on Thursday at 11 a.m.
Transportable pressure equipment
The next item is the recommendation for second reading (A4-0094/99), on behalf of the Committee on Transport and Tourism, on the common position adopted by the Council (12050/98 - C4-0679/98-97/0011(SYN)) with a view to adopting a Council Directive on transportable pressure equipment (Rapporteur: Mr Camisón Asensio).
Mr President, as we have said on previous occasions when we debated this very technical issue, we are faced with a proposal for a directive that has been developed mainly to fill the two main gaps in the rules on the manufacture, transport, marketing, use and maintenance of all transportable pressure equipment. These gaps have hindered normal development and have resulted in a lack of transport safety and in problems for the free movement of such equipment in the Community market. We therefore had to meet these two fundamental objectives and I sincerely believe that we are close to achieving this. In any event, the proposal for a directive is open to amendment as the recovery procedure has been included for possible future enlargements, and this offers some safety for the future. This is an issue that could, in itself, be resolved by potential changes to the European Agreement and International Agreement on the carriage of dangerous goods by road and rail respectively.
In accordance with the common position approved by the Council, the mutual recognition of inspections is guaranteed on the basis of criteria that take account of experience and the bodies concerned are given a sufficient degree of independence to allow them to function and be credible. This House has tabled a series of amendments, many of which have been accepted by the Commission and taken over by the Council in its common position. Among these amendments is one that deletes the word 'refillable' from the original text, as was suggested by the Economic and Social Committee. There is also an amendment that limits the inspection bodies to only the two more independent categories. The new version of the directive refers only to 'notified bodies', formerly type A, and 'approved bodies', formerly type B. Category C was not sufficiently independent and has been deleted from the text, as requested by Parliament at first reading in accordance with our corresponding report approved by the Committee on Transport and Tourism. It is now clear that transportable pressure equipment used exclusively for goods transport between the Community and third countries is excluded from the scope of this directive. It would be fitting to accept this exclusion as it complies with the international agreements in force, although we should like to point out the objective difficulty of clearly distinguishing equipment which is used only for this type of transport. As we see it, this is also the right time to accept the possibility that the Member States might allow the conformity of manufacture in series to be established by an approved body. This body would also be linked in some way to the undertaking body without the Community marking provided for in the directive. But it would be appropriate to guarantee notified inspection bodies a right of control, as outlined in our amendments.
The possibility of granting a transitional period has also been raised. We believe that this too is acceptable, provided that no extensions are granted.
There are other less important changes on top of these. Some merely refer to purely linguistic and formal aspects.
Consequently, we are, on the whole, in favour of this common position and we even believe that some of the changes it makes are positive ones. However, I believe it is necessary to mention the need to improve some further aspects, since the efficiency and quality of the legislation in this sensitive sector cannot exclude precise rules on transparency and legal certainty. This is in accordance with the law throughout the European Union and our amendments are along similar lines.
In any event, and to sum up, the main issue in the proposal being debated centres on the major dilemma between the experience and independence of the inspection bodies. This is the crux of the matter. Given such a dilemma, the best solution is to strike a sensible balance between both points of view and to strengthen official monitoring of different conducts. We sincerely believe that with this common position and our amendments we will strike a sensible balance. This is why we are asking you to vote in favour of this common position that was unanimously approved in the Committee on Transport and Tourism.
Mr President, one year ago, Mr Camisón Asensio drew up an excellent report, as this House confirmed during the first reading of this timely proposal for a directive. The report's view has not changed at second reading and is one that will help increase safety as well as improve conditions for free movement in terms of the manufacture, use and transport of transportable pressure equipment in Europe. The Socialist Group supports the criteria of the Committee on Transport and Tourism, which are the rapporteur's initial criteria. Our group will therefore vote in favour of the small yet important amendments contained in this report and that the rapporteur has summarised.
The creation of a single economic area based on a common market remains one of the objectives from the Treaty of Rome that requires constant improvement. Consequently, Parliament and the Commission have a lasting obligation to iron out technical problems in the trade of industrial goods in this area whenever there are cases where eliminating such problems will still guarantee a high level of safety. Both high safety levels and the elimination of technical difficulties can be achieved with this report. I still do not understand how the Council can be against approving and increasing transparency in limits on times when loaded lorries can use European motorways at weekends. Fortunately, we only have three months left of the German Presidency, after which we can assume that such approval will be granted.
We should like to congratulate Mr Camisón Asensio for his work throughout these two readings and also the Commission for its excellent initiative and for accepting most of the amendments from this House.
I should like to begin by thanking the Committee on Transport and Tourism and, in particular, Mr Camisón Asensio for the time and productive effort that he has spent on this issue, not only at this time, but for the period in which he has been living with this proposal - the past 18 months or more. The result of his efforts has been improvement in the Commission's proposal. We have recognised that in the most practical way by accepting a significant number of his first reading amendments. The sight of Mr Jarzembowski always disorientates me. Such a thing of beauty at this time of night!
The Commission's position, which includes all the amendments accepted by the Commission - the common position - will improve the safety of transportable pressure equipment such as gas cylinders or tanks, will allow their free circulation and free use and will meet these purposes through provisions relating, among other things, to the conformity of new equipment, the reassessment of existing equipment, periodic testing and relevant Community marking.
Let me comment on the amendments to the common position that are offered by the report that we are considering tonight. First of all, the Commission is able to accept Amendment No 2 since it introduces the compulsory notification to the Commission in case of undue marking.
We are not, however, able to accept Amendment No 1. The reason for that is that reassessment of an existing receptacle by an agreed body is only a possibility under the terms of the proposal. The House will know that the Member States that are going to use this provision are those that already have a lot of experience with agreed bodies. They will only authorise some specific agreed bodies for the reassessment activities. In those circumstances and taking into account the fact that a notified body will have previously reassessed the type of conformity, unannounced visits by a notified body are not necessary.
I should like to congratulate the interpreters on the way in which they followed that passage that I have just read out.
Since Amendment No 4 is a consequence of Amendment No 1, that too is not acceptable. The Commission is also not able to accept Amendment No 3 for the simple and formal reason - which I know the rapporteur understands - that the report to the Council and the European Parliament on the adaptations to technical progress are laid down in the directives of the Commission which are published in the Official Journal.
I hope that the honourable Members will accept that the Commission's reasons for not accepting these few amendments are entirely the result of practical and procedural considerations and not objections in principle.
I should like to offer my thanks to the rapporteur and his colleagues for their very constructive approach and bid Godspeed to this useful piece of legislation.
Thank you, Mr Kinnock.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Ports and intermodal terminals
The next item is the report (A4-0074/99) by Mr Piecyk, on behalf of the Committee on Transport and Tourism, on the proposal for a European Parliament and Council Decision amending Decision No 1692/96/EC as regards seaports, inland ports and intermodal terminals, as well as project No 8 in Annex III (COM(97)0681 - C4-0151/98-97/0358(COD)).
Mr President, perhaps I will not need my whole seven minutes of speaking time. After all, one can keep it a bit shorter. We transport politicians always try to be precise, without letting things get out of hand.
When we began working on the TENs in 1994, it was clear from the outset that the TENs will not be some unique event that suddenly erupts like a volcano, something that is decided just like that; what was clear is that there will be a process that will continue for a number of years and will also have to be reviewed constantly. That is why the 1996 decision taken by the Council and Parliament is sensibly entitled 'Guidelines for the development of the trans-European transport network'. During the conciliation procedure the Council and Parliament could not agree on what Parliament called for at the time, namely the need to include ports in the TENs. I think that anyone with any brains and common sense will realise that a transport network without interconnection points is an incomplete system, but then nobody has ever pretended that every member of the Council shines with common sense. I would never go so far as to say that.
During the conciliation procedure the Commission - indeed you, Commissioner - declared that a proposal on seaports would be on the table immediately. Immediately took rather longer than we would normally understand by the word. But in the end we did get what I would regard as a very sensible proposal, namely to bring seaports, inland ports and intermodal terminals together in one proposal. It makes sense because all three are after all transport connection points and as such they are indeed the condition for linking the various transport modes together. Moreover, seaports and inland connection points interact with one another and are a significant factor in the development of intermodal transport.
The market is crucial to the development of seaports. We do not deny that either and so when we lay down European criteria for seaports this must not lead to any distortions of competition. But regarding the volume criterion, I believe that a traffic volume of 1.5 million tonnes of freight a year is quite certainly more appropriate for a European network than the 1 million proposed by the Commission. What is totally incomprehensible, however, is the Commission's specifications for seaports. Quite rightly, there is a great deal of detail about port infrastructure, but in the end the Commission proposal says that infrastructure projects are not eligible for aid! We, and indeed I, regard that as totally wrong. We stick to our original approach: we want to recognise port infrastructure as eligible for aid on principle, but certainly not superstructure, which is a different matter.
To make it quite clear what infrastructure means, my report proposes a basic definition of the term. After all, we have all sorts of fancies in our mind about all the things that could be supported. But if these are to be kept in check, we must also have a basic definition of what infrastructure means in the future networks.
The situation regarding inland ports is somewhat different. Of course, as the Commission proposes, they should be equipped with transhipment installations for intermodal transport; that would be one criterion. But those inland ports that only tranship bulk freight should have an annual traffic volume of at least 500 000 tonnes of freight. The Transport Committee is adding that criterion to the report.
There are two other points I would like to address. The Commission also wants to include rail freight freeways in the TENs. Parliament has always supported the Commission and you personally, Commissioner, on the matter of freeways. We think this is necessary in order to move more freight from the roads to the railways. And we continue to support you. However, by virtue of their construction, the freeways are a service installation and not an infrastructure. That is why both I and the committee believe that in terms of the system - not of the principle, where we entirely agree - they do not belong in the TENs, simply because they are not an infrastructure.
Then there is the famous project No 8 of the 14 very important projects endorsed by the Essen summit. For God's sake, these projects have been examined a thousand times as to whether they can go ahead! The Christophersen Group went to great trouble, and now everything is to be changed again! This is certainly not a glorious chapter in the annals of the Council. But I believe Parliament and the Commission should both forgive and forget here and say yes, while specifying one thing, namely that to be precise project No 8 is a project consisting of several individual projects. And that is the basis on which we should decide tomorrow.
All that remains is for me to thank my colleagues in the committee for their cooperation, to also thank the Commission departments with whom we also cooperated, and finally to call on the Council to finally get round to producing a common position before the end of the legislative term, so that we can get on with this in the autumn.
Finally, on principle the Commission is considering possibly presenting a white paper on the basis of its review of the networks. We think that is wrong. Article 21 of the decision provides that the review shall be followed by Commission proposals, which means we should not rethink the whole matter again in the form of a white paper. That is why we expect the review, when it finally appears, to put forward new, revised proposals, but not, so to speak, to start from scratch again. We have worked on the networks too long for this to happen. That is why it is useful to have the completed proposal on the table now. I can only wish the Commissioner luck in his work and hope that we will manage to achieve a common position during this electoral term.
Mr President, I would like to thank Mr Piecyk for a good report and a resolution which is a leftover from our resolution on trans-European networks. We did not get as far as how ports should be included in the master plan. Since then, we have shown that a lack of efficiency and higher costs both in ports used for inland shipping and seaports have contributed to restricting shipping. The report on short-sea shipping demonstrated that. We have discussed the green paper on ports, and we have in fact progressed a long way in our debate on ports.
There is a need for development all over Europe. We are now jointly picking out some priorities and some ports. It is important for us to consider not only the functional aspect, but also the need for uniform conditions as far as bureaucracy is concerned. That is what I want to talk about today. There is one thing that is very inconvenient for ships when they arrive at ports, and that is the inconsistency in the way they are received and the way the ports operate. I would therefore urge the ports in the Member States which, through the 'fellowship' of the trans-European network, are now expected to provide a more sustainable transport system, to fulfil the obligation which goes with being part of the transport chain and all its bureaucracy. Another point is that the selection of ports should be based on strategic considerations, and not just on regional and local factors. A port may have great local significance, but it may not live up to the idea of a trans-European network. Local desires for expansion should therefore be held in check when we talk about the development of trans-European networks.
Mr President, Commissioner, ladies and gentlemen, Tuesday evening is the time for the Committee on Transport and Tourism, so let us get to work again.
I want to thank the rapporteur, Mr Piecyk, very warmly for his report. He has managed most successfully to incorporate the points we made at the time of the discussion on the green paper on seaports. In terms of the white paper and amendment of the TEN proposal, he has included Parliament's views in his report and reconciled them. That is a most important task and ensures that we do not have two different legal acts and follow different courses. I believe it also demonstrates how right we were to be stubborn in 1996 and not to adopt the seaports proposal at the time. For with the Piecyk report we now have a far more precise and clear definition of the tasks relating to supporting or not supporting seaports and inland ports. I admit that, Commissioner, and also thank the Commission for improving its proposal compared to the original text. In that respect, we have come closer to one another.
I also believe it is important for us to have a proper map of European seaports, for the public did not understand why we had a map showing airports, railway lines and roads, without any indication of seaports. I agree with Mr Piecyk that including seaports in the maps does not mean that no other ports have a chance of achieving prominence in Europe; those ports simply have to manage that themselves. I think that is the crucial point.
In particular, I think it is very good that we have a clear delineation between port infrastructure and port superstructure in the Piecyk report. One of our central tasks continues to be to avoid distortions of competition between seaports through national aid or even aid from the Cohesion Fund or the Structural Funds. That means we need clear definitions of port infrastructure and port superstructure.
I hope the Commission, Mr Kinnock, will agree with our more precise definition of project No 8. The Council keeps talking about the Essen and Dublin projects, but we have always taken that to mean that this is a matter of codecision and not of a Council decision: it is after all a list of priority projects and not a list of generally applicable priority tasks. Unfortunately No 8 was a generally applicable commitment. We have defined it more precisely on the basis of the Commission's practical proposals, and we are prepared at the next stage perhaps to find a common, stronger, more precise definition. But it is important that we are clear in our minds what the priorities are and do not restrict ourselves to generally non-applicable tasks.
I also agree with Mr Piecyk that we do not want a white paper on the TENs, for that always means two years of discussions and everyone in this House and everyone in the Council knows what we are talking about here. We need a brief report summarising the experience gained and a clear review. That is our task and I believe the Commissioner should do us that favour.
Mr President, following Mr Jarzembowski who spoke of Tuesday evening being transport night, I would add that it is striking to see how many of us transport people are on the back benches. Perhaps, Commissioner Kinnock, if you keep this portfolio and we exercise our powers of codecision, we can make an effort to move this a little closer to the centre of the political stage and have it acknowledged as rather more important.
Having said that, I must begin by complimenting Mr Piecyk. We have worked together on this remarkably well, and if his predecessor Günther Topmann could see the harmonious atmosphere in which this report was produced, I think he would find it heartwarming.
I share the views that have been expressed, but there is one aspect which I should like to develop a little further. Ports are of course the most important points of intersection in our trans-European networks. After all, all our Union imports and exports pass through them. The importance of ports is determined not only by history, but also by the ease of their links to the hinterland. Why, for example, is the port of Oporto rather less busy than that of Rotterdam? Because, despite the fact that it means two or three days' less sailing time, transport from the coast to the interior is more difficult because the infrastructure which the port requires is not yet well enough developed. That is one of the reasons why we established the TENs and why it is most important to have multimodal transport services from the ports to the hinterland.
So I am also grateful to the rapporteur for mentioning waterways which are at least as important, the Elbe-Lübeck canal and the Twente-Mittelland canal which was added in committee as the result of an amendment. We should be very glad to see the Commission stressing the importance of these waterways as well.
Mr President, first of all I should like to congratulate Mr Piecyk on his excellent and important report. Please bear with me if, in the short amount of time at my disposal, I concentrate on priority project No 8, dealing with links between Portugal and Europe via Spain.
The project now submitted could be regarded as a genuine revolution in the world of transport as far as Portugal is concerned. It fully incorporates the new philosophy which we in the European Union, and particularly in the European Parliament, have always supported. The fact that Portugal's current Public Works Minister used to be a member of the European Parliament may have something to do with the far-reaching transformation that has occurred in proposals for Community projects affecting Portugal.
The previously planned project consisted of a motorway between Lisbon and Valladolid, and this is also part of the new project, but what has changed in my opinion is, above all, the philosophy behind it. Account has been taken of ports and intermodal transport, with rail and road links guaranteeing merchandise improved access to ports outside and inside Europe. As Mr Wijsenbeek said earlier, there really is a world of a difference between the port of Oporto and the port of Rotterdam in terms of infrastructure.
What is being proposed in this project - in my view nothing short of a revolution in the world of transport in my country, which is why I ask both the European Parliament and the Commission to support it - will enable Portugal to overhaul its transport system and create a logical and complementary network that will link up the different means of transport and modernise every form of access to the Portuguese ports. That means that we will be on a new cutting edge of development. We therefore think that this project must be approved. It is of overriding importance for Europe and Portugal alike.
Mr President, firstly I should like to thank the rapporteur, Mr Piecyk, for this report because, as we have come to expect, he has once again done some excellent work.
We gladly welcome the Commission's proposal as it is important and urgent that we complete the conciliation procedure between the European Parliament and the Council. This procedure began in 1996, as no agreement could be reached on the way in which ports were to be incorporated in the TENs. However, the Commission's proposal, as the rapporteur has already highlighted, was delayed and the procedure for the current proposal will overlap with the preparations for the Commission report on the fundamental revision of the guidelines. In fact, the Commission's explanatory statement in its proposal for amendment constantly refers to the forthcoming review that will take place in accordance with Article 21 of Decision 1692/96/EC.
What is more, I do not believe that the proposal for a continuous process of updating and reviewing the guidelines should be made through a White Paper. And as regards Amendment No 13, concerning point 8, and more specifically on the corridors in the Commission's proposal, 'Multimodal link Portugal/Spain with the rest of Europe', the following corridors are included: Galicia (La Coruña)/Portugal (Lisbon), the southwest corridor (Lisbon/Seville) and a third corridor Irún/Portugal (Lisbon). The Spanish side of this last corridor is not properly defined. I believe this is a transcription error, as it should read Irún-Valladolid/Portugal (Lisbon). As a result, I ask that this be corrected in order to avoid any misunderstanding and I would ask the rapporteur to clarify this when it comes to the vote.
Mr President, this Commission proposal completes a significant range of measures concerning the trans-European networks, although it has to be said that the solution envisaged will not be the last word on this matter.
Unlike some colleagues, I am convinced that the new TENs project requires in-depth discussion, harking back to the original spirit of the White Paper by Jacques Delors and stimulating innovation, above all by linking these networks to the development of urban and industrial areas. I am therefore in favour of a Commission communication which generates a wide-ranging debate with Parliament and with European society, and is not merely a list of projects mediated by national governments.
I am broadly in agreement with this proposal, and I think that a compromise should be possible on one point. In my opinion, the classification of seaports on the basis of freight volume should not be related exclusively to an annual volume of 1.5 million tonnes, but should be considered over a longer period of at least three years.
As far as competition is concerned, although careful attention must be paid to distortions, I believe that support from the Structural and Cohesion Funds is crucial to port structure and superstructure activities. The Commission's survey of ports is most useful here, considering that public funding also benefits many non-Mediterranean ports, albeit indirectly. A very clear and accurate analysis of both Mediterranean and non-Mediterranean ports is required.
I believe that the important concepts here are nodes, intermodality, technological innovation and the rational development of interconnected networks, including links with railway nodes. Intermodality is a key factor.
Mr President, of the fourteen priority projects for the trans-European transport networks established at the Essen Council in December 1994, three are at the finishing stages and six are due to be completed by the year 2005, while for the other five there is a great deal of vagueness about their timetable, costs and funding. That is the case with the multimodal link between Portugal and Spain and the rest of Europe.
In 1996 when the new Socialist government came to power in Portugal, policies changed, Madrid moved into line and, at the Dublin Council, the European Union approved the new emphasis on multimodal transport with which we happen to agree.
Two and a half years later we still do not know what actual projects for multimodal links with Portugal and Spain and what economic or environmental impact studies have been presented in Brussels or what their cost and sources of funding will be. It is curious that as we are changing the designation of project No 8, which relates to three Iberian multimodal corridors, the Portuguese Government has just presented its national social and economic development plan for the period 2000-2006 and refers to four main Iberian corridors as part of the current set of trans-European network projects, namely the Galician-Portuguese corridor from Vigo to Lisbon; the Irun-Portugal corridor; the Extremadura corridor from Lisbon to Madrid; and the Mediterranean corridor from Lisbon to Seville via Faro and Huelva.
So where does that leave us? Are there three or four corridors? Which text accurately reflects the current political will of the Portuguese Government? Which of them can we rely on in the future? We must avoid getting bogged down in vagueness, toing and froing, putting off the vital day when Union funding must be forthcoming. In particular, regions such as the Algarve and Andalucia cannot be satisfied with simply being 'on the map' while in practice being indefinitely left out of the transport corridors linking those regions to Europe. The rail network in southern Portugal is the worst in Europe as there are no links with Seville or with Faro airport. In the short term the Lisbon-Algarve motorway, the second stage of the Via do Infante and the Ayamonte-Seville link must be joined up to form part of the European road network. We have now had enough inertia and vacillation.
Mr President, I begin by offering my regrets that I will not be as precise and brief as Mr Piecyk, partly because there is a complexity about this report. I want to make a candid and as full as possible response to what has been said because these are important issues. So I hope the House will bear with me if I stray a little over the five minutes. I also think that Mr Wijsenbeek, as ever, has made an excellent suggestion that in these late night sessions we actually gather closer together so that we can save electricity by not having to project our voices so far and maybe, at the end of the evening, we can join in some community singing. That would be very good.
Sometimes I feel rather lonely, although, as Mr Wijsenbeek says, this is a packed House by comparison with what we are sometimes used to. That is a testimony to the very great interest that is expressed in this important subject.
I am glad that Parliament has taken up the proposal we have put forward and there is general support in the House for its objective, which is the completion of the trans-European networks transport guidelines with the inclusion of seaports, inland ports and intermodal terminals.
Mr Piecyk, the rapporteur, must have a particular sense of accomplishment in producing this report since, after our joint experiences in 1995 and 1996, I always think of him as the parliamentary midwife of the transport TEN guidelines.
It will be clear to honourable Members that the development of a multimodal trans-European transport network would be incomplete if the principal interconnection points were not included. That is the reason, as several Members of the House will know, why the Commission, following the request of this House, declared in the conciliation procedure on the guidelines that we would submit a proposal for seaport projects in 1997. Indeed, it is consistent with the entire thrust of our TENs policy which, because of the mission of developing real networks, must focus increasingly on connection points and access to main arteries rather than simply on traditional stretches of infrastructure.
I am glad that the committee has supported the main principles and the main objectives of the Commission. A number of amendments adopted by the committee can be accepted either in their entirety or, at least, in principle.
Before dealing with the substantive amendments, I should like to comment on Amendment No 1 - an issue that has arisen repeatedly in the course of this debate - which inserts a recital stating that the European Parliament expects a legislative proposal on the revision of the guidelines, rather than the White Paper that the Commission has announced. I understand that view very well. However, it must be said that under Article 21 of the guidelines decision the Commission is requested to present a report and not a proposal for an amendment of the law. We are therefore fulfilling that requirement. I hope that the House will agree that there is good sense in producing a report as a White Paper, deliberately in order to provide this Parliament and others with a real opportunity for a broader debate on the trans-European networks policy in general before a new proposal is finally decided upon. Parliament and the wider community have everything to gain and absolutely nothing to lose by this approach, especially in terms of real participation in policy development in what is a crucial strategy for the European Union.
So rather than in any sense being evasive in not immediately coming forward with a legislative proposal, we are, frankly, trying to do the opposite and being more transparent and more inclusive in the approach that we are making to consideration of the TENs guidelines after the experience and after the evolution of the policy over four years in which a great many developments have taken place.
I shall address the other amendments in three main groups: those relating to 'Trans-European Rail Freight Freeways'; secondly, those on the criteria for deciding which ports are included; and, thirdly, those relating to the types of infrastructure, superstructure and rolling stock investment support that are eligible.
Amendments Nos 2 and 7 refer to the 'Trans-European Rail Freight Freeways' which, as Mr Piecyk said, have been supported by this Parliament as a means of making early progress in reviving rail freight across the Union. This revision of the guidelines provides us with a further means of encouraging the development of rail freight freeways by making clear that infrastructure investment in the freeways routes will be given priority. That makes sense because the viability of infrastructure investments obviously depends on competitive revenue-raising services and competitive services clearly need quality infrastructure. So investment in infrastructure will certainly help to deliver better services. But I thought that was the whole purpose of infrastructure investment in any case.
Indeed it is in line with the amendments that Parliament itself put, and we accepted, on the project action for combined transport programmes. So I cannot support Amendments Nos 2 and 7 which have the effect of dropping all references to trans-European rail freight freeways. I would, however, be happy to consider a reformulation of the provision that does not directly refer to the rail freight freeways but rather to cross-border trans-European rail freight corridors open to all operators. If that was accepted, I hope that all parts of this House could then give support to the reference.
Turning to criteria for identifying ports, the Commission accepts that part of Amendment No 4 gives special treatment to ports in the outermost regions. However, the increase in the minimum traffic volume stipulated in the proposal from 1 million to 1.5 million tonnes of freight would exclude about 27 ports, mainly in remote areas of the Union. We, therefore, cannot support this specific point because of the breadth of our commitment and indeed the Treaty requirements relating to the function of the trans-European network strategy in connecting up the peripheral regions of the Union to the centre. Meanwhile the stipulation that ports must be connected to the TENs routes that is set out in the amendment would have the effect of excluding a number of ports that are not currently linked to the trans-European network. Similarly, the inclusion of a minimum volume threshold for bulk freight in inland ports envisaged in Amendment No 3 would alter the present approach which is essentially based on intermodal freight. Those proposed amendments cannot, therefore, be accepted entirely. I hope the House will recognise that there are practical reasons for the Commission taking this view as well as reasons that are also connected to a desire to provide a breadth of effective coverage in the trans-European network strategy as we are further developing it.
Amendment No 6 makes more radical changes to the guideline maps, adding new links and creating new categories of ports. As I am sure the House recognises, these are, in reality, issues for consideration in the forthcoming general revision process. Consequently, I cannot accept that amendment for that reason.
Amendment No 5 mainly tightens up definitions and can be readily accepted. I am grateful to Mr Piecyk for putting that amendment.
Turning to types of eligible investments, I can easily concur with the argument that all projects of common interest, including those related to ports, should, in principle, be potentially eligible for TENs funding. That means dropping a restrictive paragraph in our proposal on the non-availability of funding for infrastructure in the port area. Of course financing of those infrastructures - as Mr Jarzembowski pointed out - must not distort competition. What would, however, create real problems is the introduction of a new concept of superstructures in ports as the distinction between superstructure and infrastructure is far from clear. We would open the door to uncertainty about eligibility, in particular in the area of combined transport. If the Union in its wisdom would appoint Mr Jarzembowski to be the inspector of TENs superstructures in all the ports of the European Union, that would mean he was gainfully employed, dedicated to the service of the Community. All I would regret was his prolonged absence from this House. But if that power was not vested in Mr Jarzembowski I am not sure that I could accept any definition that clearly delineated between superstructure and infrastructure. I will illustrate the point by taking the argument further.
The idea of giving a detailed definition of port infrastructure in Amendments Nos 8 and 9, although I recognise the good intentions of putting it forward in that way, has been very thoroughly examined by the Commission. We have had to conclude, however, that the provision of a detailed definition would definitely carry the risk that relevant features could be missed out. In the case, for example, of this specific amendment, the proposed definition, although it is carefully crafted, still misses landing places, quay walls and locks - matters of critical interest in both sea and inland ports.
On balance, therefore, and for practical reasons, I prefer not to have a more precise and exhaustive definition of the term 'port infrastructure' in the legal text. I emphasise strongly to the House that it is only for practical reasons that are directly connected with the desire of the Commission to get effective commitment to the development of ports.
Finally, the Commission accepts in essence Amendment No 13 which seeks to describe more precisely the specific project No. 8 in Annex III which has been the subject of several references in the course of the debate, though the accuracy needs cross-checking with the two Member States concerned.
Summing up, the Commission cannot support Amendments Nos 1, 2, 3, part of 4, 6, 7, most of 8 and 9, and 11. But we can accept Amendments Nos 5, 10, 12, the first part of Amendment No 8, and 9, and we can certainly subscribe to the principles of Amendment No 13 and part of 4.
I warmly thank the House for having taken this proposal forward and also by expressing my particular gratitude to the Committee on Transport and Tourism and specifically to the rapporteur, Mr Piecyk, for the excellent work that once again has been done by himself and his colleagues.
Commissioner, I would just remind you that when you became Commissioner for transport five years ago you promised to listen to Parliament. What you have just offered us, namely to reject all the proposals we submitted, is outrageous! But perhaps we will be meeting again next year!
Mr President, I have a similar, short question. The Commissioner did not accept the amendments on the specific inland waterway links with ports. Could the Commissioner at least assure this House that he will take seriously inland waterway links with the important points that ports constitute for our trans-European networks?
Mr President, I will be extremely brief because I am conscious of the fact that unavoidably my first contribution was long.
Firstly, I entirely sympathise with the point that Mr Wijsenbeek makes. This, however, is not the proposal before the House. It is not a general revision of the trans-European network strategy. I very firmly give him the undertaking that precisely the point he is making will be a feature of our proposal relating to the general revision. He need have no worry about that.
Secondly, I say to Mr Jarzembowski, who is a Parliamentarian like myself, that I made a solemn undertaking - which I honour every moment that I work - to listen to the Parliament. He will recognise, however, democrat that he is, that this does not imply being a rubber stamp or accepting everything the Parliament says. It does, however, mean, that I owe the Parliament my honest judgment. That he always gets, whether he likes it or not. Happily, he likes it more often than he dislikes it!
Thank you, Mr Kinnock.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Railways
The next item is the joint debate on the following reports:
A4-0058/99 by Mr Sarlis, on behalf of the Committee on Transport and Tourism, on the proposal for a Council Directive amending Directive 91/440/EEC on the development of the Community's railways (COM(98)0480 - C4-0561/98-98/0265(SYN)); -A4-0059/99 by Mr Swoboda, on behalf of the Committee on Transport and Tourism, onI.the proposal for a Council Directive amending Directive 95/18/EC on the licensing of railway undertakings (COM(98)0480 - C4-0562/98-98/0266(SYN))II.the proposal for a Council Directive relating to the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification (COM(98)0480 - C4-0563/98-98/0267(SYN)).
Mr President, ladies and gentlemen, in its resolution of 13 January 1998 on the White Paper on a strategy for revitalising the Community's railways - the personal work of Commissioner Kinnock - this House wholeheartedly and consistently supported the Commission's strategy on virtually all its lines of attack. However, it also highlighted several important points. One of these was that we called upon the Commission to submit proposals in order to give railway undertakings the right of free access to railway infrastructure on the basis of an amendment to Article 10 of Directive 91/440/EEC regarding the operation of international freight transport, along with accompanying measures.
The Commission's new proposal, or rather the package of three separate proposals, one of which concerns the amendments to Directive 91/440/EEC, goes in the right direction but is not sufficiently substantial. The most important point I would like to highlight is that the Commission proposal fails to make recommendations for the gradual extension of the liberalisation of the railways, as I mentioned earlier, which this House introduced in its resolution of 13 January 1998. This omission becomes even more apparent when we realise that this issue has stagnated somewhat in Council circles and that the third directive of the package submitted by the Commission is essentially a measure accompanying a policy which is leading to partial liberalisation, which was set out in the White Paper and, above all, in Parliament's resolution of January 1998.
As a result, in line with what I have already said and, most importantly, with the almost unanimous view of this House, which was expressed in January 1998, I put before the Committee on Transport and Tourism Amendment No 10 granting Community railway undertakings free access and transit rights on equitable conditions to the infrastructure in all Member States for the purpose of operating international railway services for the transport of goods.
This right currently exists only for international groupings of railway undertakings and not for individual railway undertakings. Ladies and gentlemen, we have the 1969 directive, which expressly provides for the gradual liberalisation of rail transport in the European Union - which was then the European Community - and has not been implemented since that time. As a result, with this amendment, which was adopted by a large majority in the Committee on Transport and Tourism, we are putting back on track the process towards the gradual liberalisation of rail transport, starting with the transport of goods.
Amendment No 6 puts forward a new provision which obliges Member States to create legal entities, separate from railway undertakings, for the management of their national railway infrastructure, not later than two years following the date of entry into force of the directive.
Finally, the remaining amendments which I propose, and which have been adopted in the Committee on Transport and Tourism, concern improvements to the Commission proposals. For example, Amendment No 5, in contrast to what was proposed by the Commission, reconfirms that responsibility for operating the control and safety systems lies with rail infrastructure providers.
Last of all, ladies and gentlemen, I would like to underline three things. Firstly, the reports being debated this evening in joint debate are harmonised and complement each other. Secondly, there has been an announcement from the German Presidency that, very soon, some time in March, it will take the initiative to promote issues relating to the railways. Thirdly, this is a significant milestone in the liberalisation of this important form of transport in Europe. I hope that the solidarity that was shown in the Committee on Transport and Tourism will still be there tomorrow during the vote.
Mr President, Commissioner, ladies and gentlemen, first I want to thank my colleagues in the committee, who worked together admirably, and especially Mr Sarlis, with whom I cooperated closely. I am also grateful to our Commission colleagues, who provided us with a great deal of information and were most understanding, although I very much regret - as did the entire committee - that one Commission colleague decided in the end that none of the amendments was acceptable. Commissioner, I do not know what you will say; as a democrat of course I have to accept it. But I would certainly be sorry to see all the amendments simply dismissed out of hand.
Commission, I entirely agree with what you have repeatedly said, namely that the European railway system needs to be reformed. But I cannot agree with those - even if we have close political links in the unions and in other areas - who believe that it would be best to leave things as they stand, or who believe that the difficult problems with the railways had been created by the Commission's proposals. No, the difficult situation of the railways has arisen partly because many railway undertakings believed they did not need to reform, they did not need to change anything, they could continue operating in a national framework. That is not true and in principle I agree with the ideas put forward by the Commissioner and the Commission.
It is certainly true that the difficult situation as regards rail/road competition in my view disadvantages the railways and that this needs rectifying. In that regard I have taken several aspects into account. And I can understand that the unions and the railway undertakings are highlighting this.
There is much talk of privatisation and liberalisation. But privatisation does not even come into question in this context, it is not being proposed. We can certainly consider liberalisation up to a certain point. I would prefer to say something different, in relation to our proposals: it is a question of Europeanising the railway system. Air transport has been Europeanised, all the undertakings have been Europeanised, there is a common market. However, many railway undertakings continue to believe they can frame their programmes at national level and then they wonder why freight traffic and employment and so forth are declining. That is untenable!
That is why I, like Mr Sarlis - and that is the thrust of my amendments - believe that we should target the next step towards liberalisation or Europeanisation at an area where we have a European market, where the competition between rail and road is particularly strong, namely cross-border freight traffic; I have made the corresponding proposals.
So I entirely support the Commission's basic premise and its proposals on opening up the market. It is up to the railway undertakings to decide whether to do so more in the form of cooperation or of competition. Of course we do not want new monopolies to emerge. It is a question of the transparency of the decisions, the transparency of the allocations. Although this sector has not been regulated, it is certainly also a question of technical framework conditions. So we need harmonisation in the technical field too. And it is a question of equal competition and fairness, not just between rail and road but also as regards the railways themselves, in these individual decisions.
I come now to a central point, where my opinion differs from that of the Commission. In particular it concerns the large number of both central and decentralised rules. I believe the Commission has done a very good job in many cases. Its detailed proposals are probably also the most sensible way to go about this. But I do not think it is always sensible of the Commission to want to propose and implement them without making the national rules sufficiently flexible in their turn. That is why I have deleted a fair number of provisions - and this really must not be seen as any disrespect for the Commission's work here - not because I think they are bad but because I believe it is not the Commission's job to regulate this in such detail, particularly since I am convinced that nobody can control all this centrally. I happen to believe that we should only adopt rules of this kind if compliance with them can also be checked, rather than having an abundance of rules that cannot be monitored.
As for the charging principles, here again I agree with the Commission: on principle marginal charges should be required. But I think the external costs should only be charged in the railway system if they can also be charged at about the same rate for road traffic. I believe that a profit that bears a proper relation to the costs would be entirely acceptable and could be calculated, and that higher costs could also be charged for certain special investments. However, I have deleted the detailed rules on this from the report.
Regarding the central issue of the authorised applicant, I personally have nothing against the Commission's views on this. But I have added one restriction, which I consider important to ensure that this is acceptable and that we really concentrate on what is necessary. Each country should continue to be able to regulate this as it wishes in its area of jurisdiction. But all European Member States must note and accept that for cross-border freight traffic all European railway undertakings shall be regarded as authorised applicants, meaning that they shall be eligible to request capacity. I think that is the essential point. If we take this decision in Parliament tomorrow, then I believe it will be a real milestone in the development of a European railway system. We will then have competition in cross-border freight traffic; that is where it is most important, that is where the railways must make efforts. For I hope we will take a decision on all those matters that the Commission is rightly proposing, such as on the European tax disc, on the Switzerland package and the fair distribution of costs between rail and road. It is vital for the railways also to show that they are willing to reform and to make the appropriate reforms. That is why I hope, Commissioner, that you will be able to accept some of these amendments and that this package will help us finally also to have a European railway system.
Mr President, the Committee on Economic and Monetary Affairs and Industrial Policy has adopted a number of amendments, all of which involve the deletion of sections containing over-detailed rules. In general, one should be very careful about over-regulating, for example in relation to charges, times of operation and so on. It can easily lead to a situation where the gains made through increased efficiency are swallowed up by administrative costs.
Personally, I should like to see a number of other requirements deleted. I do not believe it is possible to forcibly increase efficiency by means of highly detailed directives from Brussels. In my view, it is totally unacceptable for directives to specify the exact date on which all railway companies in the Union should change their timetables. The requirement that all railways should have separate accounting for freight and passenger transport is also quite unnecessary. Both these proposals may well cause serious problems, especially for small railway companies that wish to participate in the market, while the bigger former monopolies can easily adapt to them. Consequently, the proposals could, in practice, produce the opposite effect to that intended and become an obstacle to increased competition.
In my view, before introducing all these detailed requirements, it would have been wiser to wait and assess the long-term effects of the ground-breaking directives approved by the Council in 1991 and 1995, which established the principle of increased competition in the rail sector.
Mr President, these changes to existing directives and the adoption of a new directive on the allocation of infrastructure and the levying of charges represent a final break with national monopolies and provide opportunities for competition. Or is that really the case? As Mr Wibe has just been saying, there are problems. It is a long way from decision to reality. Consideration for public services and social obligations make the consequences difficult for many people. Many countries and regions are worried, and perhaps with reason. We should bear that in mind. But the opportunity for the renaissance of the railways is at hand, and that is what we should strive for. That is our goal. The goal is to ensure that an appropriate share of all transport work goes to the railways. Like the ports, the railways are also part of the transport chain and are therefore under an obligation to develop sustainable transport.
We must solve the problems of this process together with our citizens. This afternoon we discussed public services, competition and state aid with Commissioner Van Miert in a working group, and it is very interesting to see how things are developing in Europe. I believe we should be aware of the fact that changes and market developments do not happen by themselves. We have to prompt them in one way or another. Whether or not it is too detailed, as Mr Wibe suggests, I could not say at present, but if we want the best for the railways, we have to work on it seriously. Parliament should also say to the Council and the Member States that if we want something like this, then we also have an obligation to act. There has been a great deal of talk about the railways over the past ten years, but it has done little to help. Decisions need to be taken. The market will not change this situation by itself.
Mr President, ladies and gentlemen, Commissioner, let us see what you have to say to Mr Sarlis's and Mr Swoboda's proposals today. Compared with my own objectives, I do not think the demands made by either of them are tough enough. A year ago we called for a gradual liberalisation that took account of social framework conditions but was sufficiently clear-cut. Nevertheless I endorse both reports. They are a balanced mix of Parliament's views and I hope, Commissioner, that you will prove a rather more generous benefactor this time and accept the amendments.
Let me address a few points. In my view we cannot accept that the railways should decline as a result of your deliberate policy of not applying European legislation. Directive 91/440/EEC - separation of infrastructure management and operation of trains - has been applicable by all Member States since 1986. Some simply refuse to do so. I hope that at least you, Commissioner, are in favour of the call in both reports for progress to be made towards this objective in the next two years. If need be, we will have to initiate proceedings here. For only if we separate the two can other railway undertakings also effectively use the railways; we want to see effective use made of the railway network, we do not want some countries to seal themselves off and not let anyone through. That is why we need a clear separation between infrastructure management and operation services; we need clear rights of access, as both colleagues called for, we need wider rights of access, lenient rights of access, but definite improvements; and thirdly, we need uniform rules on transport charges.
Mr Swoboda, in your place I would have preferred not to bring up the idea of marginal costs. After the hearing in committee, we should not get involved in this. For the rest, I agree with you that if we look first at road costs - building and maintenance costs - we would say that external costs may only be increased if the other transport modes are required to bear similar costs. In the same way I would like to see the railways given greater opportunity to compete with the other transport modes on the basis of sensible and reasonable transport charges.
But I also think we must then say that regardless of how high or low we set the transport charges, they must be charged in all the Member States. We cannot have some Member States saying that temporarily, for the next two years, we will not impose any transport charges, at least not on certain routes. In this respect it is then up to the Commission to ensure equality under the law. In this difficult battle between Council, Parliament and Commission to open up the railways so that they will become client-oriented and effective, we are on your side, Commissioner, and I hope you are on our side!
Mr President, here too I must congratulate the two rapporteurs. Mr Jarzembowski is right in saying that there is indeed a broad measure of agreement on this amongst the various groups. And there were times when that was not the case, when we had some fairly heated clashes on the subject of railways. But there are a few facts that we must face. We have made nothing like the progress on railways which we ought to have achieved. The proportion of freight carried by rail continues to decline. So that is the opposite of what we actually want.
Mr Wibe has left the Chamber, but as draftsman for the Committee on Economic and Monetary Affairs and Industrial Policy he said that there was not really any need to separate the exploitation of infrastructure from actual transport operations. I do not agree with him at all. How can we license individual operators if we do not make that separation? I think the Commission will have to press that point and stick to it.
And for this reason too, not so much because it makes all that much difference, but more because we wanted to send a signal, our group wished to maintain an amendment which says that we want to see the separation between the exploitation of infrastructure and rolling-stock within the year, and not in two years' time. Why do we say that? Because the railways have had plenty of time since Directive 44/91. That is eight years ago. They have still not all taken the measures which the Commission wants the railways to take. So we should like to hear from the Commissioner how things stand, and which railway operators have not yet taken the necessary action and why not. And we want to see a real separation, not the kind between SNCF and VFF which is a separation in name only, and not in practice.
I welcome this report on the need to upgrade the railway systems within the European Union, as well as guaranteeing the most efficient use of railway infrastructure to meet consumer needs. This is quite a timely report from an Irish perspective. Only last week the Irish Government announced a dual strategy involving the spending of £Irl 430 million on improving rail safety standards, alongside the expansion of commuter train services in Ireland. As a result of this investment, which I fully support, the suburban rail network will be increased in capacity in terms of over 60 %. As a Member of the European Parliament for the constituency of Leinster, it is good news because towns such as Naas, Newbridge, Kilcullen, Wicklow, Athy, Arklow, Kildare and Monasterevin must all in the near future secure the necessary finance for the upgrading of their respective railway operations.
While the upgrading of rail infrastructure is of paramount importance, equal concern must also be the quality of service, and the Irish rail company Iarnród Éireann must, in my view, be up to the task. The legitimate request of the people in Monasterevin, for example, for the re-opening of their train station and the people of Portlaoise for the upgrading of the service is fully justified. The overcrowding problem on suburban trains will also be eased by the addition of more passenger carriages, and platforms will also be lengthened.
Mr President, with the reports by Mr Sarlis and Mr Swoboda the European Parliament is forced to take a stand which is fraught with consequences for the future of rail transport. The Commission's directives - and, by extension, both reports - are in keeping with a policy of liberalisation, as they open the market in international freight transport to competition.
Mr Sarlis's report even goes beyond the Commission directives, which do not advocate liberalisation, for example by proposing to amend Article 10 of Council Directive 91/440/EEC. Yet, there has been no evidence in the railway sector to confirm the belief that liberalisation is the only way it can be revived. On the contrary, the sorry state of affairs that resulted from the liberalisation of British railways represents a genuine counter-example. Conversely, high-speed trains which have brought about the irrefutable development of railways could not have come into existence in a liberalised system. This is also the case for the first rail freight corridor which was set up on the basis of cooperation between public services.
I should like to go back over two points. Firstly, the amendment of the concept of authorised applicants which allows any natural or legal person to request infrastructure capacity. This is likely to lead to a chaotic liberalisation with the increase in the number of new operators. The railway undertakings would thus be restricted to a role of service providers ensuring the traction of trains. This system can only lead to the most profitable sectors being creamed off, leaving the railway undertakings to take responsibility for personnel, maintenance of rolling stock, and the least profitable sectors. Only one liberty is therefore granted, that of allowing companies who are not at all involved in the rail sector to take the biggest share of the profits without providing the conditions for developing this sector. The nuance provided by the Committee on Transport and Tourism which makes it possible for Member States to provide for authorised applicants is an illusory precaution, since one unauthorised applicant in any given country would in fact impose itself on others.
The second point I should like to make concerns competition. Rail transport is subject to competition, competition from road transport which benefits from its small-scale use of infrastructure and the extremely low level of social conditions it needs to provide. No effort is made to remedy this distortion of competition that is so costly in terms of the environment, social protection and safety. The reports by Mr Sarlis and Mr Swoboda advocate competition within the rail sector itself, which does not exist in any country and risks compromising the progress achieved, particularly in view of the specialised infrastructure for rail transport in comparison with that for road and air transport.
Together with their trade unions and the ETUC, the railway workers of the European Union made known their opposition to the liberalisation of railways during a day of large-scale strike action across the European Union. Within the Council, governments are divided on the issue: some, including the French Government, are against it, whilst others think there is no need to force liberalisation on countries that do not want it. For this reason, before voting starts tomorrow, I will be requesting that both these reports be referred back to committee so that Parliament does not take such an important decision as this in haste.
The European Parliament must reject the liberalisation proposals and envisage instead measures to encourage the development and modernisation of the rail sector and its public service obligations, as well as the development of cooperation and social harmonisation at a high level.
Mr President, I can deal briefly with the Commission proposal, though it is far too detailed, and with the proposals put forward by Mr Sarlis and Mr Swoboda. We are happy with them. Discussions outside Parliament often assume that the Greens will probably be against, like our colleagues on the left. That is a major misconception. The Greens are in favour of more freight going by rail, and they are for fair competition and against monopolies, whether they are private or state monopolies. So we are also in favour of breaking national monopolies on the management of infrastructure. We are in favour of transparent administrative and financial structures for managing infrastructure and providing services. We are in favour of the market being opened up to all kinds of responsible operators, with an independent body to scrutinise them. And I would say in reply to Mrs Moreau that this is not a kind of wild west-style liberalisation or privatisation. In our opinion it is a gradual, cautious but very resolute attempt to ensure a future at last for rail freight. We all know that the market share of the railways has declined in recent years. That trend has to be reversed, and I think that these proposals are a good start.
Mr President, European railways need to undergo far-reaching reforms that tend towards liberalisation but that do not jeopardise their role as a public service.
The proposal to end monopolies and separate infrastructure management from railway undertakings is an interesting one but how are we going to guarantee the adequate maintenance of lines that are less profitable in economic terms but that are needed by society? We cannot forget that railways are a strategic element in vital development in many regions. Let me give you an example: service on the only international link through the central Pyrenees, through Canfranc, has been interrupted as a bridge collapsed on the French side and it has not been repaired. It has not been repaired for 30 years. The reason for this is very simple: the line was not very profitable for the publicly-owned undertaking that was operating it and, as a result, the line is now closed. Moreover, there is no possibility of other more efficient undertakings using it. In other words, the deterioration of infrastructures is hindering the liberalisation process.
This means that we must find ways to ensure that networks are maintained, no matter what their current uses and profitability may be. In contrast, liberalisation will only lead to reduced services, particularly in the less developed European regions.
Mr President, Commissioner, these are hard times for the European Union's railways. The consequences of their previous position as state-run operations and the changing market conditions are two things which are totally irreconcilable. Their operating results show that they are underperforming both in terms of services and financially. In the interests of consumers and of our environment, it is vital that this should change. We have to capitalise on the advantages of rail as a reasonably clean and high-capacity mode of transport. From practical experience, we know that the railways are unable to effect this change themselves. So policy measures are needed to encourage market-oriented thinking. Opening up the sector may cause the wind of change to blow through some dusty offices.
At the moment, however, the financial situation of the present operators means that access to the railway market cannot yet be totally free. So the proposal to proceed gradually for the time being and with support, involving only international freight traffic, is the right one. If the outcome is to be satisfactory in social terms, government departments in the Member States must oversee the implementation of the plans. They must also ensure that there is an adequate organisational separation of services within the railway companies.
Lastly, a word on the levy for infrastructure. In railway transport too, all costs have to be covered. We must strive for equal conditions of competition. Given the advantages of this mode of transport, its competitive position must not be neglected. The railways desperately need a powerful stimulus. These reports are a good way of starting the process.
Mr President, first of all I will resist the temptation to list all the stations on the West Coast main line in my constituency and also on the trans-Pennine route. But I note that Mr Hyland has left.
First of all, on behalf of my group, I would like to thank Pavlos Sarlis and Hannes Swoboda for their work in this very important area. It has been, for a long time now, a priority of my group to revitalise the railways of the European Union. We have also recognised that the action that needs to be taken to enable our railway industry to survive has to be radical in its approach, innovative in its conception and courageous in its actions.
The scale of the problems facing the railway industry cannot be underestimated. At a time when the overall transport market is expanding, we find that rail's share of that market has been reduced to no more than 6 % of the passenger - and 16 % of the freight - sector. Put simply, the railway sector throughout the EU is in such a perilous state that we have to question whether international passenger services or freight services will still exist in 15 years' time. Therefore, if I can use a medical analogy here, we have a very sick patient who is in need of major help, and I believe that our two rapporteurs, along with the Commission, have given us the medicine to make our railways fit and healthy well into the next century.
There are some in the railway industry, and indeed, some in this Parliament, who believe that we can carry on with a system that is based on old working practices, functioning only within a national network based on the ideals of the 1930s.
My group believes that the status quo is not an option in this case, and that those who believe it is will contribute to the death of our railways. If we are to ensure that railways have a future outside of commuter services, particularly in freight, then we have to take the actions that have been outlined to us by our rapporteurs. Rail cannot compete in the freight sector against road haulage if the service it has to offer takes 67 hours to travel 850 kilometres in comparison with 13 hours by truck.
However, my group recognises that there are concerns amongst railway workers - after all, we are proposing a shift in emphasis that is quite radical. This is why we have supported a more guarded approach to the introduction of free market rules in other areas outside of freight, coupled with social protection measures, and with the public service obligation a high priority.
We have an opportunity today to lay the foundations for a new railway age in the new millennium. My group welcomes that opportunity and supports the Commission and our rapporteurs in their efforts to secure a future for Europe's railways.
Mr President, it gives me great pleasure to welcome the Commission proposals presented to us this evening with the intention of liberalising European railways and opening up the markets to greater competition. I would like to take this opportunity to congratulate both rapporteurs on the exceptionally hard work they have put in on each report.
It gives me particular pleasure, in the presence of the British Commissioner here tonight, to recognise a historic moment at which the Commission has caught up with Britain; Britain being the first country to liberalise its railway network, which was, at the time, a brave move, foreshadowing these Commission proposals, and bringing, in my view, very positive results: more passengers travelling by train, more freight travelling by rail and therefore off the roads, with high levels of safety achieved.
The main proposals contained in the Commission proposals and Mr Sarlis' and Mr Swoboda's reports, and the three main developments, are very welcome: greater transparency, separating the provision of the infrastructure from the operation of services on it; for accounting purposes, taking infrastructure, passenger and freight operations and putting them into separate business units; extending the current E regime for licensing international operators to all rail sectors, both domestic and international, across the European Union; making track charging and train path allocation based on principles regarding how the charges should be set and what conditions should apply in the allocation of train paths.
I welcome these proposals and the developments towards the liberalisation of the rail sector. But these are modest steps. We think we should have progressed much further to open up the European market for all types of international freight. The challenge is to make this a truly single market for European railways. More needs to be done, especially on the licensing system, requiring operators to participate in certain common arrangements for networking and resolving the question of marginal cost pricing.
Mr President, the Commission is proposing a package of directives which seek to modernise the rail sector, but its assumption that intermodal competition is the only way to develop Community railways is incorrect. The French members of the ARE Group oppose the direction that is being taken here, as it does not seem capable of resolving the present difficulties in the rail sector. Why is this?
Introducing more competition in rail transport at this time will serve only to undermine a sector which is already in difficulty. The privatisation of British railways at the start of the 1990s led to dissatisfaction amongst the general public and a deterioration in the quality of service. According to the Sunday Times, British railways have since been less reliable and less punctual than those in Pakistan, India and China. We can therefore understand why railway workers protested last year against the shift towards liberalism.
We are not opposed to increasing cooperation between European railway undertakings, in accordance with the examples set in passenger transport by Thalys or Eurostar . As regards freight transport, we began setting up freight corridors between France and its neighbouring countries at the end of 1997 at the initiative of the Commission; these have allowed the capacities required for long-distance rail links to be requested for freight. So why change direction before we have had a chance to develop this approach? The Community should instead help to complete infrastructure, set up trans-European networks and facilitate the technical and social harmonisation of railways.
We are therefore fighting to encourage as much coordination as possible between European railway undertakings. Who better than the public authorities to take up such a challenge by creating vast networks and rail freight corridors across the Union. While we are not against all aspects of the draft directives, we cannot support the measures seeking to open up the market, as provided for in the definition of authorised applicants in the draft Council Directive 95/19/EC, or Amendment No 10 by Mr Sarlis, seeking to broaden the scope of Council Directive 91/440/EEC.
Mr President, Commissioner, ladies and gentlemen, first I want to thank the two rapporteurs, Mr Sarlis and Mr Swoboda, for their cooperation in committee.
There is no doubt that these are two very important reports. The whole package of measures is crucial to the further development of European policy on rail transport; or I could say, looking at the station clock, that we had better run for the train so as not to miss it, that it is high time Parliament and the Council finally tackled this subject. So I welcome the proposals on gradual liberalisation and boosting competitiveness.
Another important aspect is the separation between railway undertakings, the separation between transport infrastructure management and transport services, between use and maintenance. This separation is vital to prevent distortion of competition and discrimination.
Let me also point to the importance of the railways in relation to combined transport. The railways are a more environmentally friendly, safe and expandable mode of transport and must therefore continue to be supported in future. As we all know, the capacity of the railways is still far from exhausted, in relation to the transport of both goods and passengers.
It is vital for the railways to become competitive and become a serious alternative to road transport. The EU and the Member States must remedy any shortcomings in this respect if they genuinely are to put forward a credible policy in support of an environmentally friendly transport mode. That also means allocating the necessary budget funds. Shifting transport from road to rail will help preserve the environment throughout Europe.
It is also important to promote rail transport with a view to the new Member States we will no doubt be welcoming among us one day.
Mr President, we all realise that the railways have to be improved in order to ensure their survival. European railways, with their outdated structures, have declined steadily since the 1960s. The Commission's White Paper on a strategy for revitalising the Community's railways and the proposal relating to trans-European freight corridors were the first step in a new direction. The fact that the work is now in hand is a positive development.
Both the reports before us today represent further necessary steps along the same road. In particular, today's debate demonstrates that there is a far greater understanding of the need for continued liberalisation if we are to halt the rapid decline.
There will certainly have to be more liberalisation if constructive changes are to come about. Amongst other things, there is a need for a division in all the Member States between those who are responsible for the tracks and those who run trains on them.
Presumably, it is perfectly reasonable that the various states will, for the most part, continue to own, build and maintain most of the infrastructure. However, it is equally reasonable that competition among the operators who use their tracks should be as free as possible. The infrastructure should be financed mainly by all those who use the tracks paying for the privilege. Should that happen, the national companies will doubtless continue to be the major operators, but they will have to compete with others on the same terms. This is the direction in which things are going today. The Transport Committee's report supports this type of development, which will allow new railway companies to compete.
The reports we are considering today both take a decisive step in that direction, thereby giving Europe's railways the chance to develop positively in the future. However, it is worth emphasising that this is only the first step. The Commission must continue to come up with further initiatives if the railways are to have a future in the twenty-first century.
Mr President, I welcome the very constructive reports by Mr Sarlis and Mr Swoboda on the Commission's rail transport proposals. These reports certainly advance the debate on the future of railways, which is essential to the changes that have to be pursued if rail is to fulfil its true potential in modern Europe.
That is a theme that has been taken up and emphasised by just about every speaker in the course of the debate tonight. Rail is in competition with road, as Mrs Moreau says, and the tragedy is that rail, for the last three decades, has become an increasingly poor second. What is evident from all that experience therefore is that carrying on with current conventions simply will not do. If rail is to have real vitality, then rail is going to have to change. What we are putting forward in this proposal and, indeed, other proposals is very strictly related to trying to achieve that objective, with all the economic, transport, environmental and employment implications and benefits that stem from that.
I shall begin with Mr Sarlis' report on the Commission's proposal to amend Council Directive 91/440 on the development of the Community's railways. Naturally I am grateful for the support given to our proposals in the report and the very hard work of Mr Sarlis on this issue over a very long period of time. As I welcome the report, I also take serious note of Mr Sarlis' observation that the proposed amendments may not be sufficiently substantial.
I am pleased to say that we can accept the majority of the committee's proposed amendments. Indeed, I have to say that we do not reject the others because we think they would be unacceptable in principle; we cannot accept them simply because they would be likely in practice to increase the difficulty of getting wider agreement to this package in the Council. In short, we share many of Mr Sarlis' views but if we accept some of his amendments there is a real danger that in pursuing the best we could risk losing the good. I hope he understands, therefore, that our inability to accept some of his proposals is a product of necessary pragmatism and not opposition in principle.
There are two main areas where the committee favours an approach that would be more radical than that proposed by the Commission, and I should like to concentrate on them.
First, I want to emphasise that I am grateful for the strong support given for further liberalisation of the railway sector through the careful creation of greater access rights. I also share the conviction that rapid progress is now essential - indeed, that has been the case for some time past. I hope, therefore, that this Parliament will be able to encourage a similar view amongst those Member States which are still reluctant to accept the need for such advance.
Having said all that, I also have to emphasise that the proposals before the House this evening are not liberalisation proposals. We have always argued and very strongly emphasised that this package - on the separation of management, on licensing, on capacity allocation and on other relevant issues like charging practices - is required whether further access rights are created or not. This package is required simply to make the legal proposals that theoretically govern rail in the European Union work as they were intended back in 1991.
Of course the Council still has our proposal to extend Article 10 of Directive 91/440 in a way that is similar to what we are proposing here.
Both of these factors lead me to believe that while fully endorsing the position set out in Mr Sarlis' report, it would not be productive to include the rapporteur's proposed text in our proposal and, therefore with reluctance, we have to reject Amendment No 10.
I sympathise with the view expressed in the report that the Commission did not go far enough in requiring separation of railway undertakings from infrastructure managers. However, our position has to be to achieve what is legally required while, at the same time, permitting those Member States which do not favour complete separation to retain a single overall railway company. We have consequently required the separation of those functions which determine access to the infrastructure. Nevertheless, we have no objection in principle to going further where that is consistent with the practical purposes. I am glad to be able to incorporate Amendment No 6 in our proposal.
In a similar manner, I could accept the proposed Amendment No 11, which would require the same separation but in a shorter time period.
However, even with full separation we still have to ensure that essential regulatory functions - licensing functions, for instance - are not carried out by incumbent railway undertakings. Nowadays this situation borders on the absurd as well as being extremely distortive of potential competition.
I am sure that honourable Members also share that view - indeed it has been expressed in the course of this evening. That is why we have to reject Amendment No 4, which would, in practice, have removed this specific requirement.
There are two other amendments which we do not feel able to accept. The first is Amendment No 3, which would remove the laying down of safety rules from recital 4 in the proposal. I believe that this function is as important as the monitoring and enforcement of the safety rules and that it must also therefore be referred to in the text. On reflection, I hope that honourable Members will accept that point and not pursue the amendment.
The second amendment that we cannot accept is Amendment No 12, which removes the reference to railway undertakings having to provide rail services. It results in a less clear definition and is, in our view, an unnecessary change. In short, therefore, the Commission accepts Amendment Nos 1, 5, 6, 7, 8, 9 and 11, whilst rejecting Amendments Nos 2, 3, 4, 10 and 12.
I now move to Mr Swoboda's report, which deals with the other two proposals in this package of measures. With regard to the proposal to amend Directive 95/18 on the licensing of railway undertakings, we are glad to accept the first amendment but we have to reject the second amendment, which seems to us not to be based on relevant criterion.
The second part of the report deals with the proposal for a directive on the allocation of railway infrastructure capacity and the levying of charges for use. Here again I am happy to say that we wish to incorporate almost half of the amendments in our revised proposal. Those include most of the new recitals, the definition changes and the creation of the charging framework.
I have great sympathy with the view that Community legislation should not be over-prescriptive. Mr Swoboda proposed a number of amendments that helpfully sought to simplify this proposal. Some of the simplifications are, as I say, welcome but we felt unable to endorse some others which appear to cut into the substance of the proposal - inadvertently, I am absolutely certain.
Many of these latter amendments deal with the proposed rules for capacity allocation. In our view, it is important to establish precise procedural rules in order to ensure that these processes, which go to the very heart of being able to offer railway services, are coordinated and fair to all undertakings.
We will therefore endeavour to make some simplifications along the lines that have been suggested by Mr Swoboda, but maybe not to the degree that he envisages.
There are a number of key points that I would like to address before concluding. Firstly, there are the charging rules. We believe that the proposal in Amendment No 12 to include a rate of return in Article 8 (3) is unnecessary since such a provision already exists in the proposal in respect of investments and for passenger services. Amendment No 13, to reduce the text relating to external costs in Article 8 (5), is not acceptable to us. That is because the purpose of our text was to create clear conditions for the development of these charges for rail while safeguarding rail from undue experimentation. I feel that the simplified text is insufficiently precise and therefore I have to resist that text.
Similarly, the changes proposed in Amendment No 15 to the discount provisions in Article 10, set out principles which we believe should apply to this type of business as defined in the ruling in the Zaventem airport charges. It is preferable for all concerned that these are very clearly understood. The key proposed change relating to charges is Amendment No 14 on Article 9 of the proposal. Here again there is a strong desire to simplify the rules and also to permit some of the higher charges for freight traffic. We can accept those principles though the proposed wording causes some difficulty and we will have to re-examine that.
Secondly, there is the question of authorised applicants in Article 19. The Commission strongly believes that whether or not there is further progress on access rights, the concept of authorised applicants can create more attractive conditions for large purchases of rail transport services. It will encourage them to place greater reliance on this mode of transport. They have to make a stronger commitment to rail. One would have presumed that all the rail companies and all indeed working in rail would welcome a real inducement for large rail users and potential rail users to use this facility of authorised applicants in order to strengthen further their commitment or even to make a new commitment to the use of rail. I know that both Parliament and the Commission want that greater commitment to rail. I suggest that this is one very practical way of securing that commitment.
In view of that we cannot support the demotion of this concept to a matter for national legislation as suggested in Amendments Nos 19 and 5. It is the concept, the authorised applicant, that can be particularly important at international level in view of the fact that there are currently no cross-border railway undertaking. To use Mr Swoboda's very useful phrase, we want this application in Community law in order, literally, to Europeanise the prospect of this means of increasing the attractiveness of rail freight transport for major users.
Thirdly, as I mentioned briefly, Amendments Nos 19 to 27 seek to simplify the articles dealing with capacity allocation. But unfortunately and, I think inadvertently, these would delete important elements such as the requirements to treat all services equally and to consult during the scheduling and coordination process and in the development of enhancement plans. I subscribe to the objective of simplification and we will therefore look very hard to see how the text can be tidied up. But the loss of these elements through the adoption of the proposed amendments would be a cause of significant concern.
I would like to deal with the proposed Amendments Nos 17 and 18 and their implication of reintroducing the priority rules from Directive 95/19. One objective of the Commission proposal which I am certain that the rapporteur and others share is to make freight and passenger rail more commercially attractive, not least because it will ensure better use of infrastructure and lead to consequent reductions in costs for all services. Clearly where there is an absolute shortage of capacity choices have to be made. Our proposal does not stop one type of traffic being favoured in those circumstances. I believe that it would be a mistake, therefore, to seek to grant better treatment to one type of traffic over another during the normal allocation process. In addition, the ability to grant special rights to enable the development, for example, of new or dedicated infrastructure is already clearly provided for in Article 27 of the existing proposal.
I cannot accept the new proposed amendments to the Swoboda report: Amendments Nos 29 and 31 would change the definition of railway undertaking. The consequences would be a loss of clarity in the definition and therefore, as I hope the House will accept, unnecessary.
The change to authorised applicants in Amendment No 30 restricts its scope to licensed railway undertakings, thereby negating the objective and indeed the effect of the proposal. Consequently we cannot accept that.
To sum up, therefore, the Commission accepts Amendments Nos 1, 3, 4, 6, 7, 8, 9, 10, 11, 16 and 28 as well as the principles contained in Amendment No 14.
I hope that honourable Members can agree with me that our underlying objectives are similar - indeed almost identical - and that even though we cannot accept all of the proposed amendments, we will endeavour to incorporate the objectives of many of the amendments in our revised proposal. In particular, I am confident that Mr Swoboda's report will provide significant strengthening for the further discussions in the Council. Mr Sarlis' report will also have that beneficial effect.
Obviously we are far from the end of this process. I warmly welcome Parliament's continued interest and the pressure for progress. I conclude by thanking both rapporteurs - Mr Swoboda and Mr Sarlis - and the Committee on Transport and Tourism for their valued support on all of the essentials. I hope that the whole House will endorse their constructive approach.
Mr President, the Commissioner very wisely said at the beginning of today's debate that a politician listens - and must listen - but does not commit him or herself. I hope that Commissioner Kinnock, despite his negative stance today on certain basic issues, listened, and that there will be some scope and some space available for him to reverse his negative views over time, as tomorrow - as I have been informed and as my colleagues are aware - he will be confronted with two proposals which have been unanimously adopted by the European Parliament. It is impossible for us to move forward, that is, for the Commission not to push through Article 10 and yet to ask us to fully accept the concept of authorised applicant. This is a position which, I think, no one is going to accept. I ask, therefore, that we have the benefit of a revision of opinions.
I am sorry, Mr Sarlis, that is the end of the debate.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Ro-ro ferry and high speed passenger craft services
The next item is the recommendation for second reading (A4-0061/99), on behalf of the Committee on Transport and Tourism, on the common position adopted by the Council (12893/3/98 - C4-0004/99-98/0064(SYN)) with a view to adopting a Council Directive on a system of mandatory surveys for the safe operation of regular ro-ro ferry and high speed passenger craft services in the Community (Rapporteur: Mr Watts).
Mr President, the history of ferry safety can only be described as scandal: despite the tragic events in the 1950s, 1960s, 1970s and 1980s, next to nothing was done. Literally thousands of lives were lost before the basic, fundamental, and in some cases outrageous shortcomings in ferry design and operations were addressed, despite repeated warnings from the unions, consumer groups and indeed this Parliament. In particular, it took the loss of the Herald of Free Enterprise , the Scandinavian Star and, most tragic of all, the Estonia , before ferry companies and governments started to come to terms with the consequences of their negligence. However, since 1994 we have all at last seen both words and action from the Commission - action this Parliament has welcomed and I believe, as rapporteur, sought at every turn to facilitate.
The latest measure from the Commission seeks to submit regular Ro-ro passenger ferries and high-speed passenger craft to mandatory survey regimes by host states before entry into service and then at regular intervals. The unique feature is that this will apply irrespective of the flag state. These measures therefore also close the loop-hole which currently prevents Member States from investigating accidents involving their own citizens. For the purpose of facilitating the investigation the proposal includes a carriage requirement of a voyage data recorder - a black box.
However, on first reading, the Parliament highlighted the weak wording which would in effect, in my view and that of the Parliament, allow certain ferries to either carry a sub- standard black box or not carry a black box at all. Hence our reasonable demand that black boxes meeting the latest standards must be fitted to all ferries within five years. This unfortunately was rejected by both the Council and the Commission. The Commission commented in its communication to this Parliament that it could not accept this because, in its words, it would render the further operation of the ferry or craft 'economically non-viable'.
I am, as your rapporteur, informed that to retro-fit a black box to a ferry undergoing a refit would cost a lot less than new carpets or curtains. I invite the Commission tonight to join with me in putting safety first by supporting our amendment.
On first reading, we also welcome the desire on the part of the Commission to require the data relating to compliance to be made available to the Commission in order to establish a new transparent system accessible to all parties concerned. However, our demands for public access were rejected. The Commission commented in its communication that neither the Commission nor the Council could accept the request by the European Parliament that information on the ferries and craft should be made publicly available. We would point out that such a view flies in the face of the Commission's own quality shipping initiative, which says: 'exposure of the sub-standard players to public knowledge is essential to the objective of the quality shipping initiative.'
Indeed, the Commission itself is already establishing a European quality shipping information system available to the public. What better way to shift the initiative and the campaign away from a mere list of nice intentions towards real action? After all, what has the industry to hide? Of all the interested parties, do the travelling public not have a particular right of access to information about the safety of the vessel to which they entrust their lives and those of their families?
It is time to make black boxes a mandatory requirement on all ferries and high-speed craft in the interests of passenger safety and confidence. It is time that ferry safety data be made publicly available so that we can name and shame sub-standard ships and operators. It is time to put ferry safety first.
Mr President, I wish to begin by thanking the Committee on Transport and Tourism and, in particular, Mr Watts, for the quick and thorough work on the Council's common position on this important proposal. As the report acknowledges, most of the amendments adopted at first reading were accepted by the Commission in its amended proposal and incorporated in the Council's common position. That obviously signifies a very useful consensus on the main features of the legislation.
For reasons which I well understand and which he has again articulated very effectively, Mr Watts is resubmitting two amendments which the Commission could not accept at first reading, and I should like to respond further to those amendments tonight.
The first amendment deals with the issue of granting derogation from the technical specifications for voyage-data recorders to be installed on board existing ferries and high-speed craft. When the Commission tabled this proposal, we took due account of the technical difficulties that could arise from fitting these instruments on board existing ships and craft and we therefore made the provision that the committee could agree on exemptions from some of the technical requirements that VDRs have to comply with.
I understand that Mr Watts agrees with this approach in principle but that he wishes to see this derogation limited in time so that after the proposed five-year period, existing ferries and high-speed craft should be equipped with VDRs that comply fully with all the technical specifications that are applicable for new ships.
I understand the principle but it must be said that a provision of this kind would require the replacement of the voyage-data recorder and, in almost all cases, the replacement of navigation and engine-control equipment in order to ensure the availability of the right communication protocols for feeding information into the VDR. In many cases that would also entail extensive recabling between the VDR and the equipment from which it has to retrieve its information. Obviously, the cost associated with this re-engineering work would greatly exceed the purchase cost of the voyage-data recorder. In my view, that would not be justified or proportionate, when we recall that the envisaged objective of the proposal is to make possible the collection of information for the purposes of accident investigation.
In addition, I must also say that ferry companies which have already voluntarily installed VDRs on board their vessels should not be penalised by being forced to replace such equipment, with all the re-engineering that implies. So, for all those reasons - practical reasons, not reasons of principle - I cannot accept the five-year limitation period that is proposed in Amendment No 1.
Amendment No 2 repeats the request made at first reading for the information on the particulars of roll-on/roll-off ferries and high-speed craft permitted to operate on regular services, including information about any operational limitation. It asks for that information to be made public and available by the Commission. In response, I have to say that the House may recall that at first reading I cautioned about the risk of making public all data on the inspected ships and craft, particularly so far as reliability, security and the possibility of commercial abuse were concerned. It is that concern which prompted the Commission to propose that it is for the committee, established for the purposes of this directive, to determine the conditions for access to such data. So there is no question of closing down, there is a question of the practical discretion of the committee. I hope that honourable Members can accept the validity of that approach.
The ferry survey database proposed in this directive should be considered as a specialised instrument that is designed primarily to assist Member States and the Commission in monitoring and enforcing the implementation of the directive by providing detailed information on the application of this survey regime.
Having said that, I wholeheartedly share Mr Watts' opinion that any relevant information on matters relating to the safety of passengers should be disseminated to the public as widely and clearly as possible. On that basis, as Mr Watts stressed in his report, the Commission has undertaken to develop a database on the quality performance of shipping called Equasis, in the context of our quality shipping campaign, and in order to greatly improve transparency of information about the safety performance of shipping in general. We will meet that commitment. The Equasis database will be widely accessible to the shipping community and to the general public. I consider that it will provide the most appropriate means of disseminating all relevant information on the safety performance of ferries, the issue which rightly excites the particular interest and indeed missionary zeal of Mr Watts.
When the conditions of access to the ferry survey database are elaborated in the committee, my services will give full attention to the need to feed as much information as possible from that database into the Equasis database. I am convinced that, in practice, this approach will ensure the level of transparency that Mr Watts and his colleagues in this House quite rightly are asking for, without having to amend the text of the common position.
Finally, I can inform honourable Members that I support the objectives of Amendment No 3, since it clarifies the exact scope and extent of inspections for life-saving appliances and equipment in line with the requirements of the Safety of Life at Sea Convention.
I conclude by thanking Mr Watts and his colleagues for facilitating the adoption of this directive, which, together with other measures already enacted and implemented in recent years, will have a direct and beneficial effect on the safety of people travelling on conventional and high-speed passenger vessels in European Union waters. Mr Watts rightly reminded us of the passenger ship tragedies of recent years. Let us hope that by the implementation of these measures we will make it almost impossible - as impossible as travel by sea can allow - for any repetition of such tragedies to take place. When we can say that, I must say that the useful work and the dedication shown by Members of this House will have played a significant part in reaching that desirable standard.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
European capital of culture 2005-2019
The next item is the recommendation for second reading (A4-0106/99), on behalf of the Committee on Culture, Youth, Education and the Media, on the common position adopted by the Council (9268/1/98 - C4-0493/98-97/0290(COD)) with a view to adopting a European Parliament and Council Decision establishing a Community action for the 'European Capital of Culture' event for the years 2005 to 2019 (Rapporteur: Mr Monfils).
Mr President, the dossier on European cities of culture which has been open since October 1997 will be closed, I hope, tomorrow. The debate has lasted for more than a year and a half because the position of the Commission and the European Parliament was profoundly different from that of the Council of Ministers.
The European Parliament wanted the choice of city to be based on the quality of the projects, without reference to any contribution made by the Member States or choice made according to Community decision-making procedures, that is, the codecision procedure. The Council of Ministers had itself opted for Member States to nominate each year, in turn and on a pre-established rotational basis, one of their cities as European capital of culture. The European Parliament rejected the Council's common position at second reading by adopting a declaration of intended rejection.
We therefore found ourselves faced with a choice: either to continue a dialogue of the deaf with the Council for several months, exhausting the procedure provided for by Article 189 - and I believe that there would have been no winners or losers at the end of this procedure, which would have continued indefinitely - or to see whether a compromise would be possible. We chose the second option and proposed to the Council of Ministers compromise amendments which took account of both the Council's point of view and, naturally, the European Parliament's position as well.
This procedure, which is rather uncommon in the context of informal contacts, was accepted by the Council which used the paper we submitted as a basis for discussion, and the bargaining ended with an agreement. I think it is a creditable agreement considering the gap which separated the views of Parliament and the Council. Admittedly, the Council's idea of nominating cities in turn for each Member State has been preserved, but the direct choice of city to nominate by the Member State has been abandoned; several cities in the same country may submit an application.
Moreover, the selection panel which was no longer included in the Council's common position, was re-established. It is composed of seven experts on the cultural sector, and it must issue a report on the nominations. Finally, each nominated city must make a detailed submission on its cultural project; this is something Parliament had wanted, and was also no longer included in the Council's common position. We did not obtain the right of codecision in the choice of city to nominate, but the European Parliament may deliver a prior opinion on the nominations; the Commission forwards its recommendations, which are based both on the selection panel's report and the opinion delivered by Parliament, to the Council.
This compromise, which mainly reproduces the European Parliament's position, has been made possible due to the concern expressed by the German Presidency regarding opening up to other cultures, which I salute. Mr President, ladies and gentlemen, it is not very often that the Council takes Parliament's point of view into consideration, and this bargaining seems to me to be a positive example of how our institutions work. However, this compromise would not have been possible either without the constant support of the members of the Committee on Culture, Youth, Education and the Media, and its chairman; they have continually supported the rapporteur's opinions and have cooperated closely - through the amendments they have proposed - on the improvements to be made to the text, as well as taking part in the negotiations along with myself.
I should like to conclude by saying that I hope these amendments which the Council has obviously accepted will be adopted tomorrow by Parliament, and I am convinced that in the concrete follow-up to this decision, the Commissioner responsible and his staff will pay particular attention to the cultural merit of the projects submitted.
Mr President, Commissioner, ladies and gentlemen, the 'European Capital of Culture' programme is a success story. For the Member States, it has become a very strong symbol, so much so that taking away their power to designate and administer the programme has become a sensitive issue.
But it is precisely because the governments do not want to lose control over the cultural capitals that the Commission and the European Parliament feel that a programme of such importance for the public could not remain in the inter-governmental sphere. The Commission therefore presented, in November 1997, a proposal to communitarise the programme with the backing of the European Parliament in May 1998, demanding co-decision for the nomination and selection of cities based on solid cultural criteria.
For the European Parliament, it was vital to involve as many members of the arts world as possible in the events, to instigate forms of lasting cooperation, to foster the creation and circulation of works of art, while enhancing our historic heritage and urban design, opening up initiatives to a wide-ranging public and avoiding Eurocentrism by involving as many non-European cultures as possible. In a nutshell, the Parliament wanted to ensure that the programme would bring about a real change in the quality of life of the cities and their inhabitants long after the festivities themselves are over.
The divide between the Council and the European Parliament turned into such an abyss that conciliation seemed impossible, yet it has succeeded. This is a great victory for democracy. Parliament's firmness and the negotiating skills of rapporteur Philippe Monfils worked the miracle of forcing the Council to abandon its undemocratic arrogance and come to the negotiating table. The outcome is an honourable compromise in which neither party loses face: the governments managed to hold on to the right to define a rota system among the Member States to decide which of them is entitled to nominate cities, while Parliament has been given the right to select the given cities within that system. The governments agreed to the principle of basing the choice of cultural capital on cultural criteria, on the basis of the opinions of a joint panel and the European Parliament, just as the European Parliament intended.
Therefore, as of 2005, the European capital of culture will enjoy the optimum conditions for using the event as an ideal opportunity for inter-cultural collaboration. The governments are willing to come up with generous funding for this great joint festivity, as was the European Parliament's initial wish. Finally, I should like to say that today we are going to vote on this project and on behalf of my group I would ask you to lend your support to an excellent example of how politics work. That is because interinstitutional consultations are playing an increasingly important part in the Community's decision-making process and that is why the Group of the European People's Party will be voting for this report without any hesitation or regret.
Mr President, we support the proposed compromise in order to optimise the way the European capital of culture is selected. But perhaps it is not so very important which city is finally chosen. Perhaps it is especially important, however, to define in precise terms the responsibility that city will have to assume. What is important here is the content of the submission, as listed in Article 2a for instance, including the need to promote dialogue between European cultures and those from other parts of the world.
There is one thing we must not forget: in a future united Europe the cultural capital of Europe will not just represent itself but will act as Europe's cultural ambassador for that period.
Mr President, ladies and gentlemen, I should like to begin by thanking the rapporteur, not only for his excellent work but also for having been so patient at an awkward stage in our deliberations.
Article 128 of the Maastricht Treaty stresses the importance of cooperation among Member States to conserve and safeguard Europe's important cultural heritage. Europe has great cultural diversity: throughout history Europe has been - and still is - a pole of exceptionally rich and varied cultural development, where European cultures are still being shaped and disseminated. The desire for cultural integration in Europe also means becoming conscious of the European cultural area. Every city considered as a possible European capital of culture has its own characteristics which can be summarised in four key words: knowledge, tradition, mobility and communication. These words express the coexistence of attempts to modernise, innovate and safeguard our historical and artistic heritage: a combination of past, present and future which keeps alive the memory of the roles and functions which, down the ages, have led to a cross-fertilisation of cultures, knowledge and hence communication, by which I mean a diverse pattern of mobility and interaction.
As the rapporteur has indicated, the European Parliament wishes to see greater Community involvement in the process of choosing the European Capital of Culture in the years 2005 to 2019, by altering the system of automatic nomination originally drawn up by the Council.
The suggested changes to the common position include the possibility of having several cities nominated in any one year and the establishment of a panel of independent experts, appointed by the Community institutions to provide opinions on these nominations. The overwhelming majority of delegations in the Council are minded to endorse Parliament's suggestions and have called on the German Presidency to reach an early consensus with us.
This consensus needs to be found rapidly, so that each European city which is nominated can, firstly, draw attention to cultural trends shared by the European people which that city has inspired and to which it has contributed significantly; secondly, promote cultural events in association with other cities in EU Member States, designed to bring about lasting cultural cooperation; thirdly, circulate these around the European Union; and fourthly, foster dialogue between the cultures of Europe and the rest of the world, but above all enhance that city's historical and artistic heritage by improving the quality of life there. Europe's architectural heritage is the expression of our different identities and, at the same time, of our common origins, in that materials, elements, forms and spaces meet, unite and divide in constant search of a balance between old and new. Knowledge and understanding of our architectural heritage are therefore key factors in determining our cultural identity and bear witness to our origins and our history.
Mr President, I admit that I was greatly relieved when I saw the agreement that had been reached and when I saw how it had been reached because, at one point in time, I was seriously worried as I doubted that we would be able to reach an agreement at all. The lack of such an agreement would have been very serious indeed as it would have meant the loss of the European Capital of Culture, one of the most symbolic results of all cultural Community actions. For this reason, I should like to thank Mr Monfils in particular for having had the determination and, at the same time, the flexibility needed to reach these agreements. Also, I should like to thank the President of the Commission who, through his enthusiasm and good judgement, helped make this outcome possible.
As you will remember, on 30 October 1997, the Commission presented a Community initiative for the European Capital of Culture. The Commission's proposal centred around three main elements. First, the Member States notify the Commission of their candidate city or cities that are competing to organise the event. Then, the Commission forms a selection panel composed of independent members that will draw up a report on the cities nominated and submit it to the Commission. Lastly, on the Commission's proposal and after prior consultation with Parliament, the Council will select the European Capital of Culture by qualified majority.
In effect, what we discussed was replacing the intergovernmental procedure that had been used until that point and had also proved to be increasingly cumbersome as a Community procedure that involved Parliament, the Council and the Commission. Then, in its common position of July 1998, the Council arrived at a solution that was barely satisfactory and that was based on a rota system linked to the Presidency. The selection procedure was significantly different to the Commission's proposal and, furthermore, Parliament was virtually excluded from the procedure.
The determination of this House and the declaration of intent to reject the common position announced on 13 January gave rise to the so-called 'mini-conciliation' procedure and today we are reaping the benefits of negotiation between the two arms of the legislature, to which the Commission has also contributed.
The eight amendments we have before us, and which the Commission accepts, reintroduce the panel of leading independent figures back into the body of the text along with criteria that allow us to ensure the cultural quality and European dimension of the city's programme.
Lastly - and this is important - as an exceptional case the Council will adopt its decision on the basis of a recommendation by the Commission rather than a proposal. The recommendation will be drawn up after considering the European Parliament's opinion and the panel's report. In this way, a Community dimension going beyond the simple rotation of the Presidency will be introduced. We are therefore delighted by the outcome of the negotiations and we hope that both arms of the legislature will be able to accept the agreement that is today being put forward. And I should once again like to thank the Committee on Culture, Youth, Education and the Media, as well as the rapporteur, Mr Monfils, for his active involvement in this procedure.
Thank you, Commissioner.
The debate is closed.
The vote will take place on Thursday at 11 a.m.
The sitting was closed at 12 midnight